         Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 1 of 36



           JOSEPH H. HUNT
1          Assistant Attorney General
2          BRETT A. SHUMATE
           Deputy Assistant Attorney General
3          JOHN R. GRIFFITHS
           Director
4          CARLOTTA P. WELLS
           Assistant Director
5          KATE BAILEY
           STEPHEN EHRLICH
6
           CAROL FEDERIGHI
7          Trial Attorneys
           United States Department of Justice
8          Civil Division, Federal Programs Branch
           P.O. Box 883
9          Washington, DC 20044
           Tel.: (202) 514-9239
10         Email: kate.bailey@usdoj.gov
11
           Attorneys for Defendants
12

13

14                             UNITED STATES DISTRICT COURT

15           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16
                                                     Civil Action No. 3:18-cv-01865-RS
17   STATE OF CALIFORNIA, et al.,
                                                     DEFENDANTS’ NOTICE OF MOTION
18
            Plaintiffs,                              AND MOTION FOR SUMMARY
19                                                   JUDGMENT; MEMORANDUM OF
            v.                                       POINTS AND AUTHORITIES IN
20                                                   SUPPORT THEREOF
     WILBUR L. ROSS, JR., et al.,
21                                                   Date:    December 7, 2018
            Defendants.                              Time:    10:00 a.m.
22                                                   Judge:   Honorable Richard Seeborg
23                                                   Dept.:   3

24

25   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26

27

28
                             California v. Ross, No. 3:18-cv-01865-RS
                            Defendants’ Motion for Summary Judgment
           Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 2 of 36




1            PLEASE TAKE NOTICE that on Friday, December 7, 2018, at 10:00 a.m., or as soon

2    thereafter as counsel may be heard, before The Honorable Richard Seeborg, in Courtroom 3, 17th

3    Floor, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco, California, the

4    defendants Wilbur L. Ross, Jr., Secretary of Commerce; U.S. Department of Commerce; Ron Jarmin,

5    performing the nonexclusive functions and duties of Director, U.S. Census Bureau; and U.S. Census

6    Bureau will move, and hereby do move, for summary judgment in this action under Rule 56 of the

7    Federal Rules of Civil Procedure. This motion is based on the following Memorandum of Points and

8    Authorities, the other papers and records on file in this action, and any other written or oral evidence

9    or argument that may be presented at or before the time this motion is heard by the Court.

10
     Date: November 2, 2018                                  Respectfully submitted,
11

12                                                           JOSEPH H. HUNT
                                                             Assistant Attorney General
13
                                                             BRETT A. SHUMATE
14                                                           Deputy Assistant Attorney General
15                                                           JOHN R. GRIFFITHS
                                                             Director, Federal Programs Branch
16

17                                                           CARLOTTA P. WELLS
                                                             Assistant Director
18
                                                               /s/ Kate Bailey
19                                                           KATE BAILEY
                                                             STEPHEN EHRLICH
20                                                           CAROL FEDERIGHI
21                                                           Trial Attorneys
                                                             United States Department of Justice
22                                                           Civil Division, Federal Programs Branch
                                                             20 Massachusetts Ave., NW
23                                                           Washington, DC 20530
                                                             Tel.: (202) 514-9239
24                                                           Fax: (202) 616-8470
                                                             Email: kate.bailey@usdoj.gov
25

26                                                           Attorneys for Defendants

27

28
                                California v. Ross, No. 3:18-cv-01865-RS
                               Defendants’ Motion for Summary Judgment
              Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 3 of 36



                                                                TABLE OF CONTENTS
1
     INTRODUCTION ...........................................................................................................................................1
2

3    BACKGROUND ..............................................................................................................................................2

4    I.         FACTUAL BACKGROUND ............................................................................................................2

5    II.        PROCEDURAL HISTORY ...............................................................................................................5

6    LEGAL STANDARD ......................................................................................................................................5
7    ARGUMENT .....................................................................................................................................................6
8    I.          Defendants Are Entitled to Summary Judgment Because Plaintiffs Have Not
9                Established Their Standing. ................................................................................................................6

10               A.          Plaintiffs Bear the Burden of Establishing Their Article III Standing. ...........................7

11               B.          Plaintiffs Cannot Show That the Citizenship Question Will Result
                             in an Undercount. ..................................................................................................................8
12
                             1.          Individuals Are Prompted Multiple Times to Respond to the Census,
13                                       and Their Responses Are Counted Even If They Are Incomplete or
                                         Do Not Respond to the Citizenship Question. ....................................................9
14

15                           2.          Any Households that Do Not Self-Respond Will Be Enumerated by
                                         NRFU Efforts......................................................................................................... 10
16
                             3.          The Census Bureau’s Combined Enumeration Efforts (Encouraging
17                                       Self-Response, NRFU, Imputation and Proxy Data) Will Correct Any
                                         Possible Decline in Initial Self-Response and Completely Enumerate
18                                       the Population......................................................................................................... 12
19
                 C.          Even if an Undercount Occurred, Plaintiffs Cannot Show that It Would
20                           Affect Them Through Any Material Impact on Apportionment or Federal
                             Funding. ................................................................................................................................ 13
21
                 D.          If Any Potential Injuries Existed, Plaintiffs Cannot Show that They Are
22                           Traceable to the Citizenship Question or Redressable by That Question’s
                             Removal................................................................................................................................. 14
23
     II.         Defendants Are Entitled to Summary Judgment on the Enumeration Clause Claim
24
                 Because the Secretary Will Conduct a Person-by-Person Enumeration. .................................. 15
25
     III.        The Court Should Grant Judgment to Defendants on the APA Claims Because the
26               Secretary’s Decision Was Eminently Reasonable and within His Lawful Discretion. ............ 18

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                                  -i-
              Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 4 of 36



                 A.          The Secretary’s decision was eminently reasonable and easily survives
1                            arbitrary-and-capricious review under the APA. ............................................................. 19
2
                             1.          Agency actions are reviewed only for reasonableness. ..................................... 19
3
                             2.          The Secretary reasonably explained his decision to reinstate a
4                                        citizenship question on the decennial census. .................................................... 20

5                            3.          The Secretary engaged in an appropriate process, including the
                                         consideration of alternatives, and explained his rationale. ............................... 22
6
                 B.          The Secretary’s decision was not otherwise unlawful..................................................... 24
7

8    CONCLUSION .............................................................................................................................................. 25

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                               - ii -
              Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 5 of 36




1                                                          TABLE OF AUTHORITIES
     CASES
2
     Am. Bioscience v. Thompson,
3
      269 F.3d 1077 (D.C. Cir. 2001) ...................................................................................................................6
4
     Ams. for Safe Access v. U.S. Dep’t of Health & Human Servs.,
5     No. 07-cv-1049 (WHA), 2007 WL 4168511 (N.D. Cal. Nov. 20, 2007)............................................ 24

6    Bennett v. Spear,
       520 U.S. 154 (1997) .................................................................................................................................... 15
7

8    Bowman Transp., Inc. v. Ark-Best Freight Sys, Inc.,
       419 U.S. 281 (1974) .................................................................................................................................... 19
9
     Camp v. Pitts,
10     411 U.S. 138 (1973) .................................................................................................................................... 20
11   Carey v. Klutznick,
       653 F.2d 732 (2d Cir. 1981) .........................................................................................................................8
12

13   Celotex Corp. v. Catrett,
       477 U.S. 317 (1986) .......................................................................................................................................8
14
     City of L.A. v. Evans,
15      No. 01-cv-1671, 2001 WL 34125617 (C.D. Cal. Apr. 25, 2001).......................................................... 18
16   Clapper v. Amnesty Int’l USA,
17     568 U.S. 398 (2013) .................................................................................................................................. 7, 9

18   Ctr. for Envtl. Health v. McCarthy,
       192 F. Supp. 3d 1036 (N.D. Cal. 2016) ......................................................................................................5
19
     Ctr. for Bio. Diversity v. Zinke,
20     868 F.3d 1054 (9th Cir. 2017) ................................................................................................................... 19
21
     Encino Motorcars, LLC v. Navarro,
22     136 S. Ct. 2117 (2016) ................................................................................................................................ 19

23   Family Farm All. v. Salazar,
       749 F. Supp. 2d 1083 (E.D. Cal. 2010).................................................................................................... 24
24
     FCC v. Fox Television Stations, Inc.,
25     556 U.S. 502 (2009) .................................................................................................................................... 22
26

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                               - iii -
              Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 6 of 36




1    FERC v. Elec. Power Supply Ass’n,
2      136 S. Ct. 760 (2016) ............................................................................................................................ 19, 22

3    Gaffney v. Cummings,
       412 U.S. 735 (1973) .................................................................................................................................... 18
4
     Guerrero v. Clinton,
5      157 F.3d 1190 (9th Cir. 1998) ................................................................................................................... 25
6
     Herguan Univ. v. ICE,
7      258 F. Supp. 3d 1050 (N.D. Cal. 2017) ................................................................................................... 19

8    In re Dep’t of Commerce,
        __ S. Ct. __, 2018 WL 5259090 (U.S. Oct. 22, 2018) ........................................................................... 24
9
     Jagers v. Fed. Crop Ins. Corp.,
10      758 F.3d 1179 (10th Cir. 2014) ................................................................................................................. 23
11
     Lands Council v. Powell,
12     395 F.3d 1019 (9th Cir. 2005) ................................................................................................................... 20

13   Love v. Thomas,
       858 F.2d 1347 (9th Cir. 1988) ................................................................................................................... 20
14
     Lujan v. Defs. of Wildlife,
15
       504 U.S. 555 (1992) .......................................................................................................................................7
16
     Marshall Cty. Health Care Auth. v. Shalala,
17    988 F.2d 1221 (D.C. Cir. 1993) ................................................................................................................ 20

18   McCrary v. Gutierrez,
       No. C-08-015292, 2010 WL 520762 (N.D. Cal. Feb. 8, 2010) ...............................................................6
19

20   Mendina v. Garcia,
       768 F.3d 1009 (9th Cir. 2014) ................................................................................................................... 15
21
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
22     463 U.S. 29 (1983) .......................................................................................................................... 19, 20, 22
23   Nat. Res. Def. Council, Inc. v. Hodel,
       865 F.2d 288 (D.C. Cir. 1988) .................................................................................................................. 25
24

25   Nat’l Ass’n of Home Builders v. Norton,
       340 F.3d 835 (9th Cir. 2003) ..................................................................................................................... 19
26
     Nw. Ecosys. All. v. U.S. Fish & Wildlife Serv.,
27    475 F.3d 1136 (9th Cir. 2007) ................................................................................................................... 19
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                               - iv -
              Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 7 of 36




1    Pacific Dawn LLC v. Pritzker,
2      831 F.3d 1166 (9th Cir. 2016) ................................................................................................................... 19

3    Proyecto Pastoral at Dolores Mission v. Cty. of L.A.,
       22 Fed. App’x. 743 (9th Cir. 2001)..............................................................................................................8
4
     Raines v. Byrd,
5      521 U.S. 811(1997) ........................................................................................................................................7
6
     Rempfer v. Sharfstein,
7      583 F.3d 860 (D.C. Cir. 2009) .................................................................................................................. 19

8    Salmon Spawning & Recovery All. v. Gutierrez,
       545 F.3d 1220 (9th Cir. 2008) ................................................................................................................... 14
9
     Salt Inst. v. Leavitt,
10     440 F.3d 156 (4th Cir. 2006) ..................................................................................................................... 24
11
     San Luis & Delta-Mendota Water Auth. v. Locke,
12     776 F.3d 971 (9th Cir. 2014) ..................................................................................................................... 20

13   Senate of the State of Cal. v. Mosbacher,
       968 F.2d 974 (1992).................................................................................................................................... 18
14
     Simon v. E. Ky. Welfare Rights Org.,
15
       426 U.S. 26 (1976) .........................................................................................................................................8
16
     Spokeo, Inc. v. Robins,
17     136 S. Ct. 1540 (2016) ...................................................................................................................................7

18   Summers v. Earth Island Inst.,
       555 U.S. 488 (2009) .......................................................................................................................................7
19

20   Utah v. Evans,
       536 U.S. 452 (2002) .................................................................................................................................... 18
21
     Vt. Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, Inc.,
22     435 U.S. 519 (1978) .......................................................................................................................................6
23   Warth v. Seldin,
      422 U.S. 490 (1975) .......................................................................................................................................7
24

25   Whitmore v. Arkansas,
      495 U.S. 149 (1990) .......................................................................................................................................7
26
     Wisconsin v. City of New York,
27     517 U.S 1 (1996). .................................................................................................................................. passim
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                                -v-
               Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 8 of 36




1
     STATUTES
2

3    5 U.S.C. § 551 .................................................................................................................................................. 25

4    5 U.S.C. § 706 ........................................................................................................................................ 6, 18, 20

5    13 U.S.C. § 1 et seq. .............................................................................................................................................2
6    13 U.S.C. § 2 .......................................................................................................................................................2
7
     13 U.S.C. § 4 .......................................................................................................................................................2
8
     13 U.S.C. § 5 .......................................................................................................................................................2
9
     13 U.S.C. § 141 ...................................................................................................................................... 2, 19, 24
10
     13 U.S.C. § 221 .......................................................................................................................................... 14, 23
11

12   44 U.S.C. § 3516 .............................................................................................................................................. 24

13   Act Providing for the Fourteenth Census, 40 Stat. 1291 (1919) .............................................................. 17

14   Census Act of 1790, 1 Stat. 101 (1790) ........................................................................................................ 16
15   Census Act of 1820, 3 Stat. 548 (1820) ........................................................................................................ 16
16
     Census Act of 1830, 4 Stat. 383 (1830) ........................................................................................................ 16
17
     Census Act of 1850, 9 Stat. 428 (1850) ........................................................................................................ 17
18
     Pub. L. No. 106-554 ....................................................................................................................................... 24
19

20
     CONSTITUTIONAL PROVISIONS
21
     U.S. Const. art. I .................................................................................................................................... 2, 15, 19
22

23   RULES

24   Fed. R. Civ. P. 56(a) ...........................................................................................................................................5
25
     Fed. R. Civ. P. 56(e) ...........................................................................................................................................8
26

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                                   - vi -
              Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 9 of 36




1
     OTHER AUTHORITIES
2

3    A Federal Assault: African Americans and the Impact of the Fugitive Slave Law of 1850,
       68 Chi.-Kent L. Rev. 1179 (1993) ............................................................................................................ 17
4
     2020 Census Operational Plan: A New Design for the 21st Century,
5      https://www2.census.gov/programs-surveys/decennial/2020/
       program-management/planning-docs/2020-oper-plan3.pdf ............................................. 9, 10, 11, 17
6

7    U.S. & World Population Clock,
        https://www.census.gov/popclock/. .................................................................................................... 18
8
     U.S. Census Bureau, Archive of American Community Survey Questions,
9      https://www.census.gov/programs-surveys/acs/methodology/
       questionnaire-archive.html ...........................................................................................................................3
10
     U.S. Census Bureau, Measuring America: The Decennial Censuses From 1790 to 2000,
11
       https://www2.census.gov/library/publications/2002/dec/pol_02-ma.pdf............................. 2, 3, 17
12

13   U.S. Census Bureau, Questionnaires,
        https://www.census.gov/history/www/through_the_decades/questionnaires/.........................................2
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                                            - vii -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 10 of 36




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                - viii -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 11 of 36




1                                              INTRODUCTION

2            Following a formal request from the Department of Justice, the Secretary of Commerce made

3    an eminently reasonable decision to reinstate a question about citizenship on the decennial census,

4    consistent with historical practice dating back to 1820 and the Secretary’s nearly unfettered discretion

5    over the format and content of the census. If included, the citizenship question will be one of several

6    demographic questions (including questions inquiring about race, gender, and relationship status) on

7    the census form sent to every household. Plaintiffs ask this Court to vacate that decision, but lack

8    standing to bring their claims, which in any event are belied by the record.

9            As a threshold matter, Plaintiffs have suffered no Article III injury traceable to the Secretary’s

10   decision. They cannot show that the reinstatement of a citizenship question will result in a differential

11   undercount of the population (and thus putative detrimental effects on apportionment and federal

12   funding), particularly after accounting for the Census Bureau’s extensive follow-up operations,

13   massive outreach communications plan, and processes for imputation. Nor can they show that any

14   such potential decline in self-response will result in any material effect on apportionment or federal

15   funding. Plaintiffs’ claims of injury are impermissibly speculative and remote, and their claims are not

16   fit for resolution by an Article III court.

17           But even assuming the Court finds it has jurisdiction, Defendants are entitled to summary

18   judgment on the merits. Plaintiffs’ claim under the Enumeration Clause that the inclusion of a

19   citizenship question will interfere with an “actual” Enumeration fails because the Secretary will

20   conduct a person-by-person headcount, and the Enumeration Clause is not implicated by the

21   inclusion of demographic questions, which (including a citizenship question) have appeared

22   uninterrupted since the first census. Plaintiffs’ claims under the Administrative Procedure Act (APA)

23   also fail because the Secretary of Commerce articulated a reasonable explanation for his decision to

24   reinstate a citizenship question based on the record before him—that obtaining more precise

25   citizenship data via the decennial census will be useful to the Department of Justice in enforcing the

26   Voting Rights Act. That decision falls well within the Secretary’s enormous discretion in overseeing

27   the decennial census and is fully in compliance with the Constitution and applicable laws. The APA

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       -1-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 12 of 36




1    requires no more. Even if the Court were to look behind the Secretary’s decision for any additional

2    motivations, there is no evidence that the Secretary did not believe his stated, reasonable rationale.

3            Defendants are therefore entitled to summary judgment.

4                                               BACKGROUND

5    I.      FACTUAL BACKGROUND

6            The Constitution requires that an “actual Enumeration” of the population be conducted

7    every ten years in order to allocate representatives in Congress among the States, and vests Congress

8    with the authority to conduct that census “in such Manner as they shall by Law direct.” U.S. Const.

9    art. I, § 2, cl. 3. The Census Act, 13 U.S.C. § 1 et seq., delegates to the Secretary of Commerce the

10   responsibility to conduct the decennial census “in such form and content as he may determine,” and

11   “authorize[s] [him] to obtain such other census information as necessary.” Id. § 141(a). The Census

12   Bureau assists the Secretary in performing this duty. See id. §§ 2, 4. The Act directs that the Secretary

13   “shall prepare questionnaires, and shall determine the inquiries, and the number, form, and

14   subdivisions thereof, for the statistics, surveys, and censuses provided for in this title.” 13 U.S.C. § 5.

15   Nothing in the Act directs the content of the questions included on the decennial census.

16           With the exception of 1840, decennial censuses from 1820 to 1880 asked for citizenship or

17   birthplace in some form, and decennial censuses from 1890 through 1950 specifically requested

18   citizenship information.1    In 1960, the Census Bureau asked 25% of the population for the

19   respondent’s birthplace and that of his or her parents. Measuring America at 72-73. Between 1970

20   and 2000, the Bureau distributed a more detailed “long-form questionnaire” to a sample of the

21   population in lieu of the “short-form questionnaire” sent to the majority of households. U.S. Census

22

23
             1
               Beginning in 1820, the census was used to tabulate citizenship by inquiring of each
24   household the number of “foreigners not naturalized.” See U.S. Census Bureau, Measuring America:
     The Decennial Censuses From 1790 to 2000, at 6-7, https://www2.census.gov/library/publications/
25   2002/dec/pol_02-ma.pdf (“Measuring America”). No question regarding birthplace or citizenship
     status was included in the 1840 Census. Id. at 8. In the 1850, 1860, and 1880 enumerations, the
26   questionnaires asked for place of birth. Id. at 9, 11, 13. The census included an express question
     regarding citizenship in 1870. Id. at 13, 15. Decennial censuses from 1890 through 1950 specifically
27   requested citizenship information more consistently, including asking for place of birth and (for some
     respondents) naturalization status and birthplace of parents. Id. at 22-62.
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                        -2-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 13 of 36




1    Bureau, Questionnaires, https://www.census.gov/history/www/through_the_decades/questionnaires/.

2    The long-form questionnaire, which was generally sent to 1 in 6 households, included questions about

3    the respondent’s citizenship or birthplace; the short form did not. Measuring America at 78, 91-92.

4            Beginning in 2005, the Census Bureau began collecting the more extensive long-form data—

5    including citizenship—through the American Community Survey (ACS), which is sent yearly to about

6    one in 38 households. See U.S. Census Bureau, Archive of American Community Survey Questions,

7    https://www.census.gov/programs-surveys/acs/methodology/questionnaire-archive.html (noting

8    citizenship questions on every ACS questionnaire). The introduction of the yearly ACS enabled the

9    2010 census to be a “short-form-only” census. The 2020 census will also be a “short-form-only”

10   census. The ACS will continue to collect additional data each year, including information on the

11   citizenship status of respondents. Because the ACS collects information from only a small sample

12   of the population, it produces annual estimates only for “census tracts” and “census-block groups.”

13   The decennial census is designed to undertake a full count of the people and produces other, limited

14   information down to the smallest geographic level, known as the “census block.” As in past years,

15   the 2020 census will pose a number of questions beyond the total number of individuals residing at

16   a location, including questions regarding sex, Hispanic origin, race, and relationship status.

17           On March 26, 2018, the Secretary of Commerce issued a memorandum reinstating a

18   citizenship question on the 2020 census questionnaire. Administrative Record (“AR”) 1313-20. The

19   Secretary’s reasoning and the procedural background are set out in that memorandum and in a

20   supplemental memorandum issued on June 21, 2018. Id. 1321. The Secretary explained that, “[s]oon

21   after [his] appointment,” he “began considering various fundamental issues” regarding the 2020

22   census, including whether to reinstate a citizenship question. Id. As part of his deliberative process,

23   he and his staff “consulted with Federal governmental components and inquired whether the

24   Department of Justice (DOJ) would support, and if so would request, inclusion of a citizenship

25   question as consistent with and useful for the enforcement of the Voting Rights Act.” Id.

26           In a December 12, 2017 letter, DOJ responded that citizenship data is important to its

27   enforcement of Section 2 of the VRA for several reasons, and that the decennial census would

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                      -3-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 14 of 36




1    provide more-granular citizenship voting age population (CVAP) data than that provided by the

2    annual ACS survey. AR 663-665 [hereinafter Gary Letter]. In the letter DOJ “formally request[ed]

3    that the Census Bureau reinstate into the 2020 Census a question regarding citizenship.” Id. 665.

4           After receiving DOJ’s formal request, the Secretary “initiated a comprehensive review process

5    led by the Census Bureau,” AR 1313, and asked the Bureau to evaluate the best means of providing

6    the data identified in the letter. The Census Bureau initially presented three alternatives. Id. 1277-

7    85. After reviewing those alternatives, the Secretary asked the Census Bureau to consider a fourth

8    option, which would combine two of the options the Bureau had presented. Id. 1316. Ultimately, the

9    Secretary concluded that this fourth option—reinstating a citizenship question on the census while

10   simultaneously linking available administrative-record data to Census Bureau files—would “provide

11   DOJ with the most complete and accurate CVAP data in response to its request.” Id. at 1317.

12          The Secretary also observed that collecting citizenship data in the decennial census has a long

13   history and that the ACS has included a citizenship question since 2005. AR 1314. The Secretary

14   therefore found, and the Census Bureau confirmed, that “the citizenship question has been well

15   tested.” Id. He further confirmed with the Census Bureau that the census-block-level citizenship

16   data requested by DOJ are not available from the ACS. Id. The Secretary “carefully considered,”

17   but was unpersuaded by, concerns that reinstating a citizenship question would negatively impact the

18   response rate for non-citizens. AR 1317. While the Secretary agreed that a “significantly lower

19   response rate by non-citizens could reduce the accuracy of the decennial census and increase costs

20   for non-response follow up (“NRFU”) operations,” he concluded that “neither the Census Bureau

21   nor the concerned stakeholders could document that the response rate would in fact decline

22   materially” as a result of a citizenship question. Id. 1315. Based on his extensive process of

23   consultation and review, the Secretary determined that, to the best of everyone’s knowledge, there is

24   limited empirical data on how reinstating a citizenship question might affect response rates. Id. 1316.

25          The Secretary also emphasized that “[c]ompleting and returning decennial census

26   questionnaires is required by Federal law,” meaning that concerns regarding a decline in response

27   rates were premised on speculation that some will “violat[e] [a] legal duty to respond.” AR 1319.

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                      -4-
           Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 15 of 36




1    Despite the hypothesis “that adding a citizenship question could reduce response rates, the Census

2    Bureau’s analysis did not provide definitive, empirical support for that belief.” Id. 1316. The

3    Secretary further explained that the Census Bureau intends to take steps to conduct respondent and

4    stakeholder outreach in an effort to mitigate any impact on response rates of including a citizenship

5    question. Id. 1318. In light of these considerations, the Secretary concluded that “even if there is

6    some impact on responses, the value of more complete and accurate [citizenship] data derived from

7    surveying the entire population outweighs such concerns.” Id. 1319.

8    II.     PROCEDURAL HISTORY

9            Plaintiffs2 filed suit against Defendants on March 26, 2018, and amended their complaint on

10   May 4, 2018. Compl. Decl. & Inj. Relief, ECF No. 1; 1st Am. Compl. Decl. & Inj. Relief (“State of

11   California, FAC”), ECF No. 12. Defendants sought dismissal based on Plaintiffs’ lack of standing,

12   the political question doctrine, lack of justiciability under the APA, and Plaintiffs’ failure to state an

13   Enumeration Clause claim. See Defs.’ Mot. Dismiss, ECF No. 37. The Court denied this motion to

14   dismiss. Order Denying Mots. Dismiss, ECF No. 75. Defendants lodged the Administrative Record

15   (“AR”) on June 8, 2018, as supplemented on June 21, 2018. Notice of Filing AR, ECF No. 23;

16   Notice of Filing Supplement to AR, ECF No. 33. This Motion for Summary Judgment is filed

17   pursuant to the schedule entered by the Court on August 30, 2018. Stip. to Case Sched. & Order as

18   Modified by the Court, ECF No. 79.

19                                           LEGAL STANDARD

20           “The court shall grant summary judgment if the movant shows that there is no genuine

21   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

22   Civ. P. 56(a). Where claims call for judicial review under the APA, “summary judgment is an

23   appropriate mechanism for deciding the legal question” presented. Ctr. for Envtl. Health v. McCarthy,

24   192 F. Supp. 3d 1036, 1040 (N.D. Cal. 2016) (citation omitted). The court must uphold an agency

25

26           2
             Plaintiffs are the State of California, County of Los Angeles, City of Los Angeles, City of
27   Fremont, City of Long Beach, City of Oakland, and City of Stockton, as well as intervenor-plaintiff
     Los Angeles Unified School District. Compl. Intervention, ECF No 47-1
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       -5-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 16 of 36




1    decision unless it is found to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

2    accordance with law,” “contrary to constitutional right,” or “in excess of statutory jurisdiction,

3    authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2).

4                                                ARGUMENT

5    I.      Defendants Are Entitled to Summary Judgment Because Plaintiffs Have Not

6            Established Their Standing.3

7            Plaintiffs claim that they will be injured because the citizenship question will result in a

8    decrease in self-response rates on the census, which will result in an undercount, which will lead to

9    California being apportioned fewer congressional seats that it should otherwise have, and receiving

10   less federal funding. State of California, FAC ¶ 6; Compl. Intervention ¶ 6.

11           Plaintiffs are unable to meet their burden and demonstrate with sufficient certainty that any

12   of these harms will actually come to pass. Plaintiffs will only be harmed if (1) the citizenship question

13   itself causes individuals to neglect their legal duty to respond to the 2020 census, such that a decrease

14   in the initial self-response rate occurs, (2) such a decline is not corrected by the Census Bureau’s

15   repeated efforts to encourage self-response, (3) such a decline is not corrected by the Census Bureau’s

16   extensive Nonresponse Followup (“NRFU”) efforts, (4) such a decline is not corrected by the Census

17   Bureau’s use of imputation for any remaining uncounted households after NRFU, (5) if any net

18   undercount remains after these comprehensive operations, Plaintiffs’ particular states and localities will

19   be undercounted more than others (i.e., there will be a differential net undercount), and (6) any such

20   differential net undercount actually changes the apportionment or funding of Plaintiffs’ specific states

21

22
             3
              In an APA case, “the district judge sits as an appellate tribunal” and all issues—including
23   standing—generally are resolved at summary judgment. McCrary v. Gutierrez, No. C-08-015292, 2010
     WL 520762, at *2 (N.D. Cal. Feb. 8, 2010) (quoting Am. Bioscience v. Thompson, 269 F.3d 1077, 1083
24   (D.C. Cir. 2001)). This case should be no different. In the event that the Court concludes an
     evidentiary hearing on standing is appropriate, that hearing should be limited to standing only (rather
25   than the merits). The question on the merits, of course, is whether the Secretary’s action was
     supported by the administrative record and consistent with the APA standard of review, and Plaintiffs
26   should not be permitted to import their experts’ post hoc criticisms of the Secretary’s decision. See Vt.
     Yankee Nuclear Power Corp. v. Nat. Res. Def. Council, Inc., 435 U.S. 519, 549 (1978) (stating the question
27   in an APA case as “whether the challenged rule . . . finds sufficient justification in the administrative
     proceedings that it should be upheld by the reviewing court”).
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       -6-
           Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 17 of 36




1    and localities in light of both the magnitude of the differential net undercount and the national

2    distribution of the differential net undercount. This long chain of necessary events before Plaintiffs

3    are injured demonstrates the speculative nature of their purported injuries and strains credulity, as

4    well as their inability to attribute those hypothetical injuries to the addition of the citizenship question.

5               A.     Plaintiffs Bear the Burden of Establishing Their Article III Standing.

6               The doctrine of constitutional standing, an essential aspect of an Article III case or

7    controversy, demands that a plaintiff have “a personal stake in the outcome of the controversy [so]

8    as to warrant his invocation of federal-court jurisdiction.” Warth v. Seldin, 422 U.S. 490, 498 (1975)

9    (internal citation omitted). At its “irreducible constitutional minimum,” the doctrine requires a

10   plaintiff, as the party invoking the Court’s jurisdiction, to establish three elements: (1) a concrete and

11   particularized injury-in-fact, either actual or imminent; (2) a causal connection between the injury and

12   defendants’ challenged conduct, such that the injury is “fairly . . . trace[able] to the challenged action

13   of the defendant”; and (3) a likelihood that the injury suffered will be redressed by a favorable

14   decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). The standing inquiry is “especially

15   rigorous” where “reaching the merits of the dispute would force [the court] to decide whether an

16   action taken by one of the other two branches of the Federal Government was unconstitutional,”

17   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013) (quoting Raines v. Byrd, 521 U.S. 811, 819-20

18   (1997)).

19              The standing requirement of “injury in fact” requires a plaintiff to establish that it “‘has

20   sustained or is immediately in danger of sustaining a direct injury’” as a result of the challenged action.

21   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1552 (2016) (citations omitted). The injury must be “concrete

22   and particularized,” Lujan, 504 U.S. at 560 (citations omitted), and not “merely ‘conjectural’ or

23   ‘hypothetical’ or otherwise speculative.” Summers v. Earth Island Inst., 555 U.S. 488, 505 (2009)

24   (quoting Lujan, 504 U.S. at 560). Thus, an alleged future injury must be “certainly impending”;

25   ‘“[a]llegations of possible future injury’ are not sufficient.” Clapper, 568 U.S. at 409 (quoting Whitmore

26   v. Arkansas, 495 U.S. 149, 158 (1990), emphasis in Clapper).

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                         -7-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 18 of 36




1            The “fairly traceable” prong of standing requires Plaintiffs to prove that their certainly

2    impending injuries “fairly can be traced to the challenged action of the defendant, and not injury that

3    results from the independent action of some third party not before the court.” Simon v. E. Ky. Welfare

4    Rights Org., 426 U.S. 26, 41-42 (1976). In the census context, merely a showing of differential net

5    undercount is not enough as there has never been a perfect census count. See Carey v. Klutznick, 653

6    F.2d 732, 735 (2d Cir. 1981). Plaintiffs instead must prove by a preponderance of the evidence that

7    any differential net undercount is specifically attributable to the citizenship question.

8            “[T]here can be no genuine issue as to any material fact” where a party “fails to make a

9    showing sufficient to establish the existence of an element essential to that party’s case, and on which

10   [it] [bears] . . . the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Thus, “[a]t the

11   summary judgment stage,” plaintiffs “[a]re required to come forward with evidence demonstrating

12   concrete injury . . . based on the challenged action,” Proyecto Pastoral at Dolores Mission v. Cty. of L.A.,

13   22 Fed. App’x. 743, 744 (9th Cir. 2001), or else “Rule 56(c) mandates the entry of summary judgment”

14   against them. Celotex, 477 U.S. at 322 (quoting Fed. R. Civ. P. 56(e)).

15           B.      Plaintiffs Cannot Show That the Citizenship Question Will Result in an

16                   Undercount.

17           As an initial matter, Plaintiffs cannot show that the months-long census process will result in

18   an undercount, even assuming, arguendo, that the citizenship question resulted in any additional

19   hesitancy to respond among certain individuals. First, those who choose not to respond to the

20   citizenship question alone, or who cease completing questions on the census after they reach the

21   citizenship question, will still be enumerated and thus would not contribute to any undercount.

22   Second, the Census Bureau has extensive techniques to encourage individuals who did not initially

23   respond to respond through one of five additional opportunities. Third, for those who still have not

24   responded, the Census Bureau will employ its NRFU process, one of the largest peacetime

25   mobilizations in our Nation’s history in which includes sending enumerators out to collect

26   information from non-responders in person. Fourth, where enumeration efforts still fail, the Census

27   Bureau uses high-quality administrative records from other federal agencies to enumerate

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                        -8-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 19 of 36




1    individuals. As the Census Bureau’s Chief Scientist and Associate Director for Research and

2    Methodology therefore concluded in his expert report, “there is no credible quantitative evidence

3    that the addition of the citizenship question would affect the accuracy of the count.” Declaration of

4    John M. Abowd, Ph.D. ¶ 13 (Abowd Declaration), Ex. A; see also id. at 4 (“It is important to stress

5    that the estimated decrease in self-response rates does not translate into an increase in net

6    undercount, and the use of our estimates as if they did is wholly inappropriate.”). As discussed

7    below, these extensive procedures will ameliorate any risk of injury to Plaintiffs. Plaintiffs’

8    speculative claimed injuries are far from “certainly impending” because they will come to pass only if

9    every step described below fails. Clapper, 568 U.S. at 409.

10                   1.      Individuals Are Prompted Multiple Times to Respond to the Census,
11                           and Their Responses Are Counted Even If They Are Incomplete or Do
12                           Not Respond to the Citizenship Question.
13           Even before beginning its NRFU efforts, the Census Bureau has comprehensive plans in

14   place to maximize self-response. Instructions to complete the census online or by telephone will

15   initially be sent to most households, with the remaining households (those deemed less likely to have

16   internet access) receiving a paper questionnaire in the first mailing. 2020 Census Operational Plan:

17   A   New     Design    for   the   21st   Century,    at   18,   21,   91,   95   (Sept.   2017,   v.3.0),

18   https://www2.census.gov/programs-surveys/decennial/2020/program-management/planning-

19   docs/2020-oper-plan3.pdf (“2020 Census Operational Plan”); Abowd Declaration ¶¶ 25-29. All

20   households will receive a letter reminding them to respond as a second contact. Abowd Declaration

21   ¶ 29. If households do not initially self-respond, they will receive a postcard as the third contact, a

22   letter and the paper version of the questionnaire as the fourth contact, and another postcard as the

23   fifth contact. Abowd Declaration ¶ 30; 2020 Census Operational Plan at 99. Each household can

24   thus receive up to six mailings. 2020 Census Operational Plan at 99; see also Abowd Declaration ¶ 30.

25   In addition to online instructions, all mailings also include a toll-free number that provides assistance

26   in self-responding. Abowd Declaration ¶ 30. In addition, the 2020 census will be the first to rely

27   extensively on digital methods and automation, and it will be the first census where individuals are

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       -9-
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 20 of 36




1    encouraged to respond online. 2020 Census Operational Plan at 15, 18-19, 26, 88. The Census

2    Bureau also engages in advertising and outreach efforts to inform people about the census and

3    encourage them to self-respond. 2020 Census Operational Plan at 21, 92-94; Abowd Declaration

4    ¶ 61 & n.52.

5           Furthermore, the actual enumeration could only be affected by households that completely

6    choose not to respond—if a household simply skips the citizenship question (i.e., so-called “item

7    nonresponse,” where a person does not respond to a particular item on the questionnaire) or stops

8    filling out the census questionnaire once they reach the citizenship question (i.e., “breakoff”) they

9    will nonetheless be fully counted. See Abowd Declaration ¶ 35-38.

10                  2.      Any Households that Do Not Self-Respond Will Be Enumerated by
11                          NRFU Efforts.
12          If a household does not self-respond during the steps described above, which span six weeks,

13   it does not mean that that household will not be enumerated. Instead, the Census Bureau’s extensive

14   NRFU operations will kick in, starting with the assignment of an enumerator to each nonresponding

15   household address.     Abowd Declaration ¶¶ 38-39; 2020 Census Operational Plan at 114.

16   Enumerators physically visit housing unit addresses in order to enumerate households through an in-

17   person interview. Abowd Declaration ¶ 39. Enumerators are dispatched utilizing a state-of-the-art

18   optimizer that efficiently assigns cases and provides routes for field work.4 2020 Census Operational

19   Plan at 114; see also Abowd Declaration ¶ 45-51. The Census Bureau “considers the demographic

20   characteristics of each unique geographic area” in selecting enumerators, and works to retain local

21   enumerators, as well as enumerators with the language skills required to communicate with residents

22   in each area. Abowd Declaration ¶¶ 49-50. Enumerators also have access to remote translation

23   services for 59 non-English languages. Abowd Declaration ¶ 50. If an enumerator is not able to

24   connect with a resident during an in-person visit, the enumerator will leave a Notice of Visit form

25

26
            4
27             The increased efficiency from these technological advances will enable the Census Bureau
     to target advertising and NRFU resources toward areas with low response rates.
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                    - 10 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 21 of 36




1    providing information about how the household can complete the 2020 census. Abowd Declaration

2    ¶ 51. A household may be visited by an enumerator up to 6 times. Abowd Declaration ¶ 53 & n.43.

3           If the enumerator is unable to make contact with a household, and the household does not

4    complete the 2020 census questionnaire as per the Notice of Visit, the Census Bureau will still

5    enumerate that household. Using its “final attempt” procedures, the Census Bureau will impute data

6    for a non-responding household if reliable administrative records are available. 2020 Census

7    Operational Plan at 22, 114, 117; Abowd Declaration ¶ 53. If such reliable data is not available, then

8    the enumerator will attempt to contact a nearby proxy (such as a neighbor or building manager), and

9    will enumerate the non-responding household through data provided by that proxy. Abowd

10   Declaration ¶ 53 & n.41. As necessary, the most experienced and effective enumerators will be tasked

11   to identify proxies. 2020 Census Operational Plan at 22, 114, 117; Abowd Declaration ¶ 53.

12   Although imputation and proxy efforts may result in lower quality data for demographic questions

13   relative to data from self-responses, they should not cause an undercount. See Abowd Declaration ¶ 53

14   (“The Census Bureau is not aware of any credible quantitative evidence suggesting that proxies in the

15   census provide a greater net undercount or differential net undercount in comparison to self-response

16   or in-person interviews.”); Abowd Declaration ¶ 56 (“The Census Bureau is not aware of any credible

17   quantitative data suggesting that imputation in the census leads to a greater net undercount or

18   differential net undercount in comparison to self-response or in-person interviews.”).

19          The Census Bureau’s NRFU operations are dynamic, and will be adjusted in real-time based

20   on self-response rates to ramp up media efforts and hire additional enumerators in areas of

21   demonstrated need. Abowd Declaration ¶¶ 64-67. If necessary, the Census Bureau can also assign

22   enumerators to work overtime, shift enumerators between geographic regions, and even extend the

23   NRFU period to obtain a full enumeration. Abowd Declaration ¶¶ 66-67.

24

25

26

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                     - 11 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 22 of 36




1                    3.      The Census Bureau’s Combined Enumeration Efforts (Encouraging
2                            Self-Response, NRFU, Imputation and Proxy Data) Will Correct Any
3                            Possible Decline in Initial Self-Response and Completely Enumerate
4                            the Population.
5            The Census Bureau expects that the completion of the exhaustive NRFU efforts described

6    above “will result in a complete enumeration,” Abowd Declaration ¶ 24—in other words, there will

7    be no undercount, differential or not. And, the Census Bureau has more than sufficient resources

8    available to complete these steps, even in a worst-case scenario for self-response. See Abowd

9    Declaration ¶ 78 (“The Census Bureau is prepared to conduct the 2020 Census NRFU operation and

10   believes that those efforts will result in a complete enumeration.”).

11           The 2020 Census Life Cycle Cost Estimate (“LCCE”) includes an estimated fiscal year 2020

12   cost for NRFU of approximately $1.5 billion. Abowd Declaration ¶ 58. This estimate is based on

13   numerous factors, including the self-response rate at the start of the operation; self-responses

14   received after the start of the operation; occupied, vacant and non-existent cases in the workload that

15   are removed using administrative information; late additions to the workload; the number of days

16   worked by enumerators; the average hours the enumerators work per day; the number of contact

17   attempts to conduct the interview; training hours for enumerators; mileage travelled by enumerators;

18   and other miscellaneous expenses. Abowd Declaration ¶ 58. In fiscal year 2020, there will also be an

19   additional $1.7 billion in contingency funding that may be spent on NRFU. Abowd Declaration ¶ 59.

20           The self-response rate built into the LCCE is in the range of 55.5% to 65.5%. And although

21   the Census Bureau expects a self-response rate of 60.5%, all NRFU planning—including hiring of

22   field staff and enumerators—is based on the lower bound of this estimate, 55.5%. For each

23   percentage point increase or decrease in the overall self-response rate, the LCCE estimates $55

24   million will be saved or spent. Abowd Declaration ¶ 60. This estimate includes, for example, the

25   cost of additional or lowered field supervisors and enumerators, hours in the field, mileage, training

26   costs, provisioning and usage of handheld devices, and impacts on printing, postage, and paper data

27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                      - 12 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 23 of 36




1    capture operations.5

2            Under any conceivable scenario in which self-response rates decline due to the citizenship

3    question, the Census Bureau is fully equipped and funded to enumerate all those who would be

4    enumerated absent a citizenship question. For example, even if there is a 10% decline in self-response

5    among potential noncitizen households in 2020, and if 28.6% of households in the country match

6    that description (a high estimate), Abowd Declaration ¶ 69, then the predicted increase in the NRFU

7    workload would be approximately 3.6 million addresses, which would increase NRFU costs by $137.5

8    million, far below the $1.7 billion in fiscal year 2020 contingency funding.

9            C.      Even if an Undercount Occurred, Plaintiffs Cannot Show that It Would Affect

10                   Them Through Any Material Impact on Apportionment or Federal Funding.

11           As discussed in detail above, the Census Bureau’s plans to encourage self-response, and to

12   use NRFU efforts—including personal visits by enumerators and, eventually, imputation—to

13   supplement that self-response will result in a complete enumeration, and thus Plaintiffs will not be

14   injured. Even if, however, there was some undercount, Plaintiffs cannot show that it would be

15   differential such that their specific states and localities would see a negative effect in apportionment

16   or funding.

17           Plaintiffs raise two theories as to how they would be harmed by a differential undercount:

18   (1) a differential undercount will cause Plaintiffs to cause a dilution of their legislative representation,

19   and (2) a differential undercount will cause harm in the form of a loss of federal funding under certain

20   federal programs that use census data in part to determine funding amounts. See, e.g., State of

21   California, FAC ¶ 6; Compl. Intervention ¶ 6, ECF No 47-1. However, Plaintiffs cannot prove, as

22   they must, that there is an imminent, concrete risk of either harm.

23           Indeed, to the contrary, Defendants’ expert Dr. Stuart Gurrea has shown that there would

24   likely be no effect on apportionment, and only a negligible effect on funding. Dr. Gurrea concluded

25

26           5
               The estimate assumes that the increased or decreased percentage of housing unit addresses
27   self-responding is not easier or harder to count than a representative percentage of those not
     responding to the census.
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                        - 13 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 24 of 36




1    that if the 2020 NRFU efforts were as successful as the 2010 NRFU efforts, “congressional

2    apportionment in any state (including California) does not change due to reinstatement of a

3    citizenship question,” even without considering additional mitigation efforts, such as imputation.

4    Rule 26(A)(2)(B) Expert Report and Declaration of Stuart D. Gurrea, Ph.D. ¶¶ 11, 66-70 (Gurrea

5    Declaration), Ex. B. Similarly, assuming the 2010 NRFU success rate and no additional imputation,

6    “the distribution of federal funds to the State of California is estimated to decline by 0.01 percent”

7    for Title I LEA Grants, WIC Supplemental Foods Grants, and Social Services Block Grants. Gurrea

8    Declaration ¶ 11. This would hardly represent a material change. In light of this evidence, Plaintiffs

9    cannot meet their burden to show an imminent, nonspeculative injury by a preponderance of the

10   evidence based on either apportionment or funding. The purported injuries of the state and locality

11   plaintiffs, as well as the Los Angeles Unified School District, are of course entirely based on changes

12   to apportionment and loss of federal funding. State of California, FAC, Compl. ¶ 41-46; Compl.

13   Intervention ¶ 32-36.

14           D.      If Any Potential Injuries Existed, Plaintiffs Cannot Show that They Are

15                   Traceable to the Citizenship Question or Redressable by That Question’s

16                   Removal.

17           Finally, Plaintiffs cannot show that any injury—if one existed—is traceable to the addition of

18   the citizenship question, or would be redressed if the question were removed. First, Plaintiffs’

19   supposition that the citizenship question will cause an undercount relies on individuals violating their

20   legal duty to respond to the census. As the Secretary emphasized in his decision memo, “[c]ompleting

21   and returning decennial census questionnaires is required by Federal law.” AR 1319; 13 U.S.C. § 221.

22   Defendants should not be held to blame such hypothetical illegal acts. See Salmon Spawning & Recovery

23   All. v. Gutierrez, 545 F.3d 1220, 1228 (9th Cir. 2008) (finding that plaintiffs lacked causation for their

24   claims against the United States when the United States merely continued to participate in a treaty,

25   while plaintiffs were allegedly harmed by illegal overfishing outside the treaty). Second, Plaintiffs

26   must show that their claimed concerns will lead households who would currently respond to the

27   census if it did not include a citizenship question to not respond to any part of the census due to the

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 14 -
           Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 25 of 36




1    inclusion of a citizenship question at the end of the form. In other words, if households exist that

2    have confidentiality concerns in the current political climate such that they will decide not to respond

3    to the census with or without a citizenship question, any resulting undercount is not attributable to

4    the Secretary’s decision to add a citizenship question. And, as discussed above, households that leave

5    the citizenship question blank but otherwise respond or breakoff at the citizenship question will still

6    be enumerated, avoiding Plaintiffs’ purported harms. Plaintiffs cannot show, absent “speculation or

7    guesswork,” that the addition of a citizenship question is a “substantial factor” motivating any

8    decrease in initial non-response. Mendina v. Garcia, 768 F.3d 1009, 1012-13 (9th Cir. 2014), citing

9    Bennett v. Spear, 520 U.S. 154, 168-69 (1997)). Indeed, Plaintiffs refer to “‘new concerns about topics

10   like the “Muslim ban,” discomfort “registering” other household members by reporting their

11   demographic characteristics, the dissolution of the “DACA” (Deferred Action for Childhood Arrival)

12   program, repeated references to Immigration and Customs Enforcement (ICE), etc.’” State of

13   California, FAC ¶ 37 (internal citations omitted). Of course, concerns driven by the so-called

14   “Muslim ban,” dissolution of DACA, and events other than the presence of a citizenship question

15   on the census are not traceable to Secretary Ross’s actions and would not be redressed by the outcome

16   of this lawsuit.

17   II.     Defendants Are Entitled to Summary Judgment on the Enumeration Clause Claim

18           Because the Secretary Will Conduct a Person-by-Person Enumeration.

19           The Court should grant judgment in favor of Defendants on the Enumeration Clause claim.

20   Plaintiffs allege that Defendants violate the Enumeration clause by including the citizenship question

21   on the 2020 census because the question will diminish the response rates of non-citizens and their

22   citizen relatives. State of California, FAC ¶ 49. This argument is fatally flawed because the

23   Constitution neither requires nor prohibits the census from asking whether a person is a U.S. citizen.

24   Rather, the Constitution’s reference to “actual Enumeration” requires only that the population be

25   determined by a person-by-person headcount, rather than through estimate or conjecture. U.S.

26   Const. art. I, § 2, cl. 3. There is no dispute that the 2020 census seeks to do a person-by-person

27   headcount. See State of California, FAC ¶ 35. Therefore, the Enumeration Clause is satisfied.

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                      - 15 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 26 of 36




1            Rather than challenging the 2020 census for failing to do a person-by-person headcount, the

2    only requirement under the Enumeration Clause, Plaintiffs make the novel argument that the “effect”

3    of the citizenship question is so sensitive in the current political climate that it interferes with the

4    actual enumeration. State of California, FAC ¶ 37; see also ECF No. 75 at 27. This theory, taken to

5    its logical conclusion, would mean that the Enumeration Clause prohibits any demographic questions

6    that may theoretically reduce response rates and cause some differential undercount.6 But, from the

7    beginning, the census has asked demographic questions that may disproportionately deter

8    respondents in certain areas of the country.7 See Census Act of 1790, § 1, 1 Stat. 101 (1790) (specifying

9    six questions, including the number of slaves). This includes citizenship-related questions—as early

10   as 1820—that may have had a disproportionately deterrent effect similar to what Plaintiffs allege will

11   result from the 2020 census citizenship question. For example, the census has previously asked

12   questions relating to the “[n]umber of foreigners not naturalized,” even though such people would

13   not be equally distributed across the United States. See, e.g., Census Act of 1820, 3 Stat. 548 (1820)

14   (question on the “[n]umber of foreigners not naturalized”); Census Act of 1830, 4 Stat. 383 (1830)

15

16           6
                 To the extent Plaintiffs rely on the Wisconsin standard for this proposition, it is inapposite
     here. As Judge Furman recognized:
17
                   To read Wisconsin as Plaintiffs suggest would, therefore, lead ineluctably to the
                   conclusion that each and every census—from the Founding through the
18                 present—has been conducted in violation of the Enumeration Clause. That
                   would, of course, be absurd, and leads the Court to conclude instead that the
19                 Wisconsin standard applies only to decisions that bear directly on the actual
                   population count. Notably, the Supreme Court’s own language supports that
20                 limitation, as it held only that “the Secretary’s decision not to adjust” the
                   census count “need bear only a reasonable relationship to the accomplishment
21                 of an actual enumeration of the population.” [Wisconsin v. New York] 517 U.S.
                   at 20 (emphasis added). That is, the Court did not purport to announce a
22                 standard that would apply to a case such as this one.
     New York, et al. v. Dep’t of Commerce, et al., 18-cv-2921 (S.D.N.Y. July 26, 2018), ECF No. 215 at 58;
23   NYIC, et al. v. Dep’t of Commerce, et al., 18-cv-5025 (S.D.N.Y. July 26, 2018), ECF No. 70 at 58. This
     Court should likewise reject Wisconsin for this proposition.
24             7
                 As Judge Furman noted, “the longstanding practice of asking questions about the populace
25   of the United States without a direct relationship to the constitutional goal of an ‘actual Enumeration’
     has been blessed by all three branches of the federal government.” New York, et al. v. Dep’t of Commerce,
26   et al., 18-cv-2921 (S.D.N.Y. July 26, 2018), ECF No. 215 at 51; NYIC, et al. v. Dep’t of Commerce, et al.,
     18-cv-5025 (S.D.N.Y. July 26, 2018), ECF No. 70 at 51.
27

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 16 -
           Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 27 of 36




1    (question on “[t]he number of White persons who were foreigners not naturalized”); Census Act of

2    1850, 9 Stat. 428 (1850) (governing the censuses of 1850–1870 and asking place of birth); Act

3    Providing for the Fourteenth Census, 40 Stat. 1291 (1919) (questions on place of birth and parents’

4    places of birth; if foreign-born, what year the person immigrated and the person’s naturalization

5    status).

6               The “current political climate” does not alter this analysis, nor have Plaintiffs put forth

7    evidence that the citizenship question in fact will preclude an actual enumeration in the current

8    political climate. There is no support for the proposition that an otherwise constitutional census

9    question becomes unconstitutional due to the political climate at a particular time. Quite the

10   opposite, citizenship-related questions have been asked to some or all of the population, in varying

11   political climates, for nearly two hundred years. And no one contends that citizenship questions—

12   asked since 1820—and race-related questions—asked in every census since 1790—were

13   unconstitutional prior to the Civil War,8 during World War II,9 or during the Cold War,10 all turbulent

14   political times when census demographic questions allegedly would diminish response rates.

15              To the extent the Court is concerned about the accuracy of the enumeration, the Census

16   Bureau’s comprehensive NRFU procedures, set forth above, will attempt to contact nearly every

17   person in the country, utilizing up to six mailings and multiple in-person visits by an enumerator.

18   2020 Census Operational Plan, at 88-92, 112-21. The operations in place for 2020 are more wide-

19   ranging and more advanced than the operations performed in any previous census. Moreover, the

20   Census Bureau is fully prepared and budgeted to conduct its extensive NRFU operations. As

21   discussed above, Plaintiffs cannot sufficiently establish that—even if the citizenship question caused

22
                8
23             Census Act of 1850, 9 Stat. 428 (1850) (1850 census questions); see also James Oliver Horton
     & Lois E. Horton, A Federal Assault: African Americans and the Impact of the Fugitive Slave Law of 1850,
24   68 Chi.-Kent L. Rev. 1179, 1183 (1993) (“Blacks who grew to maturity under the shadow of the
     eighteenth-century law, even if they themselves had not been threatened with capture, were aware
25   that both fugitive slaves and free blacks were in danger.”).
             9
                U.S. Census Bureau, Measuring America: The Decennial Censuses From 1790 to 2000, at 62,
26   https://www2.census.gov/library/publications/2002/dec/pol_02-ma.pdf (“Measuring America”)
     (1940 census questions).
27           10
                Measuring America at 66-69 (1950 census questions), 72-73 (1960 census questions).
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 17 -
            Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 28 of 36




1    a decline in initial self-response—the Census Bureau’s NRFU efforts, including imputation and proxy

2    data, would not correct the decline and result in a complete enumeration.

3            While the possibility of an undercount exists in every census, the Constitution does not

4    require perfection. See Utah v. Evans, 536 U.S. 452, 504 (2002) (Thomas, J., concurring in part and

5    dissenting in part) (canvassing the history of census undercounts, including the first census in 1790);

6    Wisconsin v. City of New York, 517 U.S. 1, 6 (1996) (“Although each [of the 20 past censuses] was

7    designed with the goal of accomplishing an ‘actual Enumeration’ of the population, no census is

8    recognized as having been wholly successful in achieving that goal.”); Gaffney v. Cummings, 412 U.S.

9    735, 745 (1973) (census data “are inherently less than absolutely accurate”); Senate of the State of Cal. v.

10   Mosbacher, 968 F.2d 974, 979 (1992) (describing the 1990 census as “one of the best ever taken in this

11   country” despite counting “approximately 98 percent of the population”); City of L.A. v. Evans, No.

12   01-cv-1671, 2001 WL 34125617, at *2 (C.D. Cal. Apr. 25, 2001) (“Like all of its predecessors, Census

13   2000 produced less than perfect results.”). As long as the Secretary has established procedures for

14   counting every resident of the United States—and there is no dispute of material fact that he has

15   not—any undercount is a constitutionally permissible result of attempting to enumerate upwards of

16   325 million people across 3.8 million square miles.             See U.S. & World Population Clock,

17   https://www.census.gov/popclock/. Accordingly, the Court should grant judgment in favor of

18   Defendants on Plaintiffs’ Enumeration Clause claim.

19   III.    The Court Should Grant Judgment to Defendants on the APA Claims Because the

20           Secretary’s Decision Was Eminently Reasonable and within His Lawful Discretion.

21           The Court should grant judgment in favor of Defendants on the Plaintiffs’ claims under the

22   APA. The complaint alleges that the Secretary’s decision to reinstate a citizenship question was

23   “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” “contrary to

24   constitutional right,” and “in excess of statutory jurisdiction, authority, or limitations, or short of

25   statutory right.” 5 U.S.C. § 706(2); see, e.g., State of California, FAC ¶ 54. But Plaintiffs’ claims fail

26   because the Secretary’s decision was eminently reasonable and fully in accord with the Constitution

27   and relevant statutes.

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                        - 18 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 29 of 36




1        A. The Secretary’s decision was eminently reasonable and easily survives arbitrary-and-

2            capricious review under the APA.

3                    1.      Agency actions are reviewed only for reasonableness.
4            In deciding an arbitrary-and-capricious claim, the question for the Court is whether the

5    agency’s decision “was the product of reasoned decisionmaking.” Motor Vehicle Mfrs. Ass’n of U.S.,

6    Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 52 (1983). “This standard of review is highly

7    deferential, presuming the agency action to be valid and affirming the agency action if a reasonable

8    basis exists for its decision.” Pacific Dawn LLC v. Pritzker, 831 F.3d 1166, 1173 (9th Cir. 2016) (citation

9    omitted).11 Put simply, the Court “cannot substitute its judgment for that of the agency.” Ctr. for Bio.

10   Diversity v. Zinke, 868 F.3d 1054, 1057 (9th Cir. 2017); see also FERC v. Elec. Power Supply Ass’n, 136 S.

11   Ct. 760, 782 (2016) (“A court is not to ask whether a regulatory decision is the best one possible or

12   even whether it is better than the alternatives.”). “The only question before [the Court] is whether

13   the [agency], in reaching its ultimate finding, ‘considered the relevant factors and articulated a rational

14   connection between the facts found and the choices made.’” Nw. Ecosys. All. v. U.S. Fish & Wildlife

15   Serv., 475 F.3d 1136, 1145 (9th Cir. 2007) (quoting Nat’l Ass’n of Home Builders v. Norton, 340 F.3d 835,

16   841 (9th Cir. 2003)). And “[t]hat requirement is satisfied when the agency’s explanation is clear

17   enough that its ‘path may reasonably be discerned.’” Encino Motorcars, LLC v. Navarro, 136 S. Ct.

18   2117, 2125 (2016) (quoting Bowman Transp., Inc. v. Ark-Best Freight Sys, Inc., 419 U.S. 281, 286 (1974).

19           The Court’s review of Plaintiffs’ APA claim should be confined to the record before the

20   Secretary. “[W]hen a party seeks review of agency action under the APA, the district judge sits as an

21   appellate tribunal.” Herguan Univ. v. ICE, 258 F. Supp. 3d 1050, 1063 (N.D. Cal. 2017) (quoting

22   Rempfer v. Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009)). Thus, the Court’s review “is based on the

23

24           11
                Moreover, the Court’s review must be particularly deferential here because Plaintiffs
25   challenge the Secretary’s broad discretion over the census. “The text of the Constitution vests
     Congress with virtually unlimited discretion in conducting the decennial ‘actual Enumeration,’” and
26   “there is no basis for thinking that Congress’ discretion is more limited than the text of the
     Constitution provides.” Wisconsin v. City of New York, 517 at 19 (quoting U.S. Const. art. 1, § 2, cl. 3)
27   (emphasis added). Congress, in turn, “has delegated its broad authority over the census to the
     Secretary.” Wisconsin, 517 U.S. at 19 (citing 13 U.S.C. § 141(a)).
28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 19 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 30 of 36




1    agency record and limited to determining whether the agency acted arbitrarily or capriciously.” Id.

2    (quoting Marshall Cty. Health Care Auth. v. Shalala, 988 F.2d 1221, 1226 (D.C. Cir. 1993)); see also, e.g.

3    Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam). To the extent Plaintiffs seek to introduce expert

4    testimony going to the merits, that testimony is not a proper subject of APA review because it was

5    not before the Secretary and irrelevant to his decision. See, e.g., San Luis & Delta-Mendota Water Auth.

6    v. Locke, 776 F.3d 971, 993 (9th Cir. 2014); Love v. Thomas, 858 F.2d 1347, 1356 (9th Cir. 1988).

7    Materials produced in discovery (which Defendants contend was improper here) likewise are not a

8    proper subject of APA review unless those materials were part of the record before the agency, 5

9    U.S.C. § 706, because the bad-faith exception to record review simply “operate[s] to identify and plug

10   holes in the administrative record.” Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005).

11                   2.       The Secretary reasonably explained his decision to reinstate a
12                           citizenship question on the decennial census.
13           Here, the record establishes that the Secretary articulated a satisfactory explanation for his

14   eminently reasonable decision, including a “rational connection between the facts found and the

15   choice made.” State Farm, 463 U.S. at 43. The Secretary explained in his decision memorandum that

16   the census is an accepted means of collecting citizenship data. AR 1313-20. The Commerce

17   Department’s review of the issue showed “that collection of citizenship data by the census has been

18   a long-standing historical practice,” including through regular inclusion in the decennial census

19   through 1950, in the long-form census through 2000, and in the ACS since 2005. Id. at 1314. As the

20   Secretary observed, “the decision to collect citizenship information from Americans through the

21   decennial census was first made centuries ago.” Id. at 1319. Further, the inclusion of a citizenship

22   question is far from unusual in comparative perspective; the United Nations recommends that

23   nations inquire about citizenship and other countries include a citizenship question on their censuses.

24   Id. Given the ubiquity of citizenship questions, the reinstatement of a question on the 2020 census

25   was a subject under consideration by various government officials. Id.

26           Against this backdrop, the Secretary solicited DOJ’s views on the subject and, in December

27   2017, received DOJ’s formal request “that the Census Bureau reinstate on the 2020 Census

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 20 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 31 of 36




1    questionnaire a question regarding citizenship.” AR 663. The Gary Letter explains that citizenship

2    data is “critical” to DOJ’s Voting Rights Act enforcement because DOJ “needs a reliable calculation

3    of the citizen voting-age population in localities where voting rights violations are alleged or

4    suspected.” According to the Gary Letter, collecting such data through the decennial census, which

5    would provide block-level CVAP data, is preferable to currently available ACS data for several

6    reasons. Id. at 664-65. The Gary Letter therefore concluded that “the decennial census questionnaire

7    is the most appropriate vehicle for collecting [citizenship] data, and reinstating a question on

8    citizenship will best enable the Department to protect all American citizens’ voting rights under

9    Section 2.” Id. at 663.

10           The Secretary “set out to take a hard look at the request” and ensure that he “considered all

11   facts and data relevant to the question.” AR 1313. The Commerce Department and the Census

12   Bureau “began a thorough assessment that included legal, program, and policy considerations.” Id.

13   This review included, for example, the preparation by the Census Bureau of a technical review of the

14   request, id. at 1277-85; a detailed exchange between the Commerce Department and the Census

15   Bureau about the technical review, id. at 1286-97; multiple meetings between the Secretary and

16   Census Bureau leadership to discuss the Census Bureau’s “process for reviewing the DOJ request,

17   their data analysis, [the Secretary’s] questions about accuracy and response rates, and their

18   recommendations,” id. at 1313; and extensive engagement with stakeholders, id. at 763-1276. At the

19   conclusion of this process, the Secretary determined that the “census-block-level citizenship data

20   requested by DOJ [was] not available” from existing surveys conducted by the Census Bureau. Id. at

21   1314. The Secretary also reasonably accepted DOJ’s determination that, because “DOJ and the

22   courts use CVAP data for determining violations of Section 2” of the VRA, “having these data at the

23   census block level will permit more effective enforcement.” Id. at 1313.

24           The Secretary thus proceeded to evaluate the available options. AR 1317. Through extensive

25   consultation with the Census Bureau, the Secretary identified four alternatives: making no change in

26   data collection but assisting DOJ with statistical modeling (“Option A”); reinstating a citizenship

27   question on the decennial census (“Option B”); obtaining citizenship data from administrative

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                    - 21 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 32 of 36




1    records for the whole census population (“Option C”); and, at the request of the Secretary after

2    receiving the Census Bureau’s analysis, a combination of reinstating a question on the census and

3    utilizing administrative-record data (“Option D”). Id. at 1314-17. With the goal of “obtaining complete

4    and accurate data” on citizenship, id. at 1313, the Secretary concluded that Option D—“placing the

5    question on the decennial census and directing the Census Bureau to determine the best means to

6    compare the decennial census responses with administrative records”—would “provide DOJ with

7    the most complete and accurate CVAP data in response to its request.” Id. at 1317.

8            Thus, the Secretary traced the steps from the facts found during the agency’s extensive review

9    of DOJ’s request to his ultimate decision. AR 1313-20. This reasonable explanation of the

10   decisionmaking process is all that is required to survive arbitrary-and-capricious review. Even if the

11   Court doubts that the Secretary’s conclusions necessarily follow from the facts found, the Court

12   “should ‘uphold a decision of less than ideal clarity if the [Secretary’s] path may reasonably be

13   discerned.’” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513-14 (2009) (citation omitted). And

14   here, the Secretary’s path is readily understood from his memorandum, including a “rational

15   connection between the facts found and the choices made.” State Farm, 463 U.S. at 43.

16                   3.       The Secretary engaged in an appropriate process, including the
17                           consideration of alternatives, and explained his rationale.
18           To the extent Plaintiffs suggest that the Secretary’s decision was arbitrary and capricious

19   because he “relied on factors which Congress has not intended [him] to consider,” “failed to consider

20   an important aspect of the problem” or “offered an explanation for its decision that runs counter to

21   the evidence before the agency,” id., those claims are clearly belied by the record. The Secretary

22   engaged in a process that identified various issues, considered alternative proposals, and explained

23   his rationale for rejecting or accepting the different options presented based on the evidence before

24   him. What matters for APA review is that the Secretary engaged in this process and deliberately

25   considered the options—not whether his decision was “the best one possible or even whether it [was]

26   better than the alternatives.” Elec. Power Supply Ass’n, 136 S. Ct. at 782.

27           Plaintiffs cannot show, for example, that the Secretary failed to consider effects on the

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 22 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 33 of 36




1    response rates. State of California, FAC ¶¶ 37, 41, 55. The Secretary reviewed the available materials

2    and concluded that “no one provided evidence that reinstating a citizenship question on the decennial

3    census would materially decrease response rates.” AR 1315, 1317. The Secretary further explained

4    that the Bureau could address any nonresponse through NRFU and, in any event, “the value of more

5    complete and accurate data derived from surveying the entire population outweighs such concerns.”

6    Id. at 1319. That judgment was informed by the fact that there is a legal duty to respond to the

7    census, 13 U.S.C. § 221, and the Secretary concluded that the value of providing accurate data to

8    DOJ was “of greater importance than any adverse effect that may result from people violating their

9    legal duty to respond.” AR 1319. Plaintiffs also cannot show that the Secretary failed to consider

10   the issue of testing for the reinstatement of a citizenship question. State of California, FAC ¶ 38.

11   When the Census Bureau receives a request from other agencies for a new question on the ACS, the

12   Bureau typically “work[s] with the other agencies to test the question (cognitive testing and field

13   testing).” AR 1296. In reviewing DOJ’s request to reinstate a citizenship question, the Bureau

14   concluded that, “[s]ince the question is already asked on the American Community Survey, [it] would

15   accept the cognitive research and questionnaire testing from the ACS instead of independently

16   retesting the citizenship question.” Id. at 1279. In his memorandum, the Secretary thus reasonably

17   concluded that “the citizenship question has already undergone the cognitive research and

18   questionnaire testing required for new questions.” Id. at 1319.

19           Lastly, to the extent Plaintiffs suggest the Secretary’s decision was pretextual, they cannot

20   demonstrate that he did not believe the rationale set forth in his decision memorandum or that his

21   initial policy preferences, whatever they may have been, render his ultimate decision arbitrary and

22   capricious. Even if the Secretary had additional reasons for reinstating a citizenship question or

23   expressed interest in adding a question before hearing from DOJ, the APA analysis would remain

24   unchanged. Jagers v. Fed. Crop Ins. Corp., 758 F.3d 1179, 1186 (10th Cir. 2014) (rejecting argument that

25   “the agency’s subjective desire to reach a particular result must necessarily invalidate the result,

26   regardless of the objective evidence supporting the agency’s conclusion”). It is utterly unremarkable

27   for an agency head to enter office with predispositions toward certain policy choices. That the

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                      - 23 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 34 of 36




1    Secretary thought reinstatement of a citizenship question “could be warranted,” AR 1321, asked his

2    staff to explore such an action, and decline to accept some of his staff’s recommendations is neither

3    unexpected nor evidence of improper decisionmaking. Wisconsin, 517 U.S. at 23 (“[T]he mere fact

4    that the Secretary’s decision overruled the views of some of his subordinates is by itself of no moment

5    in any judicial review of his decision.”). As Justice Gorsuch explained, “there’s nothing unusual about

6    a new cabinet secretary coming to office inclined to favor a different policy direction, soliciting

7    support from other agencies to bolster his views, disagreeing with staff, or cutting through red tape.”

8    In re Dep’t of Commerce, __ S. Ct. __, 2018 WL 5259090, at *1 (U.S. Oct. 22, 2018) (Gorsuch, J.,

9    concurring in part and dissenting in part).

10           B.      The Secretary’s decision was not otherwise unlawful.

11           Plaintiffs also argue that the Secretary’s decision was unlawful because it did not conform to

12   the requirements of the Constitution or federal statute. To the extent Plaintiffs again argue that the

13   Secretary will fail to conduct an “actual Enumeration” or otherwise violate constitutional mandates,

14   State of California, FAC ¶ 55, those claims are unavailing for the reasons set forth above. Likewise,

15   Plaintiffs’ claim that the Secretary’s decision violates his duty to “take a decennial census of

16   population” under 13 U.S.C. § 141(a), State of California, FAC ¶ 54, is unconvincing for the same

17   reasons. Plaintiffs cannot claim that the congressional delegation in the Census Act narrowed the

18   Secretary’s discretion beyond that afforded by the Constitution itself. See Wisconsin, 517 U.S. at 19.

19           Plaintiffs also contend that the Secretary violated the Information Quality Act (IQA), Pub. L.

20   No. 106-554, § 1(a)(3) (Dec. 21, 2001) (published at 44 U.S.C. § 3516 note), and a provision of the

21   Census Act governing the contents of certain reports to Congress, 13 U.S.C. § 141(f)(3). State of

22   California, FAC ¶ 54. The IQA neither informs the Secretary’s exercise of discretion over the

23   questions on the census nor provides a private right of action or a basis for APA review. See, e.g., Salt

24   Inst. v. Leavitt, 440 F.3d 156, 159 (4th Cir. 2006); Family Farm All. v. Salazar, 749 F. Supp. 2d 1083, 1092

25   (E.D. Cal. 2010); Ams. for Safe Access v. U.S. Dep’t of Health & Human Servs., No. 07-cv-1049 (WHA),

26   2007 WL 4168511, at *4 (N.D. Cal. Nov. 20, 2007) (“[T]he IQA and OMB guidelines do not create a

27   duty to perform legally required actions that are judicially reviewable.”). Plaintiffs’ allegations of

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 24 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 35 of 36




1    purported violation of 13 U.S.C. § 141(f)(3), meanwhile, are both factually incorrect and beyond the

2    scope of this Court’s jurisdiction. Defendants submitted the required reports to Congress, and the

3    Secretary explained the basis for including a citizenship question. In any event, it is Congress itself,

4    not third-party litigants, that oversees agency reports to Congress; such reports are neither “agency

5    action” subject to judicial review, 5 U.S.C. § 551, nor can any purported defects create the sort of

6    redressable Article III injury necessary to sustain the Court’s jurisdiction. Guerrero v. Clinton, 157 F.3d

7    1190, 1195 (9th Cir. 1998); Nat. Res. Def. Council, Inc. v. Hodel, 865 F.2d 288, 316-19 (D.C. Cir. 1988).

8                                               CONCLUSION

9            For the foregoing reasons, summary judgment should be granted in Defendants’ favor on

10   both of Plaintiffs’ claims, and this case should be dismissed with prejudice.

11
     Date: November 2, 2018                                     Respectfully submitted,
12

13                                                              JOSEPH H. HUNT
                                                                Assistant Attorney General
14
                                                                BRETT A. SHUMATE
15                                                              Deputy Assistant Attorney General
16                                                              JOHN R. GRIFFITHS
                                                                Director, Federal Programs Branch
17

18                                                              CARLOTTA P. WELLS
                                                                Assistant Director
19
                                                                  /s/ Kate Bailey
20                                                              KATE BAILEY
                                                                STEPHEN EHRLICH
21                                                              CAROL FEDERIGHI
22                                                              Trial Attorneys
                                                                United States Department of Justice
23                                                              Civil Division, Federal Programs Branch
                                                                20 Massachusetts Ave., NW
24                                                              Washington, DC 20530
                                                                Tel.: (202) 514-9239
25                                                              Fax: (202) 616-8470
                                                                Email: kate.bailey@usdoj.gov
26

27                                                              Attorneys for Defendants

28   California v. Ross, No. 3:18-cv-01865-RS
     Defs.’ Mot. Summ. J.
                                                       - 25 -
          Case 3:18-cv-01865-RS Document 89 Filed 11/02/18 Page 36 of 36




1                                       CERTIFICATE OF SERVICE

2           I hereby certify that on the 2nd day of November, 2018, I electronically transmitted the

3    foregoing document to the Clerk of Court using the ECF System for filing.

4

5                                                                _/s/ Kate Bailey__

6                                                                KATE BAILEY

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     California v. Ross, No. 3:18-cv-01865-RS, Defs.’ Mot. Summ. J.
Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 1 of 31




         EXHIBIT A
       Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 2 of 31




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


STATE OF CALIFORNIA, et al.,              Civil Action No. 3:18-cv-01865-RS

      Plaintiffs,

V.


WILBUR L. ROSS, JR., et al.,

      Defendants.


CITY OF SAN JOSE, et al.,                 Civil Action No. 5:18-cv-02279-RS

      Plaintiffs,

V.


WILBUR L. ROSS, JR., et al.,

      Defendants.




                        Declaration of John M. Abowd, Ph.D.
                                 November 1, 2018
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 3 of 31




I        Introduction
Qualifications
    1. I am the Chief Scientist and Associate Director for Research and Methodology at the United States
       Census Bureau. I have served in that capacity since June 2016. My position is covered by an
       Intergovernmental Personnel Act (IPA) agreement between Cornell University and the Census
       Bureau. At Cornell, I am the Edmund Ezra Day professor of economics, professor of statistics and
       information science, and director of the Labor Dynamics Institute.

    2. In 1977, I received my Ph.D. in economics from the University of Chicago with specializations in
       econometrics and labor economics. My B.A. in economics is from the University of Notre Dame.

    3. I have been a university professor since 1976. My first appointment was assistant professor of
       economics at Princeton University. I was also assistant and associate professor of econometrics and
       industrial relations at the University of Chicago Graduate School of Business. In 1987, I was
       appointed associate professor of industrial and labor relations with indefinite tenure at Cornell
       University, where I am still employed.

    4. I am a member and fellow of the American Statistical Association, Econometric Society, and Society
       of Labor Economists (president 2014). I am an elected member of the International Statistical
       Institute. I am also a member of the American Economic Association, International Association for
       Official Statistics, National Association for Business Economists, American Association for Public
       Opinion Research, and American Association of Wine Economists. I regularly attend and present
       papers at the meetings of all of these organizations.

    5. I currently serve on the American Economic Association Committee on Economic Statistics. I have
       also served on the National Academy of Sciences Committee on National Statistics, the Conference
       on Research in Income and Wealth Executive Committee, and the Bureau of Labor Statistics
       Technical Advisory Board for the National Longitudinal Surveys (chair: 1999-2001).

Relevant professional experience

    6. In 1998, the Census Bureau and Cornell University entered into the first of a sequence of IPAs and
       other contracts under which I served continuously as Distinguished Senior Research Fellow at the
       Census Bureau until I assumed my current position in 2016, under a new IPA contract. While I was
       a senior research fellow, I worked with numerous senior executives. This includes Directors (Martha
       Riche, Kenneth Prewitt, C. Louis Kincannon, Stephen Murdoch, Robert Groves, and fohn
       Thompson), Deputy Directors (Hermann Habermann, Thomas Mesenbourg, and Nancy Potok),
       Chief Scientists (Roderick Little and Thomas Louis), and numerous other associate directors,
       assistant directors, and division chiefs. I also worked with Chief Economists John Haltiwanger, J.
       Bradford Jensen, Daniel Weinberg, and Lucia Foster, and researchers in all program areas.

    7. I was one of three senior researchers who founded the Longitudinal Employer-Household Dynamics
       (LEHD) program at the Census Bureau. This program produces detailed public-use statistical data
       on the characteristics of workers and employers in local labor markets using large-scale linked
       administrative, census and survey data from many different sources. The program is acknowledged
       as the Census Bureau's first 21 st Century data product: built to the specifications of local labor market
       specialists without additional survey burden, and published using state-of-the-art confidentiality
       protection. In addition to very substantial financial support from the Census Bureau, this project was



                                                        2
               Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 4 of 31



         supported by a $4.1 million grant from the National Science Foundation (NSF) on which I was the
         l~ad Principal Investigator.

     8. From 2004 through 2009, I was the lead Principal Investigator on the $3.3 million NSF-supported
        collaborative project with the Census Bureau to modernize secure access to confidential social
        science data. This project led to the first production implementation worldwide of differential
        privacy 1 for OnTheMap-a product of the LEHD program. It also produced prototype confidential
        data access systems with public-use synthetic micro-data supported by direct analysis of the
        confidential data on validation servers. These projects were the precursors to the Census Bureau's
        current program to implement central differential privacy for all publications from the 2020 Census
        of Population and Housing, which will be the first large-scale production implementation worldwide.

     9. From 2011 until I assumed my position as Chief Scientist at the Census Bureau in 2016, I was the
        Principal Investigator of the Cornell University node of the NSF-Census Research Network (NCRN),
        one of eight such nodes that worked collaboratively with the Census Bureau and other federal
        statistical agencies to identify important theoretical and applied research projects of direct
        programmatic importance to the agencies. The Cornell node produced the fundamental science
        explaining the distinct roles of statistical policymakers and computer scientists in the design and
        implementation of differential privacy systems at statistical agencies.

     10. I have published more than 100 scholarly books, monographs, and articles in the disciplines of
         economics, econometrics, statistics, computer science, and information science. I have been the
         principal investigator or co-principal investigator on 35 sponsored research projects. My full
         Curriculum Vitae is attached to this report.

What I was asked to analyze

     11. I was asked to provide expert analysis in three areas:

          a.    Is there credible quantitative evidence that the addition of a citizenship question on the 2020
                Census would affect the cost and quality of that census?

          b. Are the activities of the Census Bureau appropriate and adequate to address any cost and quality
             consequences that might arise during the conduct of the 2020 Census?

          c.    Did the Census Bureau follow appropriate statistical quality standards when it placed the
                citizenship question from the American Community Survey onto the proposed questionnaire
                in the 2020 Census without further testing?

Key conclusions

     12. The Census Bureau produced credible quantitative evidence that the addition of a citizenship
         question to the 2020 Census could be expected to lower the self-response rate in an identifiable and
         large sub-population-households that may contain non-citizens. The lower self-response rate can
         be expected to increase Nonresponse Followup (NRFU) costs and lower the quality of census data
         other than the count itself. Therefore, the Census Bureau can and will make appropriate adjustments
         to various components of the 2020 Census, including NRFU and the Integrated Partnership and
         Communications Program to mitigate these effects.


1
    Differential privacy is the leading privacy-enhancing data publication method in computer science.



                                                        3
             Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 5 of 31



      13. Neither the Census Bureau nor any external expert has produced credible quantitative evidence that
          the addition of a citizenship question to the 2020 Census would increase the net undercount or
          increase differential net undercounts for identifiable sub-populations. Therefore, there is no credible
          quantitative evidence that the addition of the citizenship question would affect the accuracy of the
          count.

      14. The citizenship question on the American Community Survey was thoroughly tested, most recently
          in 2006. Neither the Census Bureau's Quality Standards nor the Office of Management and Budget
          Statistical Policy Directives require further testing of this question before it can be used on the 2020
          Census. If the 0MB believes that further testing is necessary, it may request and provide clearance
          for such testing before issuing the clearance for the 2020 Census.

II.        Quantitative evidence on the effects of the citizenship question
      15. The purpose of the Decennial Census of Population and Housing is to conduct an actual enumeration
          of the population and disseminate the results to the President, the states, and the American people.
          The Census Bureau conducts the census in the 50 states, the District of Columbia, Puerto Rico,
          American Samoa, Guam, the Northern Mariana Islands, and the U.S. Virgin Islands. When
          conducting a decennial census, our goal is to count everyone once, pnly once, and in the right place.

      16. The 2020 Census has been in testing, development and implementation for almost a full decade. On
          December 12, 2017, the Department of Justice requested the addition of a question on citizenship for
          the purpose of producing block-level statistics on the citizen voting-age population in support of
          enforcement of the Voting Rights Act. On March 26, 2018, the Secretary of Commerce instructed
          the Census Bureau to add a question on citizenship to the 2020 Census.

      17. In the course of the deliberations and research that occurred at the Census Bureau between December
          15, 2017, when we were notified of the Department of Justice (DoJ) request, and the present, I
          supervised the preparation of a sequence of technical responses to the DoJ request (AR 1277-1285,
          1308-1312) and the work of a team of researchers who subsequently released a technical working
          paper in August 2018 (COM_DIS00009833-989). I will only summarize them here.

      18. First, at the time those memos and research papers were written, I was not aware of any randomized
          controlled trial (RCT) that provided credible quantitative information about the effects of the addition
          of a citizenship . question on the net undercount in the decennial census. That is still the case.
          Randomized controlled trials are the gold standard for internal validity, and none exist that can
          address the potential consequences for net undercount (the coverage measure of choice for assessing
          the accuracy of a decennial census). Even if such an RCT had existed, there would remain the
          question of generalizability of its results. However, disagreement about the generalizability of an
          internally valid RCT estimate of an effect of the citizenship question on the net undercount should
          be a discussion based on specific evidence rather than an expert opinion based on accumulated
          experience.

      19. Second, the internal Census Bureau research relies on an alternative to RCTs, called a natural
          experiment or difference-in-difference estimator, to quantify the potential effect of a citizenship
          question on the unit self-response rate-the rate at which households voluntarily complete the census
          questionnaire and return it to the Census Bureau. The research statistically isolates a particular sub-
          population-households that contain at least one non-citizen or at least one person with unknown
          citizenship status-and compares it to a different sub-population-households that contain only
          citizens. The details of the way those sub-populations were isolated can be found in the technical


                                                         4
            Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 6 of 31



         paper. The salient result is that households containing at least one noncitizen or person of unknown
         citizenship status may be less likely to self-respond to the 2020 Census if it contains a question on
         citizenship. Putting the question on the census is therefore likely to depress self-response on average
         if the control group-households that contain all citizens-do not change their self-response rates.
         Because we must rely on a natural experiment, however, we have . no evidence on control group
         behavior. That is because we cannot design the estimator to produce the quantity we seek to address
         (overall effect on self-response) and must work with the quantity we can estimate (the differential
         effect on self-response in the households with non-citizens compared to households with citizens).
         These estimates of the effect of the presence of a citizenship question on self-response rates are used
         in the next section to estimate the increased NRFU costs (discussed below).

    20. It is important to stress that the estimated decrease in self-response rates does not translate into an
        increase in net undercount, and the use of our estimates as if they did is wholly inappropriate.
        Controlling net undercount depends critically on the Census Burea1r1' s ability to fully enumerate the
        housing stock in the country, and then to determine which housirig units are occupied, vacant, or
        nonexistent. Once a housing unit is known to be occupied, the qmility of the data recorded for the
        occupants of that housing unit depends critically on self-response. Voluntary self-response produces
        much more accurate measures of the age, sex and other variables measured by the questionnaire.
        This is distinct from the process by which the Census Bureau ensures that it gets an accurate count
        in the NRFU operation (as measured by the net undercount statistics in the coverage evaluation
        program).

    21. Third, our research clearly showed that there is a serious issue regarding the accuracy of self-reported
        citizenship status. We did this by using record linkage methods to compare the answers on surveys
        to the citizenship status recorded in high quality administrative data. For individuals identified as
        citizens in the administrative data and who answer the citizenship question in the ACS, over 99
        percent self-report that they are citizens. For individuals identified as noncitizens in the
        administrative data, a substantial minority (30 to 35 percent, depending on the year) report that they
        are citizens.                                                          i
                                                                               I
                                                                              i
     22. Given the cost and data-quality concerns, the Census Bureau c~msistently recommended using
         administrative records rather than a citizenship question. However, this recommendation does not
         imply that asking the citizenship question will result in a less accurate count. We have no credible
         quantitative evidence to support that conclusion.

III.      Nonresponse followup consequences of the citizenship question
     23. Nonresponse followup (NRFU) is the largest of the decennial census field data collection
         operations. The primary purpose ofNRFU is to conduct in-person contact attempts at each and
         every housing unit address that did not provide a response to the decennial census questionnaire
         using an online questionnaire, by returning a completed paper questionnaire, or by providing
         response information to a Census customer service representative over the telephone. We estimate,
         after providing approximately six weeks for individuals to respond, that the self-response rate will
         be 60.5 percent of all housing units. 2 This self-response rate estimate means that we ·also estimate
         that 39.5 percent of the housing unit addresses in the universe will ~ot initially respond. 3 In NRFU,

2
    U.S. Census Bureau (2017d) page 15.
3
    Calculated value - 100 percent minus 60.5 percent.


                                                        5
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 7 of 31




        field representatives (known as enumerators) attempt to locate each nonresponding housing unit
        address, determine its status (occupied, vacant, non-existent), and for occupied housing unit
        addresses conduct an interview with a knowledgeable person who can provide responses to the
        decennial census questionnaire.

    24. The Census Bureau is prepared to conduct the 2020 Census NRFU operation and believes that those
        efforts will result in a complete enumeration. The Census Bureau has demonstrated the ability to
        successfully conduct a NRFU operation in previous censuses and in the 2018 End-to-End Census
        Test, the last field test prior to the 2020 Census. It has tested the operational design in evaluations
        over the course of the decade. The evaluations, along with historical data from past censuses and the
        American Community Survey, have informed the Census Bureau's operational design and the
        assumptions supporting that design. These evaluations have identified factors that could impact the
        operational implementation of NRFU. They have also provided evidence on the effects of an
        operational outcome such as a lower than estimated self-response rates. 4 Contingency funding to
        handle deviations from the planned operations are built in to the Life Cycle Cost Estimate (LCCE).
        The decision to include a question on citizenship has not impacted the NRFU operational design, but
        it will modify the execution of that design, if the self-response rate at the start ofNRFU is below the
        estimate built into the LCCE. As do~umented in Section II, there is no evidence, to date, that the
        addition of the citizenship question will result in a less accurate enumeration. We are, however,
        prepared to react, adjust, and complete NRFU to ensure an accurate count and deliver the highest
        quality census data.

Background

    25. To understand how the NRFU efforts work, one must first underst~nd the basic methodology used
        for counting individuals for purposes of the decennial census. To; conduct the census, the Census
                                                                             I

        Bureau must consider all places where someone lives or could live as of April 1, 2020 (Census Day).
        We classify these places as one of two types of living quarters: h~using units and group quarters.
        Living quarters are usually found in structures intended for residential use, but also may be found in
        structures intended for nonresidential use as well as in places such hs tents, vans, hotels/motels, and
        emergency and transitional shelters.                                 !
                                                                             I
    26. A housing unit is a structure such as a house, an apartment, a mobile home, a group of rooms, or a
                                                                             I

        single room that is occupied (or, if vacant, intended for occupan·cy) as separate living quarters.
        Separate living quarters are those in which the occupants live sepa{ately from any other individuals
        in the building and that have direct access from outside the building or through a common hall. For
        the 2,020 Census, there are approximately 144.3 million 5 housing :unit addresses. Group quarters
        comprise .a diverse range of group living arrangements, and include, for example: college or
                                                                            I
        university student housing, residential treatment centers, skilled nursing facilities, group homes,
        correctional facilities, maritime vessels, workers' dormitoriet domestic violence shelters,
        emergency shelters, and soup kitchens. Resident services are prot ided at group quarters and may
                                                                             I
                                                                             I

4
 For example, preliminary analysis of the 2018 End-to-End Census Test $uggests that shortfalls in
recruiting NRFU enumerators can be partially or fully offset by efficiency gains from the Field
Operational Control System.                                               !          ·
5
                                                                             I
 Internal Document: August 14, 2018 2020 Census Type ofEnumeration Areas (TEA)- Final TEA
                                                                             1

Delineations for Approval, page 3 "Total" row rounded to the nearest 100.,000.
                                                                             i
                                                                             I
                                                                             I




                                                       6
            Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 8 of 31




         include custodial or medical care as well as other types of assis~ance. Residency is commonly
         restricted to those receiving these services. For the 2020 Census, ~here are approximately 300,000
         group quarter addresses. 6                                         i

Methods of Enumeration

     27. In the 2020 Census, there are six ways in which occupants of a ~ousing unit can be enumerated.
         Respondents can complete the census 7 by: using the online ·questionnaire, using the paper
         questionnaire, providing their information to a Census customer I service representative over the
         telephone, or providing their information in-person when a Census field representative visits their
         address. Occupants of a housing unit can also be counted through the use of high-quality
         administrative data or proxy interviews. As discussed in detail below, if an individual does not
         provide an initial self-response to the census, NRFU efforts ar~ used to ensure that an actual
         enumeration takes place, and in the small percent of housing units for which we are unable to obtain
                                                                                 I


         an enumeration, we impute8 the information for these housing units. I discuss below the various
         steps the Census Bureau takes to ensure that a complete enumeraticin occurs.

Initial Contact

Mail Delivery Areas

     28. In geographic areas where the United States Postal Service (USPS) delivers mail to the majority of
         the addresses, and the majority of the housing units have a house number and street name, commonly
         called a city-style address, the Census Bureau mails information to occupants instructing them as to
         how to respond to the census. These areas are more likely to be µrban and suburban parts of the
         country. Approximately 137.5 million9 housing unit addresses of the 144.3 million housing unit
         addresses, or 95.3 percent 10, will be enumerated using a contact strategy consisting of five mailings.
         The mailing activities, known as mailout, occur between mid-March and the end of April 2020.
                                                                              i


     29. There are two approaches to the first mailing. Approximately 80 percent of the addresses will receive
         a letter inviting the occupants to complete the 2020 Census questionnaire online. 11 For the remaining
         20 percent of the housing unit addresses, the first mailing contains h paper questionnaire along with
                                                                              Ii



6
 Internal Document: September 29, 2017 version of the 2020 Census Lif~cycle Cost Estimate .
Assumptions Table 12, sum of Rows "Group Quarters Enumeration", "Service-based Enumeration -
Shelters", "Service-based Enumeration - Soup Kitchens" and "Service-based Enumeration - Targeted
Non-Shelter" in the "Workload" column rounded to the nearest 100,000.
7
 Data collected in the 2020 Census include name, relationship, sex, age, d~te of birth, Hispanic origin, race,
citizenship, and tenure.
8
  Imputation is a well-established statistical methodology for filling in r~sponses when they are missing,
either for individual items or for all the items at the address including the population 'count.
                                                                             I
9
 Internal Document: August 14, 2018 2020 Census Type ofEnumeration!Areas (TEA)-Final TEA
Delineations for Approval, page 3 "TEA 1 - Self Response" row rounded to the nearest 100,000.
°Calculated value -
1
                        137.5 divided by 144.3 then multiplied by 100 roun9ed to one decimal place.
11
     Calculated value - 100 percent minus 20 percent, see next reference.    '




                                                        7
            Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 9 of 31




         the invitation to complete the questionnaire online. 12 Areas that re~eive the paper questionnaire in
         the first mailing are tracts 13 where the Census Bureau observed· low self-response rates in the
         American Community Survey14 and where respondents are more likely to send back a paper form.
         In addition, in deciding to mail a paper questionnaire, the Census Bureau also added tracts with high
         concentrations of people aged 65 or over or with relatively low internet access. 15

     30. The remaining four mailings (mailings two through five) are reminders to encourage households to
         respond. The second mailing is a letter; the third mailing is a postcard; the fourth mailing is a letter,
         but also contains a paper questionnaire; and the fifth mailing is a postcard. The first two mailings
         are delivered four days apart and are sent to all housing unit addresses, regardless of whether they
         have may have already responded to the census using the online questionnaire, using the paper
         questionnaire, or provided their information to a Census customer service representative over the
         telephone. The remaining three mailings are sent only to nonresponding housing unit addresses. All
         the mailings include information on how to complete the questionnaire I
                                                                                    online, along with toll-free
         telephone numbers to obtain assistance in completing the questionnaire. When speaking with the
                                                                               I
         Census customer service representative, a respondent may be prov~ded the opportunity to complete
         a questionnaire over the phone. If an eligible occupant of the housing unit does not complete the
         online questionnaire, the paper questionnaire, or provide their information over the telephone, a
         Census field representative will visit the address to determine the housing unit status (occupied,
         vacant, or non-existent) and, if occupied, conduct the interview in person. These in-person
         interviews are conducted during the NRFU operation. For some nonresponding cases, the Census
         Bureau will use administrative data if we are unable to conduct the in-person interview.




12
  Internal Document: Septe~ber 29, 2017 version of the 2020 Census Lifecycle Cost Estimate
Assumptions Table 6, 2020 Printing Information Sub-Table in the "Initial Questionnaire" column
heading.
13
   A Census tract is generally a contiguous set of blocks with a population size between 1,200 and 8,000
people, with a target size of 4,000 people. Census blocks are statistical areas bounded by visible features,
such as streets, roads, streams, and railroad tracks, and by nonvisible bou~daries, such as selected property
lines and city, township, school district, and county limits and short line-of-sight extensions of streets and
roads. Generally, census blocks are small in area; for example, a block in a city bounded on all sides by
streets. Census blocks in suburban and rural areas may be large, irregular, and bounded by a variety of
features, such as roads, streams, and transmission lines. In remote areas, census blocks may encompass
hundreds of square miles. Census blocks cover the entire territory of the United States, Puerto Rico, and
the Island Areas. Census blocks nest within all other tabulated census geographic entities and are the basis
for all tabulated data. (https://www.census.gov/geo/reference/gtc/gtc_ block.html)
14
   The American Community Survey is a nationwide survey designed to provide communities with reliable
and timely social, economic, housing, and demographic data every year. The Census Bureau uses data
collected in the American Community Survey to provide estimates on a broad range of population, housing
unit, and household characteristics for all geographic areas in the United States, including states, counties,
cities, American Indian and Alaska Native areas, tribal sub-division areas, school districts, Congressional
Districts, census tracts, and block groups.
15
  Federal Communications Commission (FCC) data were used in determining areas with low internet
access.




                                                         8
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 10 of 31



·Hand Delivery Areas

     31. In geographic areas where the Census Bureau has concerns about accurate mail delivery by the
         USPS, Census field representatives hand deliver information to occupants on how to respond to the
         census. These areas are more likely to be rural parts of the country with a combination of city-style
         and non-city-style addresses. 16 Approximately 6.5 million housing unit addresses 17 of the 144.3
         million housing unit addresses, or 4.5 percent 18, will be enumerated using the approach where Census
         field representatives deliver a paper questionnaire along with the invitation to complete the 2020
         Census online. The delivery activities, known as Update Leave, for this approach occur between
         mid-March and mid-April 2020. In addition, the USPS delivers to all mailable addresses a reminder
         letter on April 1, 2020, followed by a reminder postcard on April 20, 2020. The materials include
         the toll-free telephone numbers to obtain assistance in completing the questionnaire. When speaking
         with the Census customer service representative, the respondent m~y be provided the opportunity to
         complete a questionnaire over the phone. If the occupant of the hohsing unit does not complete the
         online questionnaire, the paper questionnaire, or provide their information over the telephone, a
         Census field representative will visit the address in NRFU to determine the housing unit status
         (occupied, vacant, or non-existent) and, if occupied, conduct the interview in person. For some
         nonresponding cases, the Census Bureau will use administrative data ifwe are unable to conduct the
         in-person interview.

Remote Areas

     32. In geographically remote areas with low housing unit density tha1 are sparsely populated or have
         challenges with accessibility, a Census field representative will visit addresses to conduct an in-
         person interview in lieu of a mailing. These areas are very rural parts of the country and include
         remote areas of Alaska. These geographic areas contain approximately 35,000 19 housing unit
         addresses of the 144.3 million housing unit addresses, less than 0.02 percent20 of the addresses in the
         country.




16
 Non-city-style addresses are not house number and street name formatted, for example: Rural Route 4
Box 12.
17
 Internal Document: August 14, 2018 2020 Census Type of Enumeration Areas (TEA)-Final TEA
Delineations for Approval, page 3 "TEA 6 - Update Leave" row rounded to the nearest 100,000.
18
     Calculated value - 6.5 divided by 144.3 then multiplied by 100 rounded to one decimal place.
19
  Internal Document: August 14, 2018 2020 Census Type of Enumeration Areas (TEA)-Final TEA
Delineations for Approval, page 3 sum of "TEA 2 - Update Enumerate" and "TEA 4 - Remote Alaska"
rows rounded to the nearest 1,000.
2
 °Calculated value -    0.242 divided by 144.3 then multiplied by 100 rounded to two decimal places.




                                                        9
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 11 of 31




U.S. Military Bases

     33. Finally, housing units owned by the U.S. Military on bases will be enumerated through administrative
         records provided by Defense Manpower Data Center. 21 There are approximately 242,00022 housing
         unit addresses of the 144.3 million housing unit addresses on military bases, about 0.2 percent23 of
         the addresses in the country.

Self-Response Rates
                                                                             I

     34. For the planning purposes in the 2020 Census, we are projecting a national self-response rate in areas
         where the USPS or Census field representatives deliver materials in the range of 55.5 percent to 65.5
         percent. 24 After allowing approximately six weeks for self-response, NRFU will begin. 25 At the start
         of the NRFU operation, the Census Bureau estimates a national self-response rate of 6Q.5 percent,
         the midpoint of the range noted above. This means we estimate that 39.5 percent of the housing unit
         addresses will not self-respond by the start ofNRFU operations. The estimated self-response rate of
         60.5 percent for the 2020 Census compares to projected national self-response rates of 70 percent,
         61 percent, and 64 percent in the 1990, 2000, and 2010 Censuses, respectively, at equivalent dates
         in their planning cycles. 26 The breakdown of the estimated self-response rate from the three data
         collection modes that support self-response is 45.0 percent through the Internet, 11.2 percent by
         paper, and 4.3 percent by telephone. 27                             I

Missing Data

     35. It is important to draw a distinction between item nonresponse and total/unit nonresponse,
         particularly as it relates to those cases that are included in the 2020 Census NRFU workload. Item
         nonresponse refers to the absence of an answer to one or more questions on the census questionnaire.
         Item nonresponse can occur for self-responses (Internet, telephone, or paper) and can also occur with
         in-person collected responses. For example, item nonresponse occurs when the occupant of a


21
   Defense Manpower Data Center serves under the Secretary of Defense to collate personnel, manpower,
training, financial, and other data for the Department of Defense; and provides information on military
personnel and their families living on Military bases.
22
 Internal Document: August 14, 2018 2020 Census Type of Enumeration Areas (TEA)-Final TEA
Delineations for Approval, page 3 "TEA 5 -Military" row rounded to the nearest 1,000.
23
     Calculated value - 6.5 divided by 144.3 then multiplied by 100 rounded to one decimal place.
24
     U.S. Census Bureau (2017d) page 15.
25
   In some geographic areas around college and university campuses where the spring semester ends prior
to the start ofNRFU in mid-May, we will conduct what we refer to as early NRFU. Early NRFU will begin
in early April. This is done in an attempt to reach students and faculty who might otherwise have returned
home or moved elsewhere by the time the Census Bureau begins NRFU in earnest. For the bulk of the
country, we determine the initial NRFU universe in early May and begin the field work to reach
nonresponding housing unit addresses around mid-May.
26
     Bates (2017) page 876 Figure 1.
27
 Internal Document: September 29, 2017 version of the 2020 Census Lifecycle Cost Estimate
Assumptions Table 2, row "After 6 weeks - Cut NRFU Workload", "Mid" columns for "Internet%",
Mail%" and "Phone%".




                                                       10
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 12 of 31




         housing unit address answers the online questionnaire but does not provide a response to the race
         question or does not provide a response to the age and date of birth questions for one or more
         occupants in the housing unit.

     36. Self-responses with item nonresponse are not included in the NRFU workload. 28 For example, if the
         Census Bureau receives a self-response where the respondent answered all the questions except the
         citizenship question, the housing unit address associated with that self-response would not be
         included in the NRFU workload. Item nonresponse does not impact the accuracy of the count. After
         the total person counts have been established, missing item data are then imputed to ensure that all
         persons have characteristic values for the purpose of tabulating other census information products
         such as the PL94-171 redistricting data.

     37. In contrast, total/unit nonresponse refers to cases for which the Census Bureau has received no self-
         response data for a housing unit address. This means that the Census Bureau has no information
         about how many people may live at the housing unit address and has no information about any
         person(s) who may be living at the housing unit address including names, relationship, sex, age, dates
         of birth, Hispanic origin, race, citizenship, and tenure.

     38. Housing unit addresses with total/unit nonresponse are included in the NRFU workload. Without
         the additional efforts undertaken in the NRFU operation to determine the status (occupied, vacant,
         non-existent) and, when occupied, to collect response data, the Census Bureau's goal of counting
         everyone once, only once, and in the right place is not achievable. However, at the conclusion of
         NRFU, total/unit nonresponse cases that remain unresolved are subject to imputation to assign status
         and household size.      And, as stated above, once the total person counts have been established,
         missing item data are imputed to ensure all persons have characteristic values. In the 2010 Census,
         0.38 percent or approximately 522,000 housing unit addresses had an imputed population count.

The 2020 Census Nonresponse Followup Operation

     39. The Census Bureau implements robust field data collection operations, known as Nonresponse
         Followup, to ensure a complete enumeration of nonresponding housing unit addresses. NRFU is
         conducted in areas where the USPS or Census field representatives (known as enumerators) deliver
         materials notifying the occupants to respond to the 2020 Census. Of the 144.3 million housing unit
         addresses nationwide, approximately 144.0 million29 housing unit addresses or 99.8 percent30 are in
         these areas. 31 While the options to self-respond using the online questionnaire, a paper questionnaire,
         or over the telephone are readily available, there are many housing unit addresses that require the
         Census Bureau to send an enumerator to conduct an interview in person because an initial response
         to the questionnaire was not received by the time the Census Bureau begins NRFU. The 2020 Census

28
   Some self-responses with item nonresponse do go to NRFU. The Census Bureau maintains a set of
sufficiency criteria that determine whether enough information has been supplied on a self-response to keep
the occupied housing unit out ofNRFU. These criteria vary by collection mode. The specifications for the
sufficiency criteria are still in flux for the 2020 Census.
29
     Calculated value - 137.5 million plus 6.5 million.
°Calculated value -
3
                        144.0 divided by 144.3 then multiplied by 100 rounded to one decimal place.
31
 The remaining 0.2 percent of the housing unit addresses are in Remote Areas or on U.S. Military bases.
Calculated value - 100 percent minus 99.8 percent.




                                                          11
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 13 of 31



         NRFU operation is designed to enumerate these households and will occur between early April and
         the end of July 2020. The primary purposes of NRFU are:

           a.   To determine or resolve the housing unit status (occupied, vacant, or non-existent) for
                addresses for which the Census Bureau has not received an initial self-response via the online
                questionnaire, a paper questionnaire, or by telephone.

           b.   To collect census response data for housing units determined to be occupied.

     40. NRFU was one of the 24 operations32 successfully impleme~ted in the 2018 End-to-End Census
         Test conducted in Providence County, Rhode Island. 33 This demonstrated our ability to conduct
         theNRFU.

     41. The 2020 Census has a multi-tiered approach to managing the field operations, starting with the
         Census Bureau Headquarters in Suitland, Maryland; through six Regional Census Centers in New
         York, Philadelphia, Atlanta, Chicago, Dallas, and Los Angeles; to 248 Area Census Offices 34 that
         are located across the country. 35

     42. At the Area Census Offices, there is also a multi-tiered approach to managing the field operations,
         starting with the Area Census Office Manager (ACOM); to the Census Field Managers (CFM); to
         the Census Field Supervisors (CFS); to the enumerators that actually visit addresses that did not
         respond online, by paper, or over the telephone. At the national level, to support NRFU, the Census
         Bureau plans to hire 248 ACOMs, about 1,400 CFMs, about 15,000 CFSs, and about 295,000
         enumerators. 36 On average, at the national level, each ACOM supervises 5.5 CFMs, who each
         supervise 10.8 CFSs, who each supervise 20 enumerators. 37

     43. The Census Bureau determined the number of Area Census Offices through a data-driven process
         based on the number of Census field staff needed for the NRFU operation. The Census Bureau used
         several data sources to estimate the number of field staff needed, such as historical response rates
         from the 2010 Census, the estimated NRFU workload, and the locations of group quarters. The
         Census Bureau then used the following criteria to delineate the Area Census Office boundaries: ·

           •    At least one Area Census Office per state
           •    Must not split Indian Reservations (regardless of county, state, or regional boundaries)
           •    Must not split Military bases
           •    Must not cross state or regional boundaries (with noted exceptions above)
           •    Will align with county boundaries ( except for counties with multiple Area Census Offices)


32
     Internal Document: 2018 End-to-End Census Test Plan, page 4.
33
  The 2020 Census operational design involves 35 distinct but integrated operations and 52 integrated
systems.
34
  U.S. Census (2017c) page 1. There are an additional fiv offices, one each in American Samoa, Guam,
and the Northern Mariana Islands, and two offices in the U.S. Virgin Islands.
35
     This includes the 50 states, the District of Columbia, and .Puerto Rico.
36
     Internal email: August 10, 2018.
37
     Internal email: August 10, 2018.




                                                        12
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 14 of 31




          •   Will contain at least one major city
          •   Must consider compactness, transportation networks, and impassable features/water bodies

     44. Given these criteria, it was not possible to delineate Area Census Offices with similar NRFU
         workloads. The estimated Area Census Office workloads range from about 64,000 to 494,000 38 with
         an average workload of approximately 228,00039 cases. Given the variation in the estimated
         workloads, the number of CFMs, CFSs, and enumerators allocated to each Area Census Office will
         vary to account for the differences in the NRFU workloads. Therefore, offices with smaller
         workloads will be allocated fewer field managers, supervisors, and enumerators; and offices with
         larger workloads will be allocated more staff.
     45. For the first time in a decennial census, the Census Bureau will provide enumerators with iPhone 8
         smart phones for their work on the 2020 Census NRFU operation. Their devices will be pre-loaded
         with several applications for use in their day-to-day activities:

          •    Field Data Collection Application -Used by enumerators to enter work availability, view their
               daily case load, conduct the interview, and complete payroll activities. The data collection
               application is available in English and Spanish.
          •    Field Data Collection Training Application - Used to train enumerators on how to complete
               activities in the Field Data Collection Application.
          •    E-Quest Training Application - Used to teach enumerators about the Census, the NRFU
               operation, and day-to-day activities they will perform in their position.
          •    MOJO Mapping-Displays an enumerator's daily caseload on a map.
          •    Apple Maps - Used by enumerators to get tum-by-tum directions to their assigned cases.

     46. The NRFU operation workload is primarily managed via the Field Operational Control System, 40
         which is an automated system that tracks information on both enumerators and NRFU cases. One
         feature of Field Operational Control System is an optimizer that determines the most efficient set of
         cases to assign the enumerators and determines the most efficient routing of their field work. For
         example, the optimizer will assign cases to enumerators whose home addresses are closest to the
         addresses that require an in-person interview. The optimizer will also route enumerators to their
         assigned cases in an order that takes into consideration the best time to contact a particular household.

     47. Each evening, enumerators will enter their work availability into the field data collection application
         to indicate the hours they are able to work for the following five days. The optimizer will, in
         overnight processing, analyze the enumerators' availability and the other critical information
         regarding the case, enumerators' home locations, their hours of availability, and best times to contact

38
  Internal Document: NRFU Workload Estimates by ACO, minimum and maximum rounded to the
nearest 1,000.
39
  Internal Document: NRFU Workload Estimates by ACO, sum of the estimated ACO NRFU workloads
divided by 248 rounded to the nearest 1,000.
40
  In every decennial census, we develop and utilize capabilities to manage the field operational data
collection processes. In the 2010 Census, the capabilities existed within a system referred to as the Paper-
based Operational Control System (PBOCS). For the 2020 Census, the capabilities exist within the Field
Operational Control System.      The capabilities can and do differ from census to census; however, the
capabilities are at their core fundamentally similar. The Field Operational Control System is new
development and not simply a re-use of the 2010 Census PBOCS code.


                                                        13
      Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 15 of 31



    the case. Based on the optimizer's analysis, the enumerators are assigned nonresponding cases to
    work. When enumerators log into their iPhones in the morning, their assignments will be loaded
    onto their devices to enable their work for the day. The cases will be sorted in the optimal order to
    ensure the enumerators travel to their cases and conduct interview attempts in the most efficient
    manner possible. This system was among the systems successfully tested in the 2018 End-to-End
    Census Test.

48. Enumerators will use the field data collection application and mapping applications (MOJO mapping
    and Apple maps) that are loaded onto the iPhones to conduct their interviews. The data collection
    application will guide the enumerators through their activities for completing interviews. It provides
    them with scripting for the introduction and the specific census questions and it also provides
    extensive help screens for answering any questions the respondents may ask during the interview.
    Enumerators conduct interviews with household respondents when they successfully make contact.
    The field data collection application was among the systems successfully tested in the 2018 End-to-
    End Census Test.

49. The Census Bureau recognizes that some housing unit addresses in the NRFU workload can be more
    difficult to locate or interview. This could be due to a lack of awareness about the Census, language
    barriers, concerns about providing sensitive information, or other reasons. With regard to language
    barriers, the Census Bureau's recruiting strategy considers the demographic characteristics of each
    unique geographic area. The Census Bureau attempts to recruit and hire enumerators from the
    communities where they live and where they will work. In so doing, we also consider the language
    skills enumerators may need to communicate with the residents of nonresponding addresses.

50. If an enumerator encounters a language barrier and there is no one available at the address who
     speaks English, the enumerator shows the respondent a Language Identification Card that displays a
   . message in 59 non-English languages. The respondent uses the card to identify the languages/he
     speaks. The enumerator captures information on the language spoken. If the respondent identifies
     one of the 12 non-English languages supported by our Internet Self-Response application or the
     Census Bureau's Census Questionnaire Assistance centers, the enumerator will provide the
     respondent information regarding how to provide their responses online or over the telephone. In
     addition, the NRFU enumeration application is . available in both English and Spanish. Should
     subsequent contact attempts at nonresponding housing unit addresses with language barriers be
     necessary, the Census Bureau will assign the case to an enumerator who possesses the necessary
     language skills and/or engage an interpreter who can accompany an enumerator to assist in the
     collection of the census response data.

51. If the enumerators are unable to make contact with a knowledgeable respondent, they leave a Notice
    of Visit form at the address. The Notice of Visit provides the household with their census
    identification number and instructions as to how they can self-respond to the 2020 Census. It also
    informs the household that someone will return at a future time to attempt to collect their census
    responses.

52. With regard to providing sensitive information, the Census Bureau recognizes that some
    nonrespondents may be concerned about providing their information to the enumerator during an in-
    person interview. The design of the NRFU operation provides these nonresponding households with
    the capability to participate in the census without having to provide their information to the
    enumerator. As stated earlier, the Notice of Visit form provides the household with its census
    identification number and instructions as to how they can self-respond to the 2020 Census. Once the



                                                  14
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 16 of 31




         Census Bureau receives a household's information it will remove the household from the NRFU
         workload. These Notice of Visit forms have proven to be an effective tool to remind households that
         they can still self-respond to the census and did increase the overall self-response rate. In the 2018
         End-to-End Census Test, about 9 percent of the NRFU households were resolved when a self-
         response was received during the NRFU operation. In addition, if during the in-person interview the
         respondent refuses to answer a question, for any reason, the question will be left blank.

     53. The Field Operational Control System maintains information on the number of contact attempts for
         each case. How an enumerator handles a case depends on the number of previous attempts to conduct
         the interview. For example, once an enumerator has attempted to contact and interview a household
         a particular number of times, s/he is able to contact a proxy41 respondent to collect information about
         the persons living in the nonresponding housing unit. The Census Bureau is not aware of any credible
         quantitative evidence suggesting that proxies in the census provide a greater net undercount or
         differential net undercount in comparison to self-response or in-person interviews. Similarly, once
         a NRFU case has received a maximum threshold for attempts, final attempt procedures may be used
         to ensure that sufficient data are recorded for that household. If the Census Bureau has high quality
         information on the household from reliable administrative records sources,42 those data will be used
         for households that cannot be successfully contacted and interviewed in the first NRFU visit. For
         other cases that reach the maximum attempt threshold, 43 but for which there are not reliable data
         from administrative records sources, additional attempts will be made by the most experienced and
         effective enumerators to contact the household or proxy respondents to gather the necessary
         information.

     54. At the end of each day, enumerators will enter the hours worked, mileage traveled, and any other
         expenses incurred while conducting interviews that day into the field data collection application. The
         information they provided is validated and approved by the CFSs and informs payroll activities.

     55. At the conclusion ofNRFU every case in the initial NRFU workload will receive a final outcome:

          •   Removed from the workload because a self-response was obtained during NRFU;
          •   Completed interview with a household respondent;
          •   Completed interview with a proxy respondent;
          •   Partial interview with a household respondent;
          •   Partial interview with a proxy respondent;
          •   Enumerated using administrative records;
          •   Vacant or nonexistent status;
          •   Unresolved.

     56. For cases that remain unresolved after all attempts have been made to contact and interview the
         household, the housing unit will be enumerated through imputation. The Census Bureau is not aware



41
     Examples of a proxy respondent are a neighbor or building manager.
42
  Examples of administrative records are information from the Internal Revenue Service or the Social
Security Administration.
43
     The maximum number of attempts is six.




                                                       15
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 17 of 31




         of any credible quantitative data suggesting that imputation in the census leads to a greater net
         undercount or differential net undercount in comparison to self-response or in-person interviews.

     57. The NRFU operation is expected to be the source ofcensus data for approximately 37.5 percent44 of
         housing unit addresses for the 2020 Census, so the quality of the data collected during the operation
         is critical to the quality of the census overall. Therefore, a rigorous quality control program is
         implemented as part of the NRFU operation. A sample of NRFU cases is reinterviewed to verify
         that the enumerators conducted the interview and, if not, to obtain the data. Data from these
         reinterviews are compared to the original interviews to detect discrepancies that could be indicative
         of errors, procedural violations, or data falsification. If any errors are detected, rework is
         implemented as necessary to ensure accurate data are secured for all followup households. In the
         2010 Census, nearly 2 million cases were selected to be reinterviewed and about 100,000 of those
         were determined to be in error and required recontact and enumeration. 45

The Nonresponse Followup Operation Budget

     58. The NRFU operation is the most expensive of the decennial census field data collection operations.
         The 2020 Census Life Cycle Cost Estimate (LCCE) includes an estimated fiscal year 2020 cost for
         NRFU of approximately $1.5 billion. 46 The variables that inform this estimate are factors impacting
         the NRFU workload such as the self-response rate at the start of the operation, self-responses
         received after the start of the operation, occupied, vacant and non-existent cases in the workload that
         are removed using administrative information, late adds, reinterview, re-works, and Field
         Verification47 workloads. There are additional factors that inform the cost estimate such as the
         number of days the enumerators work, the average hours the enumerators· worked per day, the
         number of contact attempts to conduct the interview, training hours for the CFSs and enumerators,
         mileage, and miscellaneous expenses.

     59. All of these variables contribute to the 2020 Census NRFU cost estimate and each has some degree
         of uncertainty associated with it. Quantifying the effects of the uncertainty associated with each
         variable impacting the NRFU costs is part of a programmatic assessment and calculation of
         contingency. Although the Census Bureau does not attribute specific contingency dollars to each
         operational component, contingency funds are available in the event it needs to react to any number
         of unexpected events, including, but not limited to a lower than expected self-response rate. The




44
  The 37.5 percent is based on an estimated 60.5 percent self-response rate at the start of NRFU and an
estimated additional 2 percent self-response during NRFU that will be removed from the workload.
45
 U.S. Census Bureau (March 21, 2013) page 12 Table 5 column 2 rows 3 and 7 rounded to nearest
million and nearest 100,000, respectively.
46
 Internal Document: September 29, 201 7 version of the 2020 Census Lifecycle Cost Estimate
Assumptions Table 3, NRFU Operation Costs Sub-Table, "Total Cost" row "Total" column.
47
  Field Verification is a component of the NRFU workload where we have received a self-response that
requires confirmation that the address exists.




                                                       16
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 18 of 31




         2020 Census Program has an estimated $2.6 billion48 in contingency built into the Life Cycle Cost
         Estimate. In fiscal year 2020, 49 the program will have approximately $1.7 billion50 in contingency.

     60. The 2020 Census Lifecycle Cost Estimate for the incremental cost or savings from a one percentage
         point decrease or increase in the self-response rate for the 2020 Census is $5 5 million. 51 The estimate
         is derived from the proportional costs of conducting the NRFU operation per percentage of
         nonresponding housing unit addresses. This includes the cost of additional or lowered field
         supervisors and enumerators, hours in the field, mileage, training costs, provisioning and usage of
         handheld devices, and impacts on printing, postage, and paper data capture operations. The estimate
         assumes that the increased or decreased percentage of housing unit addresses self-responding is not
         easier or harder to count than a representative percentage of those not responding to the census. It
         also assumes no change in the number of Area Census Offices or the levels of Area Census Office
         and Regional Census Center staff to support field operations.

Adjusting to Change

     61. There is an inverse relation between the self-response rate and the NRFU workload. As the self-
         response rate increases, the NRFU workload decreases. There are several factors that could result in
         lower than expected self-response rates. For instance, a decrease in confidence by the public in the
         Census Bureau's ability to keep their information private. This could occur as the result of cyber
         incidents (perceived or actual) at the Census Bureau, another Federal agency, or the private sector.
         Additionally, negative stories about the 2020 Census in the press, in social media, or by trusted
         ~oices 52 can also adversely impact self-response. If respondents are unaware of the census, they may
         not self-respond to the 2020 Census. Respondents also may simply be unwilling to self-respond.
         Finally, natural disasters can prevent the USPS and/or Census field staff from delivering materials
         to respondents.



48
     Internal email: September 11, 2018.
49
     NRFU is conducted in fiscal year 2020.
50
   Internal email: September 11, 2018. Of the $1. 7 billion in contingency, approximately $1.1 billion is
risk-based and the remaining $0.6 billion is Secretarial-based. To use the risk-based contingency, the
2020 program needs approval from the Census Bureau's 2020 Census Executive Steering Committee and
concurrence from the Under Secretary. To use the Secretarial-based contingency, the 2020 program
needs approval from the Census Bureau's 2020 Census Executive Steering Committee, the Under
Secretary and the Secretary of Commerce. For both contingencies, the program is required to notify the
Office of Management and Budget and Congressional Committees ifwe plan to use the money.
51
     Internal email: September 11, 2018.
52
  Through our Integrated Partnership and Communications Program, the Census Bureau works closely
with national, state, local, and tribal stakeholders that people trust to help communities understand the
importance of responding to the Census. Census partners are major organizations, like the National
Congress of American Indians, the National Association of Latino Elected Officials, and the National Urban
League and community-based organizations like churches or other religions organizations, health clinics,
and legal offices. Hundreds of thousands of Census partners join together during the Census to carry the
message forward that participating in the census is safe and important. They are the trusted voices that help
people understand that being included in the final count is critical for their communities.




                                                        17
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 19 of 31



     62. To address these challenges, the Census Bureau takes steps to ensure that it meets its self-response
         rate goals at both the national and Area Census Office levels. The techniques are employed before
         and during NRFU. On the cybersecurity front, the Census Bureau has a robust multi-tiered cyber
         security plan that engages cyber security partnerships and external experts aimed at reducing the
         possibility of an incident. The Census Bureau also establishes partnerships with trusted voices to
         help in promoting the 2020 Census. The communication, advertising, and partnership efforts, known
         collectively as the Integrated Partnership and Communications Program, are implemented at the
         national and sub-national levels with the goals of maximizing self-response and encouraging
         cooperation during NRFU. In addition, before the start of NRFU, the Census Bureau can deploy
         Census field staff in the communities to assist with self-response, implement supplemental mailings
         in targeted areas, and blitz areas with paper questionnaires.

     63. The Census Bureau employs a comprehensive process to prepare for the NRFU operation, including
         steps to estimate workload and the staffing required to support and complete the operation in the time
         allotted. The recruiting strategy is based on current environmental factors (such as the
         unemployment rate and local wage rates) and historical experience. The Census Bureau plans to
         recruit multiples of the estimated number of people needed to conduct the operation. For example,
         in the 2010 Census, to meet a target employment of approximately 857,000 people, it recruited
         approximately 3,900,000 applicants. 53 This recruiting target allows for applicants who may not
         ultimately be employed for any number of reasons while providing a suitable applicant pool of
         qualified candidates from which to select, train and deploy supervisors and enumerators to the field.
         Additionally, if the Census Bureau is challenged in meeting its recruiting and hiring t~rgets it has the
         ability to increase local pay rates to meet its staffing needs.

     64. The Census Bureau conducts real-time monitoring of the self-response rates at different geographic
         levels; i.e., at the national level and at local levels. 54 Daily monitoring is done leading up to the start
         of NRFU, as well as during the operation. Monitoring the self-response rates provides the
         information to take actions through the Integrated Partnership and Communications Program to
         increase self-response before the NRFU operation, encourage cooperation with our NRFU field staff,
         and ramp up efforts to encourage self-response during the operation. The Census Bureau can also
         increase hiring targets to account for increases in the NRFU workload.

     65. As stated above, the Census Bureau's contact strategy in self-response areas 55 involves multiple
         contacts aimed at raising awareness and encouraging participation. It also provides respondents
         multiple ways of self-responding, with and without their census identification number. Respondents
         can provide their information online or over the telephone without having to provide the census
         identification number (NonID processing). Especially in areas where the Census Bureau is
         challenged in reaching households due to natural disasters, NonID processing can compensate for
         the failure to deliver a form or reach the household with an enumerator. Beginning before the peak
         self-response operations, and continuing through the end of NRFU, the Census Bureau will also
         employ a multi-faceted communication and advertising campaign focused on an extensive range of
         strategies aimed at also raising awareness and encouraging participation.



53
     U.S. Census Bureau (2011) page 23 Table4.
54
     Local level represents areas at and below the Area Census Office level.
55
     This includes mail delivery and hand delivery areas.


                                                          18
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 20 of 31



     66. In the event that it does not achieve its target 2020 Census self-response rate, contingency strategies
          are available to allow the Census Bureau to deploy enumerators to areas where the NRFU workload
          is higher than expected. As mentioned above, the Census Bureau's recruiting strategy is designed to
          provide an ample pool of resources from which it can pull, providing it the flexibility needed to
          expand beyond the number of CFMs, CFSs and enumerators it estimated it would need. In addition,
          although the Census Bureau's preference is to have enumerators work in the geographic areas where
          they live, it has the ability to assign work to enumerators in other areas. In some instances, this could
          mean assigning work in areas within the Area Census Office in which they were hired or even assign
         ·work in other Area Census Offices. The important flexibility is that the Census Bureau can "move"
          people to the areas at any point in time. Another contingency strategy, should it fall short of staffing
          needs in certain geographic areas, is the ability to authorize overtime for the enumerators. Providing
          the opportunity for enumerators to work overtime increases the number of hours available for
          completing the NRFU operation.

     67. Finally, if needed, the Census Bureau has the ability to extend the period of time allocated for
         completing the NRFU operation. Extending the data collection period, either alone or in combination
         with the strategies above, allows enumerators to continue working to complete the necessary follow-
         up with all nonresponding addresses. As noted above, the 2020 Census Life Cycle Cost Estimate
         considers the uncertainty around each of the variables and allows an estimated $2.6 billion in
         contingency, including approximately $1.7 billion in contingency for fiscal year 2020. These
         contingency funds will be used to pay for increased NRFU should any of the events noted above
         occur.

Assessment of the Effects of Potential Outcomes

Possible Decrease in Self-Response Rates

     68. As noted in the discussion of Brown et al. (2018) in Section II, they estimated the potential increase
         in the NRFU workload as a result of the citizenship question under several scenarios. Their method
         assumed that households 56 containing only citizens would have self-response rates that are unaffected
         by the inclusion of the citizenship question. Thus, the NRFU workload for these households would
         not be impacted. This assumption is known as a "counterfactual." It is a maintained assumption that
         permits the analysis of tp.e effects of other changes. It is not a prediction about the behavior of these
         households. As noted in Section II, the Census Bureau has limited credible quantitative evidence
         about the overall effect of the inclusion of a citizenship question on the decennial census.

     69. The households that are potentially impacted are those with at least one non-citizen or at least one
         person with unknown or missing citizenship status. 57 Brown et al. (2018) estimated that between 9.8
         percent and 28.6 percent58 of such households 59 could potentially contain at least one non-citizen.
         Of these households, they estimated the possible reduction in the self-response rate from the inclusion

56
     Households are occupied housing units.
57
  There is a large overlap between households potentially containing at least one non-citizen and
households with at least one Hispanic. Households potentially including at least one non-citizen or at least
one Hispanic are 33.6 percent of the households.
58
     Brown et al. (2018) page 42.
59
     The estimated number of households is 126 million addresses from Brown et al. (2018) page 42.




                                                         19
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 21 of 31




         of the citizenship question to be between 5.1 and 5.8 percentage points. 60 This resulted in a potential
         increase in the NRFU workload between 0.6 million and 2.1 million housing unit addresses. 61 Thus,
         there is a potential decrease in the national self-response rate between 0.4 and 1.5 percentage points. 62
         The increased cost to NRFU for each percentage point decrease in the national self-response rate is
         approximately $55 million. Therefore, the increase in the NRFU cost would range between $22.0
         million and $82.5 million63 , which is well under the $1.7 billion in fiscal year 2020 contingency.

     70. I now consider some alternative cost estimates based upon varying parameters of the estimates in the
         previous paragraph. If one were to assume a reduction in self-response of only 2.0 percentage points
         among households with at least one noncitizen or person of unknown citizenship status and use the
         larger estimate of 28.6 percent of such households in the population, then the predicted increase in
         the NRFU workload would be approximately 0.7 million64 addresses. The potential decrease in the
         overall self-response rate would be 0.5 percentage points65 , leading to a predicted increase of $27.5
         million66 in NRFU costs. If one were to assume a reduction in self-response of 10.0 percentage
         points among affected households and using the upper bound of 28.6 percent of such households in
         the population, then the predicted increase in the NRFU workload would be approximately 3 .6
         million67 addresses. The potential decrease in the overall self-response rate would be 2.5 percentage
         points68 , leading to a predicted increase of $137.5 million69 in NRFU costs. All of the estimates in
         this paragraph fall well below the $1. 7 billion in fiscal year 2020 contingency.

     71. An example of a randomized controlled trial that dire~tly addresses differences in self-response rates
         from the presence or absence of a single question occurred after the 1990 Census. As a result of
         declining mail self-response rates in that census compared to those from the 1980 Census, the Census
         Bureau investigated various approaches to increase mail back self-response. This RCT compared an
         abbreviated short form with and without a question asking for the respondent's Social Security
         Number. Collecting the Social Security Number would allow direct linkage to administrative records

60
     Brown et al. (2018) page 42.
61
     Brown et al. (2018) page 42.
62
  Calculated value- 0.6 divided by 144.0 then multiplied by 100 rounded to one decimal place and 2.1
divided by 144.0 then multiplied by 100 rounded to one decimal place.
63
  Calculated value - $55 million times 0.4 rounded to one decimal place and $55 million times 1.5
rounded to one decimal place. Also, Brown et al. (2018) reported cost estimates of $27.5 million and
$91.2 million, respectively, for these two cases. The minor differences in their cost estimates compared
to the ones reported here are due to differences in the base housing unit addresses to which the NRFU
costs apply.
64
  Calculated value - 2.0 divided by 5 .8 then multiplied by 2.1 then multiplied 100 rounded to one
decimal place.
65
     Calculated value - 0.7 divided by 144.0 then multiplied by 100 rounded to one decimal place.
66
     Calculated value - $55 million times 0.5 rounded to one decimal place.
67
  Calculated value - 10.0 divided by 5.8 then multiplied by 2.1 then multiplied 100 rounded to one
de~imal place.
68
     Calculated value - 3.6 divided by 144.0 then multiplied by 100 rounded to one decimal place.
69
     Calculated value - $55 million times 2.5 rounded to one decimal place.




                                                        20
             Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 22 of 31



           that could provide response data for the eliminated questions, thus reducing respondent burden, costs,
           and staffing requirements. However, the collection of Social Security Number turned out to be highly
           sensitive. The experiment was conducted as part of a Mail Response Evaluation for the Simplified
           Questionnaire Test. The experimental evaluation was a randomized controlled trial of the impact on
           the self-response rate of including a question to collect Social Security Number compared to an
           identical instrument without the Social Security Number question. (U.S. Census Bureau, 1992). The
           national results showed a 3 .4 percentage point7° decrease in the self-response rate when the Social
           Security Number question was asked compared to the rate for the comparable form that did not ask
           the Social Security Number question. The sensitivity around the collection of Social Security
           Number impacted the entire population. The 1992 randomized controlled trial was internally valid
           but may still not be generalizable to the current census climate. Using the results from this RCT, I
           estimate the effect on 2020 Census NRFU costs from the potential national decrease in the self-
           response rate of 3.4 percentage points to be $187.0 million71 • Again, the estimate falls well below
           the $1.7 billion in fiscal year 2020 contingency. 72

       72. These NRFU cost effects are summarized in the following table:

                            2% Decrease in          5. 8% Decrease in       10% Decrease in
                            Non-Citizen Self-       Non-Citizen Self-       Non-Citizen Self-       1992 Simplified
                            Response Rate           Response Rate           Response Rate           Questionnaire
                            (Affects 28.6% of       (Affects 28.6% of       (Affects 28.6% of       Test (Affects All
                            Households)             Households)             Households)             Households)
Decrease in Overall
Self-Response Rate (in      0.5%                    1.5%                    2.5%                    3.4%
percentage points)
Increase in NRFU
workload                    0.7 million             2.1 million             3.6 million             4.9 million73
(in housing units)
Increase in Cost            $27.5 million           $82.5 million           $137.5 million          $187.0 million


       73. Therefore, the possible increase in the NRFU cost could range between $22.0 million and $187.0
           million, all of which are well below the $1. 7 billion in fiscal year 2020 contingency.

  Example Scenario for an Area Census Office

       74. It is important to consider an example for an Area Census Office that illustrates the NRFU. For this
           discussion, 'I will focus on the El Paso, TX Area Census Office. There are approximately 521,000
           housing unit addresses for the El Paso office where the USPS or Census field representatives will



  70
       U.S. Census Bureau (1992) page 4 Table 3.
  71
       Calculated value - $55 million times 3.4 rounded to one decimal place.
  72
    The Census Bureau has no credible data for comparing the general sensitivity of a question about Social
  Security Numbers to a question about citizenship.
  73
       Calculated value- 3.4 multiplied by 144.0 million then divided by 100 rounded to one decimal place.




                                                         21
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 23 of 31



         deliver materials notifying the occupants to respond to the 2020 Census. 74 The current working
         estimate of self-response rate for the El Paso Area Census Office is 64.3 percent. 75 Given this rate,
         the estimated NRFU workload is about 186,000 housing unit addresses. 76 Based on these estimates
         we will set recruiting and hiring goals for the CFMs, CFSs and enumerators to ensure the completion
         of the operation within the time allotted. Examples of factors that help determine the number of
         enumerators is the average number of hours worked each week and the productivity rate. We
         estimate the average number of hours an enumerator will work each week at 22.85 hours with a
         productivity rate of 1.146 cases per hour. 77

     75. Before and during the self-response phase of the 2020 Census the communication, advertising, and
         partnership efforts are focused on raising awareness about the census with the goal of maximizing
         the self-response. These efforts will be conducted at the national level and sub-national level.
         Households in the El Paso Area Census Office will be exposed to national messaging, targeted
         messaging for population sub-groups, local messaging and engagements through the community-
         based partnership efforts, and targeted advertising efforts at the local level. At the same time, the
         Census Bureau will be monitoring the self-response rates for the El Paso Area Census Office and
         geographic areas below the office level down to the tract level. If we determine that the 64.3 percent
         target self-response rate may not be achieved, we might, for example, schedule additional partnership
         events and increase the messaging activities. For example, we could increase local advertising efforts
         or place stories in the El Paso media market or in social media. These outreach activities, part of the
         Integrated Partnership and Communications Program, will be geared to raise awareness and
         encourage households to self-respond.

     76. Immediately before the start of NRFU, the Census Bureau conducts enumerator training. If it is
         concerned that the NRFU workload will be larger than expected, the Census Bureau still has the
         ability to hire and train additional enumerators from the recruiting pool at this stage. Given the
         recruitment pool targets, which are set much earlier but which are several multiples of the expected
         enumerator hiring, we are still able to onboard and train additional enumerators above the original
         target even immediately before the onset ofNRFU. For example, if the self-response rate for the El
         Paso Area Census Office was projecting to be lower than ·the plan, we would select additional
         recruits, send them to training, and deploy them to the field. The projected reduction in the self-
         response rate would be used in combination with the average number of hours an enumerator works
         each week and the productivity rate in determining the number of additional enumerators needed to
         conduct NRFU.

     77. During NRFU, the Census Bureau monitors the operation. This monitoring occurs at the national
         level, the Regional Census Center level, the Area Census Office level, the CFM level, and the CFS
         level. For the El Paso Area Census Office, the ACOM, the CFMs and the CFSs are monitoring and
         managing the operation to ensure that it is on track with respect to quality and completeness. In

74
  Internal Document: NRFU Workload Estimates by ACO for El Paso Area Census Office rounded up to
the nearest 1,000.
75
  Calculated value - 521,000 minus 186,000 then divided by 521,000 then multiplied by 100 rounded to
the nearest decimal. This estimate might be refined as we get closer to the 2020 Census.
76
  Internal Document: NRFU Workload Estimates by ACO for El Paso Area Census Office rounded to the
nearest 1,000.
77
     Internal email: September 11, 2018.


                                                       22
        Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 24 of 31



      addition, staff at Headquarters and in the Regional Census Centers are also monitoring all of the Area
      Census Offices, including the El Paso office. If there are concerns that El Paso might not complete
      the operation on schedule the Census Bureau could consider asking enumerators to work more than
      the 22.85 hours each week. We also could authorize overtime or assign enumerators cases that are
      further from their residence. In addition, the communication, advertising, and partnership efforts
      transition to raising awareness that enumerators will be contacting nonresponding housing unit
      addresses, promoting cooperation with these enumerators, and engaging people to respond. Finally,
      if these efforts prove to be unsuccessful we can extend the operation up to a month without impacting
      the downstream data processing activities too severely. Extending the operation provides the Area
      Census Office additional time to complete the enumeration activities.

Overall Assessment

  78. The Census Bureau is prepared to conduct the 2020 Census NRFU operation and believes that those
      efforts will result in a complete enumeration. The Census Bureau has demonstrated the ability to
      successfully conduct a NRFU operation in previous censuses and in the 2018 End-to-End Census
      Test. It has tested the operational design in various tests over the course of the decade. The tests,
      along with historical data from past censuses and the American Community Survey, have informed
      the Census Bureau's operational design and the assumptions supporting that design; it has identified
      factors that could impact the operational implementation ofNRFU; it has identified how it will react
      should an event such as a lower than estimated self-response rate be realized. Contingency funding
      to handle deviations from the assumed design parameters are built in to the Life Cycle Cost Estimate.
      The decision to include a question on citizenship has not impacted the NRFU operational design. In
      addition, there is no evidence, to date, that the addition of the citizenship question or any other factor
      will result in a less accurate count. We are, however, prepared to react, adjust, and complete NRFU
      to ensure an accurate enumeration.

  79. The Census Bureau is projecting a national self-response rate in the range of 55.5 percent to 65.5
      percent with an estimated self-response rate of 60.5 percent at the time the NRFU workload is
      determined. Real-time monitoring of the self-response rate at national and local levels in the time
      frame leading up to the start ofNRFU, as well as during the NRFU data collection timeframe, will
      inform actions that the Census Bureau takes to increase self-response and encourage cooperation
      with its NRFU enumerators.

  80. The 2020 Census Life Cycle Cost Estimate assumptions supporting the completion of the NRFU
      workload are as follows:




                                                     23
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 25 of 31



                                                             Counts of
                                                            Addresses in Percent of NRFU Workload 79
                                                             Millions78
     llnitial NRFU Workload 80                                         61.3                 100.0%
     ~ate Self-Response: Pre-Attempt 181                                1.5                    2.4%
     !Administrative Records Vacant/Delete                              4.7                    7.7%
     !Attempt 1 Completions                                            15.0                  24.5%
     Late Self-Response: Post-Attempt 182                               1.5                    2.4%
     !Administrative Records Enumeration                                6.6                   10.8%
     !Attempt 2 Completions                                            8.7                          14.2%
     !Attempt 3 Completions                                           10.8                          17.6%
     !Attempt 4 Completions                                            5.8                           9.4%
     !Attempt 5 Completions                                            3.1                           5.0%
     !Attempt 6 Completions                                            3.7                           6.0%


     81. In the event that we do not achieve our target 2020 Census self-response rate, contingency strategies
         have been identified and funding is available. The deployment of those strategies will be determined
         in response and reaction to the timing and magnitude of the situation.

     82. The 2020 Census NRFU Operation, as designed and planned, is sufficiently budgeted to support a
         full and accurate count and, when combined with the Integrated Partnership and Communications
         Program, to maximize self-response.

IV.        Testing of the citizenship question
     83. The Census Bureau's statistical work is guided by, and complies with, the U. S. Census Bureau
         Statistical Quality Standards. In 2005, after conducting a benchmarking study of the standards of


78
 Internal Document: September 29, 201 7 version of the 2020 Census Lifecycle Cost Estimate
Assumptions Table 3, Total Workload column rounded to the nearest 100,000.
79
     Calculated values using previous column data.
80
   At the start of the NRFU operation the workload is calculated based on 144.3 million housing unit
addresses and a 60.5 percent self-response rate; this results in a workload of approximately 57 million
addresses. To the 57 million addresses we add approximately 4 million addresses from other census
operations. The additional addresses are either identified after the determination of the enumeration
workload (e.g., new addresses from the USPS) or are addresses that require additional field follow-up for
final resolution (e.g., paper questionnaires received with insufficient information).
81
  The Life Cycle Cost Estimate assumes an additional one percent of the 144.3 million housing unit
addresses will self-respond after the NRFU workload has been determined, but before any contacts have
been made in the NRFU operation. The Life Cycle Cost Estimate also assumes another one percent of the
144.3 million housing unit addresses will self-respond after the first NRFU contacts are made. Each of
those one-percent assumptions translates into about 2.4 percent of the initial NRFU workload.
82
     The same qualification applies to this category as in the footnote above.




                                                       24
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 26 of 31



        other statistical organizations, the Census Bureau's Methodology and Standards (M&S) Council83
        initiated a more coordinated approach for developing a comprehensive set of statistical quality
        standards. Beginning with existing written standards, the Council aimed to improve consistency
        and cohesion among the standards, as well as to reflect all the requirements of the OMB's
        Standards and Guidelines for Statistical Surveys, contained primarily in Statistical Policy Directive
        2, in the context of the Census Bureau's programs, products, and processes. The Census Bureau
        began developing these comprehensive standards in May 2006. The process was completed in May
        2010, when the Census Bureau issued its standards. These standards were officially revised in July
        2013.

     84. The Census Bureau's statistical quality standards apply to all information products released by the
         Census Bureau and all activities that generate those products, including products released to the
         public, sponsors,joint partners, or other customers. All Census Bureau employees and Special Sworn
         Status individuals must comply with these standards, including contractors and other individuals who
         receive Census Bureau funding to develop and release Census Bureau information products. The
         standards describe what is required without mandating specific procedures for how to satisfy the
         requirements.
     85. Census Bureau management is charged with insuring compliance with the standards when producing
         and releasing information products to the public. The separate directorates are charged with ensuring
         compliance with the standards. When questions arise on whether a certain procedure or methodology
         is compliant, the Quality Program Staff (QPS) is asked for guidance on how to proceed. If the QPS
         staff is unsure, the matter is referred to the M&S Council for guidance. The M&S Council is
         empowered to issue waivers to all standards except those pertaining to confidentiality protection.

Decennial Census Questionnaire

     86. From the 1940 Census through the 2000 Census, the decennial questionnaire consisted of long and
         short forms. Most of the population answered the short form, and a controlled percentage ofrandomly
         selected households answered the long form. When an agency requested the addition of a new
         decennial question, it was proposed for the long form. There was a defined process to add a question
         to the long form to ensure that the new question would collect the required information without
         causing undo respondent burden. In 2005, after more than a decade of planning and tests, the
         American Community Survey (ACS) replaced the long form.
     87. The ACS is an annual survey that collects the information formerly collected on the long form, which
         was removed from the decennial census in the 2010 Census. There is now a well-defined process for
         adding questions to the ACS, as well as a regular content review program that is empowered to
         remove questions. No content had been added to the decennial census short form since the creation
         of the long form in the 1940 Census, although the questionnaire changed considerably as the Census
         Bureau moved from enumerators to self-response as the primary collection mode.
     88. The Department of Justice's request to add a question to the 2020 Census was, therefore, the first
         request for new content on the decennial census short form since the creation of the long form. When
         the request arrived, the Census Bureau did not have a written policy that defined the process for
         adding a question to the short form because all known requests from agencies of the Executive
         Branch prior to the December 2017 DoJ request had been for the addition of questions on the long

83
  The M&S Council is chaired by the Chief Scientist and Associate Director for Research and
Methodology and is composed of the senior mathematical statisticians and survey methodologists from all
directorates of the Census Bureau. It is considered convened with a quorum when the Chair and at least
three directorates are present.


                                                      25
        Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 27 of 31



      form or ACS. There is atleast one documented Congressional mandate to change a question on the
      1990 Census, which I will discuss later in this section.
Adding Survey Questions

  89. Standard A2-3 requires that data collection instruments and supporting materials be developed and
      tested in a manner that balances (within the constraints of budget, resources, and time) data quality
      and respondent burden. Testing in reference to compliance standards involves two aspects. The
      individual questions must be cognitively tested to ensure that the respondent will understand and
      answer the question in the manner desired. In addition, subject to certain exceptions, the
      questionnaire instrument must be tested for contextual effects to ensure that an individual question
      does not bias how another question on the form is answered.
  90. More specifically and subject to the same exceptions, A2-3.3 requires that a data collection
      instrument be pretested with respondents to identify any problems with cognitive understanding of
      the questions. Pretesting of a specific question previously used on another survey however is not
      required (see the note to Standard Sub-Requirement A2-3.3.l). This note to Standard Sub-
      Requirement A2-3 .3 .1 was added to the standards because it is an accepted practice within the survey
      field and allows the Census Bureau and client agencies to save resources. The Census Bureau could
      borrow from other surveys that we conducted or from other agencies such as the National Center for
      Health Statistics (NCHS), which, like the Census Bureau, has resources devoted to testing
      questionnaires and questions. This exception for previously tested questions thus allows the Census
      Bureau to use questions that were already extensively tested for use in OMB-authorized surveys to
      be re-used without repeating the cost of testing.
Compliance and the Citizenship Question

  91. The ACS questionnaire went through extensive testing in decade before it officially replaced the
      decennial census long form in 2005. This testing included the citizenship question as implemented
      on the 2000 Census long form. The question was found to gather the information intended, and has
      been used continuously since ACS's inception in 2005.
  92. Tests conducted in 2006 determined that the citizenship question could be improved by including a
      write-in box for the year of naturalization. The 2006 testing indicated no issues with contextual
      effects. The write-in box for year ofnaturalization was implemented in 2008. This question in its
      current form has been used in ACS production for more than 10 years. As a consequence of the 2006
      testing and 10 years of production success, the ACS citizenship question was deemed "adequately
      tested" and in compliance with the Census Bureau's 2014 Quality Standards for use on the 2020
      Census by virtue of the exception for previously tested questions in Standard A2 3 .3 .1 (note).
  93. The historical origins of that standard make it clear that it also waives any requirement for full-form
      testing because the use of the tested question on a previous Census Bureau or other OMB-approved
      survey necessarily involved contextual differences in the full survey form. These contextual
      differences do not imply contextual difficulties in the proposed new survey.
  94. Senior Census Bureau experts determined that compliance with our standards required using the
      existing question exactly as it had been tested and implemented on the ACS. By using a question that
      fulfilled the requirements of the note to Standard A2-3.3.l, pretesting of the citizenship question was
      not required. To address the concern about potential contextual effects from adding the citizenship
      question to the 2020 Census forms, experienced Census Bureau statisticians determined that the
      current ACS citizenship question was used in the most similar manner and presentation to the
      proposed 2020 Census questionnaire. This determination was made by a group of senior statisticians
      at the Census Bureau who have worked on questionnaire design since the 1980's. Thus after this
      expert review, the ACS citizenship question was proposed, specifically with no changes to minimize


                                                    26
           Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 28 of 31



         the possibility of contextual effects and maintain compliance with the standards. No new content,
         contextual or full-form tests were conducted. 84
     95. Changes to the census questionnaire are not unprecedented. In the lead-up to the 1990 Census, the
         Census Bureau proposed a race question that included seven pre-specified categories. Separate write-
         in spaces were provided for three of the categories-Asian or Pacific Islander, American Indian, and
         Other race. This format for the question appeared on the March 1988 proposed-question submission
         to Congress. The format for the proposed race question had been thoroughly tested during the 1980s.
     96. In September and October 1988 considerable Congressional opposition to the proposed question
         emerged. No law was actually passed mandating a different form for the race question, but the "report
         language associated with [the Census Bureau's] fiscal year 1989 appropriate bill ... directed the
         Bureau to use prelisted categories for Asian and Pacific Islander groups." (App. A; U.S. Census
         Bureau 1988 at 1.)
     97. The prelisted category format for the race question was untested. Internal Census Bureau records,
         delivered with this expert report, show that the senior management raised many of the same
         objections to using the untested question as have been raised regarding the current citizenship
         question. On a single day, December 5, 1988, Director John Keane instructed the 1990 Census to use
         the tested write-in format for Asian or Pacific Islander at 7:30am-in spite of the language in the
         appropriation act-then reversed himself at 4:30pm by issuing the instruction to use the untested
         prelisted category format for Asian or Pacific Islander.
     98. The Department of Commerce weighed in the next day indicating that it would not be the Census
         Bureau's decision. The Census Bureau responded by saying that unless a decision was made by
         December 9, 1988, it would use the OMB-approved write-in format for Asian or Pacific Islander,
         effectively reversing itself again. On January 12, 1989, 0MB approved the prelisted category version
         of the question, without requiring additional testing. On January 13, 1989, the Census Bureau notified
         Congress that it would use the prelisted category version of the race question for Asian or Pacific
         Islander. The pre listed category version of the race question for Asian or Pacific Islander was used
         on the 1990 Census short and long forms. In the final analysis, 0MB had approved both the tested
         and untested versions of the question, and the Census Bureau used the untested version in deference
         to the wishes of Congress. Post-census evaluations indicated that the untested question did not cause
         measurement problems with the Asian or Pacific Islander category. 85

     99. Importing a question from a previously tested survey has also happened before. In the lead-up to the
         1970 Census, the Current Population Survey tested and implemented a new question on Hispanic
         origin by self-identification, as an alternative to the prevailing practice of using Spanish surnames

84
   While the Census Bureau was in compliance with its own Quality Standards, the issue is not settled. The
final determination of whether the addition of a citizenship question to the 2020 Census is permissible rests
with the 0MB. The Census Bureau must first prepare the clearance package, then submit it to 0MB for
approval. Before completing the clearance package the Census Bureau must compile and reply to the more
than 140,000 comments received by the August 7, 2018 deadline on Federal Register notice 83 FR 26643.
If those comments suggest that further testing should be required, and if the 0MB agrees, then the Census
Bureau can be compelled to do further testing in order to receive the 0MB clearance. If the 0MB agrees
that the question has been adequately tested, then it can issue the clearance without further testing. The
0MB has not yet issued the Census Bureau a clearance number to conduct the 2020 Census.
85
  In the 1990 Census Content Reinterview Survey, 449 persons responded "Asian or Pacific Islander" and
80 responded "Other Asian or Pacific Islander." For both of these categories, the Census Bureau concluded ·
that the relevant net error rate was not statistically significant different from zero. (U.S. Census Bureau
1993, page 21)



                                                       27
         Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 29 of 31




      and country of birth (or parental country of birth) to determine Hispanic ethnicity. The question was
      also used on the 1970 Census long form, based the Current Population Survey testing and
      implementation. In the final analysis, the Census Bureau determined that it could use the testing
      program from what was, at the time, the flagship household survey to prepare content for the
      decennial census.
  100. The 1970 and 1990 Census examples illustrate that neither using a question on the decennial census
      that has not undergone decade-long testing nor importing a tested question from a well-designed
      household survey onto the decennial census is unprecedented. Neither of these situations are "best
      practice," and the standards enforced by the Census Bureau's own quality reviews and the 0MB
      clearance process are certainly intended to control the potential for unintended consequences caused
      by inadequate testing. My opinion is that the Census Bureau properly balanced cost, quality and risk
      concerns by using the tested ACS citizenship question in response to the Secretary' s March 26, 2018 ·
      instruction to add such a question to the 2020 Census.


I declare under penalty of perjury that the foregoing is true and correct.



November 1, 2018




                                                     28
        Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 30 of 31




V.     References

Bates, Nancy. (2017) The Morris Hansen Lecture, Hard-to-Survey Populations and the U.S. Census:
        Making Use of Social Marketing Campaigns, Journal of Official Statistics, Vol. 33, No. 4, 2017,
        pp. 873-885, http://dx.doi.org/10. l 5 l 5/JOS-2017-0040.
Brown, J. David, Misty L. Heggeness, Suzanne M. Dorinski, Lawrence Warren, and Moises Yi (2018)
       "Understanding the Quality of Alternative Citizenship Data Sources for the 2020 Census," U.S.
       Census Bureau, Center for Economic Studies, Working Paper 18-3 8 (August)
       https://www2 .census.gov/ces/wp/20 l 8/CES-WP-18-3 8.pdf.
Siegel, Jacob S. and Jeffrey S. Passel (1979) Coverage of the Hispanic Population of the United States in
         the 1970 Census: A Methodological Analysis, Current Population Reports: Special Studies P-23,
         No. 82 U.S. Census Bureau
         https://babel.hathitrust.org/cgi/pt?id=txu.059173017849708:view= 1up;seq= 1
U.S. Census Bureau (1988) Issue Paper on the 1990 Census Race Question, November 10, 1988; includes
       associated documents from the Census Bureau archives. (Placed in the public domain by
       attachment to this report.)
U.S. Census Bureau (1992) DSSD 2000 Census Memorandum Series #E-18, Final Results of the Mail
       Response Evaluation/or the Simplified Questionnaire Test (SQT), dated August 3, 1992. Internal
       document
U.S. Census Bureau (1993) 1990 Census of Population and Housing Evaluation and Research Reports,
       Content Reinterview Survey: Accuracy of Data for Selected Population and Housing
       Characteristics as Measured by Reinterview, September 1993, Report 1990 CPH-E-1.
U.S. Census Bureau (2013), 2010 Census Planning Memorandum Series, Number 182, 2010 Census
       Nonresponse Followup Quality Profile, dated March 21, 2013,
       https://www.census.gov/content/dam/Census/library/publications/20l2/dec/2010 cpex 182.pdf
U.S. Census Bureau (2013) Statistical Quality Standards (July)
       https://www.census.gov/about/policies/quality/standards.html
U.S. Census Bureau (2014) Research Report Series, #2013-05, A Visual Proof, a Test, and an Extension
       of a Simple Too/for Comparing Competing Estimates, dated February 24, 2014,
       https://www.census.gov/srd/papers/pdf/rrs2013-05.pdf
U.S. Census Bureau (2017a) 2020 Census Operation Plan, September 2017, Version 3.0,
       https://www2.census.gov/programs-surveys/decennial/2020/program-management/planning-
       docs/2020-oper-plan3 .pdf
U.S. Census Bureau (2017b) 2020 Census Detailed Operation Plan/or: 15. Group Quarters Operation
       (GQ), September 29, 2017, Version: 1.0, https://www2.census.gov/programs-
       surveys/decennial/2020/program-management/planning-docs/GO detailed operational plan.pdf
U.S. Census Bureau (2017c) 2020 Census Program Memorandum Series: 2017.21, Area Census Offices
       for the 2020 Census, Memorandum for the Record, From Albert E. Fontenot Jr., Associate
       Director, Decennial Census Programs, November 6, 2017, https://www2.census.gov/programs-
        surveys/decennial/2020/program-management/memo-series/2020-memo-2017 21.pdf
U.S. Census Bureau (2017d), 2020 Census Life-Cycle Cost Estimate Executive Summary, dated
       December 21, 2017, Version 1.0, https://www2.census.gov/programs-
       surveys/decennial/2020/program-management/planning-docs/2020-cost-estimate l .pdf



                                                   29
        Case 3:18-cv-01865-RS Document 89-1 Filed 11/02/18 Page 31 of 31



U.S. Census Bureau (2018a), 2020 Census Detailed Operational Plan for: 32. Field Infrastructure
       Operation (FLDI) and 33.Decennial Logistics Management Operation (DLM), January 24, 2018,
       Version 1.0, https://www2.census.gov/programs-surveys/decennial/2020/program-
       management/final-analys is-reports/FLDI-D LM detailed operational plan.pdf
U.S. Census Bureau (2018b) 2020 Census Operational Plan Executive Summary, dated February 2018,
       Version 2. 0, https://www2 .census. gov/programs-surveys/ decennial/2020/program-
       management/planning-docs/2020-oper-plan-exec-summ-2 .pdf
U.S. Census Bureau (2018c) 2020 Census Detailed Operational Plan for: 17. Census Questionnaire
       Assistance Operation (CQA), dated February 2018, Version: 2.0,
       https://www2.census.gov/programs-surveys/decennial/2020/program-management/planning-
       docs/COA detailed operational plan 2.0.pdf
U.S. Census Bureau (2018d) 2020 Census Detailed Operational Plan for: 18. Nonresponse Followup
       (NRFU), dated April 16, 2018, Version: 1.0, https://www2.census.gov/programs-
       surveys/decennial/2020/program-management/planning-docs/NRFU-detailed-operational-
       plan.pdf
U.S. Census Bureau (2018e) 2020 Census Detailed Operational Plan for: 35. Update Leave Operation
       (UL), June 25, 2018, Version: 1.0, https://www2.census.gov/programs-
       surveys/ decenn ial/2 020/program~ management/planning-docs/UL detailed operational p Ian.pdf
U.S. Census Bureau (2018t) 2020 Census Detailed Operational Plan for: 12. Internet Self-Response (ISR)
       Operation, August 22, 2018, Version 1.0, https://www2.census.gov/programs-
       surveys/decennial/2020/program-management/planning-docs/ISR detailed operational plan.pdf
U.S. Census Bureau (2011) 2010 Census Recruiting and Hiring Assessment Report, November 2, 2011,
       https://www2.census.gov/programs-surveys/decennial/201 0/program-management/5-
       review/cpex/2010-memo-155 .pdf
Internal Document, 2020 Census Lifecycle Cost Estimate Internal Document, Assumption Tables 2, 3, 6,
         and 12, September 29, 2017.
Internal Email from Benjamin Taylor, August 10, 2018.
Internal Email from Benjamin Taylor, September 11, 2018.
Internal Document, 2020 Type of Enumeration Areas (TEAs) Final TEA Delineations for Approval,
         August 14, 2018.
Internal Document, 2018 End-to-End Census Test Plan, November 1, 2017.
Internal Document, NRFU Workload Estimates by ACO.




                                                 30
Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 1 of 53




         EXHIBIT B
     Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 2 of 53



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                        SAN FRANCISCO DIVISION

                                                 x
 STATE OF CALIFORNIA, by and through             :
 Attorney General Xavier Becerra,                :
                                                 :
                   Plaintiff,                    :
       vs.                                       :
                                                 :
WILBUR L. ROSS, JR., in his official capacity    :
as Secretary of the U.S. Department of           : Case No. 3:18-cv-01865
Commerce; U.S. DEPARTMENT OF                     :
COMMERCE; RON JARMIN, in his official            :
capacity as Acting Director of the U.S. Census   :
Bureau; U.S. Census Bureau; DOES 1-100           :
                                                 :
                   Defendants.                   :
                                                 :

 CITY of SAN JOSE, a municipal corporation;      :
 and BLACK ALLIANCE FOR JUST                     :
 IMMIGRATION, a California Non-Profit            :
 Corporation,                                    :
                                                 :
                    Plaintiff,                   :
       vs.                                       :
                                                 : Case No. 5:18-cv-02279
WILBUR L. ROSS, JR., in his official capacity    :
as Secretary of the U.S. Department of           :
Commerce; U.S. DEPARTMENT OF                     :
COMMERCE; RON JARMIN, in his official            :
capacity as Acting Director of the U.S. Census   :
Bureau; U.S. Census Bureau; DOES 1-100           :
                                                 :
                   Defendants.                   :
                                                 :
                                                 x

             RULE 26(A)(2)(B) EXPERT REPORT AND DECLARATION

                                            OF

                                 STUART D. GURREA, PH.D.

                                      October 31, 2018
       Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 3 of 53



                                                   TABLE OF CONTENTS


I. ASSIGNMENT ............................................................................................................................ 1

II. QUALIFICATIONS.................................................................................................................... 2

III. SUMMARY OF OPINIONS ..................................................................................................... 3

IV. DR. REAMER’S AND DR. FRAGA’S IMPACT EVALUATIONS ................................. 5

V. CAUSAL ATTRIBUTION IS NECESSARY TO CONDUCT A RELIABLE IMPACT
   EVALUATION ............................................................................................................................ 8

VI. DR. FRAGA’S INTERPRETATION OF SURVEY DATA OVERSTATES THE
    EXPECTED DECLINE IN CENSUS SELF-RESPONSE RATES DUE TO A
    CITIZENSHIP QUESTION ..................................................................................................... 9

       A.      Dr. Fraga Overstates the Expected Decline in Self-Response Rates by Assuming
               Item-Nonresponse Always Reduces Counts ............................................................... 11

       B.      Dr. Fraga Overstates the Expected Decline in Self-Response Rates by
               Categorizing Respondents with No Basis .................................................................... 13

VII. DR. FRAGA’S SCENARIOS OVERSTATE UNDERCOUNTS ................................. 13

       A.      The Measurement of Changes in Net Undercounts from the Reinstatement of a
               Citizenship Question ....................................................................................................... 14

       B.      Dr. Fraga’s Estimates of Changes in Net Undercounts Assume No or Limited
               Mitigation .......................................................................................................................... 15

VIII. DR. FRAGA’S AND DR. REAMER’S EVALUATED IMPACTS ARE
      OVERSTATED ...................................................................................................................... 18

       A.      Impact Evaluation of Congressional Apportionment ................................................ 19

       B.      Impact Evaluation on the Distribution of Federal Domestic Assistance ............... 24




                                                                          i
    Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 4 of 53



                                   EXHIBITS


Exhibit 1   Curriculum Vitae of Stuart D. Gurrea

Exhibit 2   Documents and Data Reviewed and Considered




                                        ii
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 5 of 53



I.         ASSIGNMENT

1.         My name is Stuart D. Gurrea. I have been asked by counsel for Defendants to
           perform a critical assessment of certain quantitative analyses in support of the legal
           actions brought forward by the State of California, the City of San Jose, and the
           Black Alliance for Just Immigration (collectively “Plaintiffs”) against Wilbur L. Ross,
           Jr., U.S. Department of Commerce, Ron Jarmin, and U.S. Census Bureau
           (collectively, “Defendants”).1 Plaintiffs’ complaints arise from the reinstatement of a
           question about citizenship in the 2020 Census questionnaire.

2.         Dr. Matthew A. Barreto, Dr. Bernard L. Fraga and Dr. Andrew Reamer among
           others submitted expert reports in support of Plaintiffs’ action.2 Dr. Fraga’s
           assignment was to assess “the impact of the addition of a citizenship question on the
           2020 Census population for California, and California’s congressional apportionment
           […].”3 Dr. Fraga’s analyses rely in part on the results of Dr. Barreto’s survey
           regarding census participation. Dr. Reamer analyzes “the impact of the inclusion of
           a question on citizenship status on the 2020 Census questionnaire on the distribution
           of particular federal domestic assistance funds to certain states, counties and
           communities.”4 Dr. Reamer’s analyses rely on population estimates developed by
           Dr. Fraga.

3.         In this report, I assess the reliability of the impact evaluations Dr. Fraga and Dr.
           Reamer conduct to isolate the effect of the reinstatement of a citizenship question
           on 2020 Census population estimates, congressional seat apportionment, and
           distribution of federal funds. Part of my analyses involve assessing Dr. Fraga’s use


1First Amended Complaint for Declaratory and Injunctive Relief, State of California, County of Los Angeles, City of
Los Angeles, City of Freemont, City of Long Beach, City of Oakland, and City of Stockton v. Wilbur L. Ross, Jr., U.S.
Department of Commerce, Ron Jarmin and U.S. Census Bureau, May 4, 2018; and, Complaint for Declaratory and
Injunctive Relief, City of San Jose and Black Alliance for Just Immigration v. Wilbur L. Ross, Jr., U.S. Department of
Commerce, Ron Jarmin and U.S. Census Bureau, April 17, 2018.
2Rule 26(A)(2)(B) Expert Report and Declaration of Matthew Barreto, PhD, September 7, 2018 (hereafter
Barreto Report”); Rule 26(A)(2)(B) Expert Report and Declaration of Bernard L. Fraga, PhD, September 19,
2018 (hereafter “Fraga Report”); and, Rule 26(A)(2)(B) Expert Report and Declaration of Andrew Reamer,
PhD, September 18, 2018 (hereafter “Reamer Report”).
3   Fraga Report, pp. 2 and 3.
4   Reamer Report, p. 1.

                                                          1
      Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 6 of 53



        of the survey data Dr. Barreto developed to measure the impact of the inclusion of a
        citizenship question.

4.      Defendants also asked me to reassess Dr. Fraga’s and Dr. Reamer’s predictions
        under an alternative assumption regarding the success rate of the Census Bureau in
        Non-Response Follow-Up operations (“NRFU”).

5.      I am being compensated at a rate of $575 per hour for my work in this matter; I will
        be compensated at the same rate if I am asked to testify at deposition or trial. My
        compensation does not depend in any way on the outcome of this matter or my
        opinions expressed herein.




II.     QUALIFICATIONS

3.      I am a Vice President at Economists Incorporated (“EI”), an economics consultancy
        founded in 1981 that provides applied economic analysis to clients. I have attached
        as Exhibit 1 to this report my curriculum vitae, which lists my academic background,
        publications, and prior professional experience.

4.      I graduated from the University of Seville, Spain, with a Bachelor’s degree in
        Economics; I received a Master’s degree in economics from Northwestern
        University; and, I received my Ph.D. in economics from Northwestern University.
        My fields of specialization include econometrics – the application of mathematical
        and statistical models to the analysis of economic data. A significant part of my
        training as an economist consists of the development and application of quantitative
        methods to analyze data and measure the impact of an intervention on a population
        of interest.

5.      I joined EI in September 2001 and I have been affiliated with EI ever since. My
        initial title at EI was Senior Economist, and I have held my current title of Vice
        President since 2010. In each of these positions, I have applied my experience and
        expertise in economics and data analysis to address a variety of issues, including the
        assessment of public policy and private business decisions. I have conducted

                                               2
       Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 7 of 53



         analyses across a broad range of industries for businesses, individuals, non-profit
         organizations, government agencies, and industry associations.

6.       During the course of my professional career, I have performed critical assessments
         of quantitative analyses and specifically impact evaluations at the request of policy
         makers, business managers, investors, corporate officers, or in the context of
         litigation. My assessments have involved the application of principles of statistics,
         econometrics, financial mathematics, and microeconomics, and the use of a variety
         of quantitative methods, including surveys, regression analysis, forecasting and
         projections, and simulations. More generally, most of my work as an economist is
         built on data analysis, including survey data.

7.       In the context of litigation, I have conducted economic analyses in an advisory role
         for both plaintiffs and defendants and I have provided expert trial testimony rooted
         in the application of quantitative methods. This work typically has entailed a critical
         review and analysis of data sources and methods, actual analysis, and the
         development of conclusions based on these analyses.




III.     SUMMARY OF OPINIONS

8.       Dr. Fraga’s estimates of the percentage of population not counted due to
         reinstatement of a citizenship question in the 2020 Census are overstated because of
         his unreliable interpretation of survey data. Two of Dr. Fraga’s projection scenarios
         rely on survey responses to determine the reduction in Census self-response rates
         attributable to the reinstatement of a citizenship question. Dr. Fraga overstates these
         rates by assuming that unwillingness to reply to certain survey questions implies a
         reduction in population counts. Also, Dr. Fraga overstates these estimated declines
         by categorizing survey respondents without any basis.

9.       Dr. Fraga defines a total of four scenarios as a basis to estimate the percentage of the
         projected U.S. population not counted due to reinstatement of a citizenship question
         in the 2020 Census. These four scenarios understate the effectiveness of the Census
         in mitigating a decline in self-response rates and result in overstated reductions in

                                                 3
      Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 8 of 53



        population counts attributable to the inclusion of a citizenship question. Two
        scenarios assume that NFRU is entirely ineffective in mitigating undercounts from a
        citizenship question. A third scenario assumes much of the NRFU effort would be
        entirely nonexistent or ineffective, and a fourth scenario assumes a NRFU success
        rate that has no basis. All four scenarios assume the U.S. Census Bureau will not
        impute information to mitigate net undercount.

10.     Dr. Fraga’s and Dr. Reamer’s evaluations of the impact of the reinstatement of a
        citizenship question on congressional apportionment and federal funds distribution,
        respectively, are overstated. Their evaluations are driven by overstated population
        undercount estimates as quantified in Dr. Fraga’s four scenarios.

11.     With a NRFU success rate in 2020 equal to the 2010 Census NRFU success rate (and
        assuming no additional undercount mitigation through imputation), congressional
        apportionment in any state (including California) does not change due to
        reinstatement of a citizenship question. At this same NRFU success rate (and no
        additional undercount mitigation through imputation), the distribution of federal
        funds to the State of California is estimated to decline by 0.01 percent before
        mitigation due to the reinstatement of a citizenship question for each of the three
        federal programs Dr. Reamer evaluated.

12.     In expressing the opinions contained in this report, I make the following
        reservations:

        a. The opinions described below are based on my review of available documents,
            including Plaintiffs’ experts’ reports, and various analyses I have performed. I
            reserve the right to express additional opinions, supplement or amend the
            opinions in this report, or provide additional reasons for these opinions as
            additional documents are produced, the transcripts of expert and fact depositions
            become available, and new facts are introduced during discovery and trial.

        b. In Exhibit 2, I list the documents and data I relied upon to prepare my expert
            report. In addition to these documents, I may use other exhibits as a summary
            or to support my opinions. I also may consider additional exhibits and work

                                               4
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 9 of 53



                product introduced in connection with the testimony of other experts or
                witnesses, such as Dr. Fraga’s and Dr. Reamer’s workpapers, which I did not
                receive in a timely fashion, or other documents produced in this case, and I
                reserve the right to revise or amend my opinions accordingly.




IV.         DR. REAMER’S AND DR. FRAGA’S IMPACT EVALUATIONS

13.         Dr. Fraga’s and Dr. Reamer’s assignments are to quantify the impact of the
            reinstatement of a citizenship question to the 2020 Census questionnaire on
            population counts, the apportionment of congressional seats, and on the distribution
            of domestic assistance funds associated with certain federal programs.5

14.         Dr. Fraga’s and Dr. Reamer’s evaluations of the impact of reinstatement of a
            citizenship question on congressional seat apportionment and on the distribution of
            federal funds rely on two key inputs: Dr. Fraga’s estimates of the population by state
            at the time of the 2020 Census enumeration;6 and estimates of the undercount in the
            2020 Census due to the reinstatement of a citizenship question. Dr. Fraga estimates
            four undercount scenarios. Scenario A is based on estimates of the estimated
            percent of Census non-response attributable to the reinstatement of a citizenship
            question in a national survey conducted by Dr. Barreto.7 Scenario B is the same as
            Scenario A, but removes from the undercount the share of individuals “who changed
            their mind and decided to reply to the Census” after a follow-up question.8 The
            follow-up question is considered a “proxy for individuals who would be responsive
            to reasonable follow-up efforts conducted by the Census and thus would be
            enumerated.”9 Scenario C is based on an estimated 5.8 percent point difference in
            modeled rates of initial non-response for non-citizen households versus citizen



5   Fraga Report, p. 3. Reamer Report, p. 2.
6   Fraga Report, § 6 and Reamer Report, § 4.
7   Fraga Report, § 5.1.1.
8   Fraga Report, § 5.1.2.
9   Fraga Report, § 5.1.2.

                                                  5
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 10 of 53



            households reported in a Census analysis.10 Scenario D is the same as Scenario C but
            reduces the 5.8 percent self-response decline estimate by 86.63 percent. According
            to Dr. Fraga, he was provided with this percentage, which is purported to be an
            estimate of the NRFU enumeration success rate based on Census data and analyses.11
            Dr. Reamer relies on Dr. Fraga’s scenarios C and D.12 Table 1 below summarizes
            these scenarios.

                                                                Table 1
                                                   Plaintiffs' Experts' Scenarios
                         Decline in Self-response Rates                                        NRFU Success Rate
            Scenario A   Barreto "drop-off" estimates by ethnicity and nativity                        0%
            Scenario B   Barreto "drop-off" estimates by ethnicity and nativity   Barreto estimates by ethnicity and nativity
            Scenario C   5.8 % for non-citizen households                                              0%
            Scenario D   5.8 % for non-citizen households                                            86.63%



15.         For each of these scenarios, Dr. Fraga calculates the proportion of each
            demographic group that is subject to his predicted decline in population counts.13
            He uses the results to estimate the population of each state that is not counted due
            to the reinstatement of a citizenship question.14

16.         Dr. Fraga also estimates the change in apportionment due to the reinstatement of a
            citizenship question by comparing apportionment under his baseline 2020
            projections to his four alternatives, Scenarios A-D.15 Dr. Fraga purports to
            implement the “Method of Equal Proportions” methodology to compute
            apportionment.16 He further calculates the probability of losing one or more
            congressional seats by allowing for variation in the estimated inputs to his
            apportionment calculations.17 From his analyses, Dr. Fraga concludes that “the


10   Fraga Report, § 5.2.1.
11   Fraga Report, § 5.2.2.
12   Reamer Report, § 4.A.
13   Fraga Report, § 5.3.
14   Fraga Report, § 5.4.
15   Fraga Report, § 6.2.
16   Fraga Report, § 6.1.
17   Fraga Report, § 6.3.

                                                                6
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 11 of 53



            addition of a citizenship question to the 2020 Census would lead to a
            disproportionate reduction in California’s population relative to other states.”18

17.         Dr. Reamer’s assignment is to analyze the “impact of a question on citizenship status
            on the 2020 Census questionnaire on the distribution of particular federal domestic
            assistance funds to certain states, counties, and communities.”19 According to Dr.
            Reamer, as of November 2017, there were 2,249 domestic assistance programs
            offered by U.S. federal departments and agencies.20 Out of these, Dr. Reamer
            identifies 320 federal domestic assistance programs as “census-guided programs”—
            programs that employ census-derived data to distribute funds.21 Within these 320
            programs, Dr. Reamer notes that “programs with geographic allocation formulas”
            exhibit the greatest sensitivity of funds distribution to census mismeasurement.22

18.         Dr. Reamer does not estimate the impact of the reinstatement of a citizenship
            question on the geographic distribution of federal domestic assistance across all
            census-guided domestic assistance programs. Rather, he illustrates the “nature of the
            fiscal impacts” by assessing the impact on three specific programs among those that
            are more sensitive to census mismeasurement (programs that use census-derived data
            in their geographic allocation formulas): Title I Grants to Local Educational
            Agencies (“LEAs”); Supplemental Nutrition for Women, Infants, and Children
            (“WIC”); and, Social Services Block Grants (“SSBG”).23

19.         To evaluate the impact of the reinstatement of a citizenship question, Dr. Reamer
            takes Dr. Fraga’s undercount estimates purportedly associated with the reinstatement
            of a citizenship question and estimates the impact of those undercounts on the
            distribution of funds for certain federal assistance programs. In particular, he relies
            on Dr. Fraga’s Scenarios C and D estimates of the percentage of residents in each


18   Fraga Report, § 7.
19   Reamer Report, p. 2.
20   Reamer Report, p. 6.
21   Reamer Report, p.9.
22   Reamer Report, p. 14. Emphasis in original removed.
23   Reamer Report, p. 23.

                                                       7
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 12 of 53



            state that would not be counted due to the reinstatement of a citizenship question on
            the 2020 Census questionnaire as a basis for quantifying the distributional impact of
            funds from the three federal programs listed above.24 Dr. Reamer estimates that the
            impact of an undercount on the distribution of funds to the state of California would
            range between 0.1 and 0.9 percent of its actual Title I Grants to LEAs, between 0.1
            and 0.8 percent of its actual WIC grant, and between 0.1 and 0.9 percent of its actual
            SSBG grant.25




V.          CAUSAL ATTRIBUTION IS NECESSARY TO CONDUCT A RELIABLE
            IMPACT EVALUATION

20.         Plaintiffs’ experts’ analyses involve three impact evaluations associated with the
            reinstatement of a citizenship question in the 2020 Census. First, Dr. Fraga evaluates
            the impact on state population counts, including California.26 Second, Dr. Fraga
            evaluates the impact on congressional seat apportionment based on population
            projections reflecting a citizenship question.27 And third, Dr. Reamer evaluates the
            impact on the distribution of federal assistance funds, also based on population
            projections reflecting a citizenship question.28

21.         Impact evaluation is defined as:

                     An assessment of how the intervention being evaluated affects
                     outcomes, whether these effects are intended or unintended. The
                     proper analysis of impact requires a counterfactual of what those
                     outcomes would have been in the absence of the intervention.29

24   Reamer Report, p. 23.
25 Reamer Report, pp. 26-28. Dr. Reamer’s analyses assume all other factors driving the allocation of funds to
states such as the size of the federal program or the distribution criteria remain constant. Also, his analyses do
not evaluate how changes in state allocations affect individual beneficiaries, whose eligibility is dependent on
state level decisions. For example, Dr. Reamer notes that “[s]tate agencies have the option to limit WIC
eligibility to U.S. citizens.” (Reamer Report, p. 19.)
26   Fraga Report, Table 3, p. 18.
27   Fraga Report, Table 4, p. 23.
28   Reamer Report, pp. 26-29.
29“Outline of Principles of Impact Evaluation,” OECD,
http://www.oecd.org/dac/evaluation/dcdndep/37671602.pdf.

                                                         8
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 13 of 53



22.         For example, Dr. Fraga reports in Table 3 of the Fraga Report his estimates of the
            impact of the reinstatement of a citizenship question on population counts.30 In this
            analysis, the intervention is the reinstatement of a citizenship question. The
            counterfactual is represented by a 2020 baseline scenario defined as projected 2020
            Census counts without a citizenship question.

23.         To isolate the impact of an intervention it is necessary to separate the impact of the
            intervention from other confounding factors. For example, if the outcomes in the
            counterfactual differ from the baseline for reasons other than the intervention, then
            the total impact cannot be attributed to the intervention. Therefore, causal
            attribution (establishing the causal link between the intervention and the impact) is
            necessary to produce reliable findings through impact evaluation.

24.         Table 3 of the Fraga Report provides estimates of the impact of the reinstatement of
            a citizenship question under four alternative scenarios. If the differences between
            the baseline estimates without a citizenship question and the estimated counts with a
            citizenship question cannot be attributed solely to the reinstatement of a citizenship
            question, then these differences do not quantify the impact of the reinstatement of a
            citizenship question.



VI.         DR. FRAGA’S INTERPRETATION OF SURVEY DATA OVERSTATES
            THE EXPECTED DECLINE IN CENSUS SELF-RESPONSE RATES
            DUE TO A CITIZENSHIP QUESTION

25.         Dr. Fraga’s Scenarios A and B rely on survey response data to determine the
            reduction in Census self-response rates attributable to the reinstatement of a
            citizenship question.31 Dr. Fraga overstates these declines in self-response rates by
            interpreting survey data as if item-nonresponse necessarily reduces population




30   Fraga Report, Table 3, p. 18.
31Survey respondents could indicate that they either will or will not respond to the Census, or they could refuse
to answer the survey question (“nonresponse”). Dr. Fraga defines the self-response rate as the number of
survey respondents who indicate that they will respond to the Census as a proportion of all surveyed
individuals, including those who did not respond to the question.

                                                       9
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 14 of 53



            counts. Also, Dr. Fraga overstates these declines in self-response rates by
            categorizing survey respondents without any basis.

26.         As a preliminary matter, Dr. Fraga uses these survey data without assessing the level
            and sources of nonresponses and the extent to which they may have affected the
            survey results. The Federal Judicial Center, National Research Council, Reference
            Manual on Scientific Evidence states with respect to the use of surveys: “It is
            incumbent on the expert presenting the survey results to analyze the level of and
            sources of nonresponse, and to assess how the nonresponse is likely to have affected
            the results.”32 This is important because survey results may reflect nonresponse bias,
            whereby responses only come from a portion of the selected sample with certain
            characteristics. This bias would render the sample unrepresentative of the
            population as a whole, rendering the sample unreliable for drawing inferences about
            the population. For example, if individuals with low incomes systematically do not
            respond to the survey, then the survey will not be representative of the population as
            a whole.

27.         Dr. Fraga compares projected self-response rates with and without the reinstatement
            of a citizenship question. To this end, Dr. Fraga’s Scenarios A and B rely on two of
            Dr. Barreto’s survey questions that purportedly provide self-response data. One is a
            counterfactual question about participation without a citizenship question (“Q1”):

                     The Census is an official population count that is conducted every 10
                     years by the federal government. It requires all households to list the
                     name, age, and race or ethnicity of every person living in the home
                     and provide that information to the Census Bureau either online, by
                     mail, or in-person with a census taker. The Census is required to
                     keep this information confidential, and every single household in the
                     country is required to participate.
                     In March 2020 you will receive an invitation from the U.S. Census to
                     fill out the census form. Do you plan to participate and submit your
                     household information?33

            The other is a question about participation with a citizenship question (“Q2”):

 “Reference Manual on Scientific Evidence,” Federal Judicial Center and National Research Council, Third
32

Edition, p. 383.
33   Barreto Report, p. 75.

                                                    10
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 15 of 53



                     In 2020, the federal government is adding a new question to require
                     you to list whether you, and every person in your household is a U.S.
                     citizen, or not a citizen. With the addition of a citizenship question,
                     will you participate and submit your household information, or not?34

            The response options to these questions in the survey are “Yes, will participate” or
            “No, will NOT participate.”35

            A.       Dr. Fraga Overstates the Expected Decline in Self-Response Rates by
                     Assuming Item-Nonresponse Always Reduces Counts

28.         Dr. Fraga uses Dr. Barreto’s survey results to estimate the Census self-response rates
            and associated population counts due to the reinstatement of a citizenship question.
            However, Dr. Barreto’s survey questions do not generate the information necessary
            to address this question and Dr. Fraga’s interpretation of the data overstates the
            reduction in self-responses.

29.         There are two types of self-response that generate valid counts. One is a self-
            response that answers all questions and the other is a self-response with “item
            nonresponse,” in which some but not all questions were answered.36 For example,
            with the reinstatement of a citizenship question in the 2020 Census, a self-response
            that answers every question except a citizenship question will generate a valid count.
            As Dr. John Abowd – Chief Scientist and Associated Director for Research and
            Methodology at the United States Census Bureau – explains, “[i]tem nonresponse
            does not impact the accuracy of the count.”37

30.         Dr. Fraga, however, treats the response “No” to Q2 and the lack of a response
            (“Missing”) to the same question as equivalent. Generally, without statistical support
            item non-response cannot be associated uniquely with one of the allowable
            responses. Excluding everyone who did not respond to Q2 from the count increases
            Fraga’s undercount estimates. This assumption results in an overstated estimated



34   Barreto Report, p. 75.
35   Barreto Report, p. 75.
36   Expert Disclosure of John M. Abowd, September 21, 2018 (“Abowd Disclosure”), p. 9.
37   Abowd Disclosure, p. 9.

                                                     11
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 16 of 53



            reduction in population counts with the reinstatement of a citizenship question
            because of an overstated decline in self-response rates in Dr. Barreto’s survey.

31.         Dr. Barreto defines “drop-off” rate as the percentage of survey respondents who can
            be described as follows:

                     [a]ny individual who said “yes” to question 1 participation [Q1], but
                     then changed their answer and no longer said “yes” at question 2
                     [Q2] when describing the 2020 census with a citizenship question is
                     counted as a non-respondent.38

            Consistent with this definition, Dr. Fraga measures the effect of the reinstatement of
            a citizenship question on self-response rates by this drop-off rate and generates
            population estimates in Scenarios A and B.39

32.         Respondents to Dr. Barreto’s survey who say “yes” to Q1 but not to Q2, however,
            may still provide enough information to generate a valid population count. “No, will
            NOT participate” responses to Q2 may include respondents that will continue to
            participate but only fail to submit the citizenship information. As described above,
            these are item non-responses that still generate valid Census counts. Q2 asks “[w]ith
            the addition of a citizenship question, will you participate and submit your household
            information, or not?” (Emphasis added.) Household information in Q2 includes a
            required listing of the citizenship status for every person in the household. A
            respondent that decides to continue to participate but not submit required
            citizenship information may respond “No, will NOT participate,” as that response
            meets the first condition (will participate) but not the second (submit household
            information, including the required citizenship question). Such responses do not
            result in a reduction in self-response rates. As noted above, item non-response (in
            this case, non-response to a citizenship question) does not imply a reduction in
            population count. By assuming responses with item non-response always reduce the
            population count, Dr. Fraga fails to isolate the impact of the reinstatement of a
            citizenship question on population counts and overestimates the reduction therein.


38   Barreto Report, p. 34.
39   Fraga Report, p. 12. As explained above, Scenario B includes a further adjustment.

                                                        12
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 17 of 53



            B.       Dr. Fraga Overstates the Expected Decline in Self-Response Rates by
                     Categorizing Respondents with No Basis

33.         The response options to Q2 of Dr. Barreto’s survey are “Yes, will participate” or
            “No, will NOT participate.”40 Dr. Fraga purports to measure the “specific
            nonresponse attributable to the addition of a citizenship question” as the “estimates
            for the percent of respondents (and accompanying uncertainty) who replied ‘No, will
            NOT participate’ or refused to respond to the second question after initially stating ‘Yes,
            will participate’ to the first question.”41 (Emphasis added.)

34.         Dr. Fraga’s definition of drop-off fails to isolate the effect of the reinstatement of a
            citizenship question. A number of survey participants that answered “Yes, will
            participate” to Q1 did not respond to Q2. Dr. Barreto’s survey does not provide any
            information about these respondents’ willingness to participate in a Census with a
            citizenship question. Dr. Fraga, nevertheless, assumes that these respondents will
            not participate in a Census with a citizenship question. There is no basis for this
            assumption. The “Yes on Q1, no response on Q2” respondents account for 39
            percent of the responses counted as drop-off observations. By assuming that none
            of these respondents – those who refused to answer Q2 – would respond to the
            Census at all, Dr. Fraga overstates the decline in self-response rates that are his basis
            for his Scenarios A and B.



VII.        DR. FRAGA’S SCENARIOS OVERSTATE UNDERCOUNTS

35.         The reliability of Plaintiffs’ experts’ analyses is largely determined by the reliability of
            Dr. Fraga’s Scenario A-D estimates of the undercount in the 2020 Census due to the
            reinstatement of a citizenship question. Plaintiffs’ undercount scenarios, however,
            assume limited mitigation of the expected decline in self-response rates from the
            reinstatement of a citizenship question. To the extent that mitigation of the decline
            in self-response rates is expected to be greater than that estimated by Dr. Fraga, the
            resulting projected undercounts in these scenarios will be smaller.

40   Barreto Report, p. 75.
41   Fraga Report, pp. 11 and 12.

                                                    13
       Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 18 of 53



          A.      The Measurement of Changes in Net Undercounts from the
                  Reinstatement of a Citizenship Question

36.       The net undercount is defined as the difference between the official Census
          population count and the estimated number of people living in the United States at
          that time.42

                  Net undercount = Census count – Population estimate                        (Equation 1).

37.       Based on this definition, it is possible to estimate the net undercount attributable to
          the reinstatement of a citizenship question. Designating a Census count that
          includes a citizenship question with an asterisk (*), and given the counterfactual
          Census count without a citizenship question, the change in population undercount as
          a result of the reinstatement of a citizenship question is:

                  Net undercount* - Net undercount = Census count* - Census count             (Equation 2).

          Therefore, the projected change in net undercount resulting from the reinstatement
          of a citizenship question in the 2020 Census is:

                  Projected 2020 Census count* - Projected 2020 Census count                 (Equation 3).43

38.       The projected 2020 count (Projected 2020 Census count) without a citizenship question
          can be estimated using historical data. The remaining term to estimate is the
          projected 2020 count with a citizenship question (Projected 2020 Census count*), which
          depends on the sensitivity of the Census count to the reinstatement of a citizenship
          question.

39.       Population counts are the combined result of self-responses and additional counts via
          NRFU and whole-person imputation.44 As Dr. Abowd explains, “in the small
          percent of housing units for which we are unable to obtain an enumeration, we [the


42   https://www.census.gov/dmd/www/techdoc1.html.
43Consistent with this definition, Dr. Fraga describes undercounts as the “net population effect of households
not responding to the Census as a result of the citizenship question.” Fraga Report, p. 10.
44Efforts to achieve enumeration include in-person interviews, use of administrative records, and interviews
with proxy respondents (neighbors or building manager). Abowd Disclosure, pp. 6-13.

                                                      14
       Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 19 of 53



           U.S. Census Bureau] impute the information for these housing units.”45 (Emphasis
           added, citations omitted.) In equation form:

                        Census count = Self-response counts + NRFU counts + Imputed counts

                                                                                           (Equation 4).

40.        By construction, NRFU and imputation mitigate self-response rates below 100
           percent with the goal of ensuring complete enumeration. I refer to these efforts
           collectively as “mitigation.”46

41.        To project how many individuals would be enumerated by the 2020 Census with a
           citizenship question, it is necessary to project “self-response counts,” “NRFU counts,” and
           “imputed counts.” The U.S. Census “projected that approximately 40 percent of the
           housing units in the 50 states, the District of Columbia, and Puerto Rico will not
           initially self-respond to the 2020 Census.”47

           B.       Dr. Fraga’s Estimates of Changes in Net Undercounts Assume No or
                    Limited Mitigation

42.        Dr. Fraga purports to estimate (using four alternative scenarios) the percentage of
           population not counted due to a citizenship question in the 2020 Census—the
           projected 2020 net undercount change defined in Equation 3 above. These estimates
           assume the Census will be ineffective or not very effective at mitigating an expected
           decline in self-response rates.

43.        For simplicity I assume in this section that all terms refer to 2020 projections, and
           express Dr. Fraga’s calculation as:

                        2020 net undercount change = 2020 Census count* - 2020 Census count


45   See Abowd Disclosure, p. 6.
46“The primary purpose of NRFU is to determine the housing unit status of a nonresponding address and to
enumerate the households at nonresponding housing units.” U.S. Census Bureau,
https://census.gov/programs-surveys/decennial-census/2020-census/planning-management/memo-
series/2020-memo-2018_10.html.
47“2020 Census Detailed Operation Plan for: 18. Nonresponse Followup Operation (NRFU),” United States
Census Bureau, April 18, 2018, p. 2.

                                                    15
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 20 of 53



44.         Dr. Fraga quantifies projected Census counts without a citizenship question (2020
            Census count) as “state-level 2020 population projections of how many individuals
            would be enumerated by the 2020 Census if it contains the same content as the 2010
            Census.”48 These estimates are based on data from updates to the decennial census
            counts.49

45.         Dr. Fraga quantifies projected Census counts with a citizenship question in four
            alternative scenarios described in Table 1 above with varying degrees of mitigation.
            If the mitigation of the decline in self-response rates is expected to be greater than
            the levels assumed in Dr. Fraga’s scenarios, then undercounts in Scenarios A-D are
            attributable, at least in part, to Dr. Fraga’s assumptions and not the reinstatement of
            a citizenship question.

46.         Scenarios A and C assume that the difference between Census 2020 population
            counts with and without a citizenship question is equal to the decline in self-response
            rates. In these scenarios, Dr. Fraga assumes that the Census will not mitigate the
            self-response decline.50 That is, NRFU and imputation are assumed to have no
            effect on reducing the self-response decline. Therefore:

                     2020 net undercount change = 2020 Census count* - 2020 Census count
                                               = Self-response counts* - Self-response counts

47.         If mitigation is expected to reduce the self-response decline associated with a
            citizenship question, then these scenarios do not provide a reasonable basis to
            project Census 2020 population counts. The survey evidence Dr. Fraga relies on,
            which is the basis for his Scenario B, indicates that NFRU is expected to be
            successful in reducing the self-response decline even with a citizenship question.51


48   Fraga Report, p. 8.
49   Fraga Report, pp. 4 and 5.
50These scenarios assume that mitigation does not reduce unit non-response associated with the citizenship
question.
51Fraga Report, pp. 12 and 13. Dr. Barreto’s survey data indicate that a larger proportion of respondents
change from no participation with a citizenship question to participation with a citizenship question after
follow-up than respondents that change from no participation without a citizenship question to participation
without a citizenship question after follow-up.

                                                      16
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 21 of 53



            This expectation is consistent with the effectiveness of the NRFU operation in the
            2010 Census.52 This evidence indicates that estimates under Scenarios A and C are
            undercounted for reasons other than the reinstatement of a citizenship question. In
            particular, these undercounts can be explained by unrealistically low mitigation rates
            and not the reinstatement of a citizenship question.

48.         Dr. Fraga’s Scenario B attempts to approximate the mitigating effect of non-
            response follow-up efforts by the Census by accounting for the results of a follow-up
            survey question. The follow-up question includes assurances about confidentiality
            and is asked allowing “some time to pass” since the initial question.53 Dr. Fraga does
            not opine on the reliability or extent to which Dr. Barreto’s follow-up questions
            capture the full extent of the Census NRFU operation.54 Dr. Barreto notes that the
            inclusion of follow-up questions “mimics an attempt at re-contact in the real world
            in a condensed telephone interview setting.”55 Dr. Abowd’s description of the actual
            NRFU operation, however, indicates that Dr. Barreto’s survey question falls well
            short of measuring its expected effectiveness. Dr. Abowd explains that “there are
            numerous housing unit addresses that require the Census Bureau to send an
            enumerator to conduct an interview in person […].”56 Dr. Abowd further explains
            that if no response can be obtained from a household member after multiple
            attempts, an enumerator will attempt to gather the necessary information from
            another person such as a neighbor or property manager.57 This indicates that Dr.
            Fraga’s survey-based estimate of the NRFU success rate is likely understated and that


52   Memorandum from John Abowd and David Brown, September 28, 2018.
53   Barreto Report, ¶ 92.
54See Abowd Disclosure, pp. 9-16. Dr. Barreto’s survey yields inconsistent responses. For example, 15.7
percent of respondents that were willing to participate without a citizenship question but not with a citizenship
question, do not confirm their interest in participating without a citizenship question after follow-up with
additional confidentiality assurances. See Barreto Report, ¶ 90. Also, among those that would participate
without a citizenship question, a larger proportion would not participate with a citizenship question if
confidentiality assurances are offered in a follow-up question relative to the proportion that would not
participate with a citizenship question that did not offer confidentiality assurances. See Barreto Report, ¶¶ 80
and 82.
55   Barreto Report, ¶ 92.
56   Abowd Disclosure, p. 9.
57   See Abowd Disclosure, pp. 9-13.

                                                       17
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 22 of 53



            his Scenario B undercount is likely overstated for this reason rather than the
            reinstatement of a citizenship question.

49.         In Scenario D, Dr. Fraga assumes a NRFU success rate of 86.63 percent.58 Dr. Fraga
            does not offer any basis at all for this assumption or how it relates to the expected
            success rate of the 2020 Census NRFU operation.

50.         Moreover, all of Dr. Fraga’s four scenarios project that there will be no mitigation
            using statistical methods such as imputation or administrative records enumerations.
            If imputation is expected to reduce undercounts, then all four scenarios are
            undercounted for reasons other than the reinstatement of a citizenship question.




VIII. DR. FRAGA’S AND DR. REAMER’S EVALUATED IMPACTS ARE
      OVERSTATED

51.         Dr. Fraga uses his Scenarios A-D undercount estimates to estimate the impact of
            reinstatement of a citizenship question on congressional apportionment. Dr.
            Reamer uses Dr. Fraga’s Scenarios C and D undercount estimates to estimate the
            impact of reinstatement of a citizenship question on the distribution of funds from
            three federal domestic assistance programs. Dr. Fraga’s population undercounts in
            Scenarios A and B are overstated to the extent he overstates the decline in self-
            response rates derived from survey data. Similarly, Dr. Fraga’s Scenarios A-D
            understate mitigation and therefore overstate net undercounts. As a result, Dr.
            Fraga’s and Dr. Reamer’s reliance on overstated estimates of undercounts
            attributable to a citizenship question result in overstated impacts.

52.         “The Census Bureau is prepared to conduct the 2020 Census NRFU operation and
            believes that those efforts will result in a complete enumeration.”59 This implies that
            Census expects that it will fully mitigate any decline in self-response rates attributable
            to a citizenship question through NRFU and imputation. Plaintiffs’ experts’
            scenarios, however, do not fully account for these expectations.

58   Fraga Report, § 5.2.
59   Abowd Disclosure, p. 5.

                                                   18
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 23 of 53



53.         By definition, a full enumeration with the reinstatement of a citizenship question will
            result in no undercount relative to the 2020 baseline population projections assuming
            no citizenship question. Therefore, if full enumeration is achieved, the reinstatement
            of a citizenship question will have no impact on congressional seat apportionment or
            distribution of federal assistance programs.

54.         To demonstrate how Dr. Fraga’s assumed low NRFU follow-up success rate
            contributes to Plaintiffs’ experts’ results, Defendants asked me to recalculate
            Plaintiffs’ predictions assuming NRFU would have the same success rate as it had in
            the 2010 Census: 98.58 percent (“Historical NRFU-Rate Scenario”).60 As described
            above, this hypothetical scenario does not fully account for mitigation because it
            does not include imputation.

55.         The results described below show that with a NRFU success rate equal to that of the
            2010 Census, even before accounting for imputation, the reinstatement of a
            citizenship question will have no impact on congressional seat apportionment and a
            0.01 percent effect on the distribution of federal funds through the programs Dr.
            Reamer evaluated.

            A.       Impact Evaluation of Congressional Apportionment

56.         Dr. Fraga purports to quantify the impact of the reinstatement of a citizenship
            question on the 2020 Census on congressional apportionment. The formula for
            computing congressional apportionment is based on a priority ranking using each
            state’s population counts.61 As Dr. Fraga explains, the apportionment population
            includes “resident population as enumerated by the decennial census.”62 To the
            extent that Dr. Fraga’s population estimates understate resident population, his
            congressional seat apportionment analysis is likely to be incorrect. As in Dr. Fraga’s
            Scenario D, in the “Historical NRFU-Rate Scenario,” the reinstatement of a
            citizenship question has no impact on congressional apportionment.


60   Memorandum from John Abowd and David Brown, September 28, 2018.
61   https://www.census.gov/population/apportionment/about/computing.html.
62   Fraga Report, ¶ 20.

                                                   19
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 24 of 53



                     1.         The apportionment of congressional seats

57.         Apportionment to the U.S. House of Representatives is mandated by the
            Constitution, which provides that each state receive at least one congressional seat.
            Since 1941 (based on the 1940 Census) the remaining seats have been divided among
            the states according to the Method of Equal Proportions. Seats are assigned based
            on “priority values,” calculated as each state’s population divided by a multiplier
            equal to the geometric mean of the state’s current and next seats.63 Once priority
            values are calculated, they are ranked and the 51st through 435th seats are assigned
            based on ranking. The sum of seats for each state, including the one assigned per
            state, is the total seats in the House of Representatives apportioned to that state.

58.         Dr. Fraga purports to have developed an apportionment formula that calculates
            multipliers, state priority values, state apportionment and the order of seats
            apportioned to states. Dr. Fraga asserts that his calculator successfully and exactly
            replicated apportionment from the 1980, 1990, 2000 and 2010 Censuses, and will
            thus accurately predict 2020 apportionment.64 He reports his estimates of 2020
            Baseline population by state and the four different Scenarios A-D of undercounting
            due to a citizenship question on the 2020 Census, as described above.65 He further
            reports five apportionment scenarios: one baseline scenario and four undercount
            scenarios.66




63 https://www.census.gov/topics/public-sector/congressional-apportionment/about.html;
https://www.census.gov/topics/public-sector/congressional-apportionment/about/computing.html. If ‘n’ is
the number of seats a state will have if it gains a seat, the geometric mean of a state’s current and next seats is
             . The priority value for a state’s second seat is its population divided by              or 1.414, the
priority value for its third seat is its population divided by             or 2.449, etc. Each state’s
apportionment population is its total resident population including citizens and noncitizens, plus Armed Forces
and federal civilian employees stationed outside the U.S. (and dependents living with them) that can be
allocated back to a home state. The District of Columbia is excluded from apportionment population.
64   Fraga Report, pp. 20-21.
65   Fraga Report Table 3, p. 18.
66   Fraga Report Table 4, p. 23.

                                                        20
      Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 25 of 53



59.      I created a spreadsheet calculator that replicates the 1990, 2000 and 2010 priority
         values and apportionment published by the Bureau of the Census.67 The calculator
         can be used to estimate 2020 apportionment given inputs of each state’s estimated
         apportionment population in 2020. The calculator can further be used to assess the
         effects of different population estimates on 2020 apportionment. My calculator
         replicates the apportionment formula described by Dr. Fraga, with one exception. I
         correct for the illogical methodology employed by Dr. Fraga for calculating the
         decline in overseas population between 2010 and 2020, and I thus obtain a different
         Baseline apportionment population. However, the use of a marginally different
         (higher) Baseline apportionment population is immaterial as it does not change
         apportionment relative to Dr. Fraga’s Baseline.

60.      Dr. Fraga relies on Census data indicating that military personnel in FY2010
         (293,600) accounted for 28 percent of the total overseas population counted for
         apportionment (1,042,523). Dr. Fraga also uses Department of Defense estimates
         indicating that overseas military personnel in FY2018 (198,700) were 67.7 percent of
         the overseas military personnel in FY2010 (293,600)—32.3 percent lower. To
         project total overseas population counted for apportionment in 2020, Dr. Fraga
         assumes the total declines by 18.96 percent (67.7%*28% = 18.96%) from the
         FY2010 level.68 This percentage reduction is mathematically equivalent to
         subtracting FY2018 military personnel stationed overseas from the FY2010
         population (1,042,523 – 198,700 = 843,823) to estimate the total 2020 overseas
         population.69 This calculation implies the following assumptions: the number of


67https://www.census.gov/data/tables/1990/dec/1990-apportionment-data.html,
https://www.census.gov/data/tables/2000/dec/2000-apportionment-data.html and
https://www.census.gov/data/tables/2010/dec/2010-apportionment-data.html respectively.
68 Dr. Fraga’s 18.96% calculation is imprecise as well as illogical. The more precise (but still illogical) calculation
is 198,700 / 1,042,523 = 19.06%.
69If P2010 is FY2010 overseas population, M2010 is FY2010 overseas military and C2010 is overseas civilian
employees, then                           . Similarly, P2020 is the 2020 overseas population to be estimated and
M2020 is 2020 overseas military, proxied by FY2018 overseas military. Dr. Fraga estimates:




                                                          21
      Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 26 of 53



         non-military federal personnel overseas is expected to remain constant between
         FY2010 and 2020; and, the military personnel overseas will not be counted. These
         assumptions do not provide a reasonable basis for estimation of the total overseas
         population in 2020.

61.      If the number of federal civilian employees overseas between 2010 and 2020 declines
         at a rate equal to that of overseas military personnel between FY2010 and FY2018,
         the 2020 overseas population will be equal to FY2010 overseas population scaled by
         the ratio of FY2018 to FY2010 military personnel: 1,042,523 * (198,700 / 293,600) =
         705,549. If the number of federal civilian employees overseas remains constant
         between 2010 and 2020 and only the overseas military population declines, the 2020
         overseas population is equal to FY2010 overseas population less the change in
         military personnel between FY2010 and FY2018: 1,042,523 – (293,600 – 198,700) =
         947,623. Dr. Fraga provides no evidence regarding changes in the number of
         overseas civilian federal employees. I rely on the latter estimate of 2020 federal
         overseas employees (947,623) for my apportionment calculations except for
         replication of Professor Fraga’s 2020 Baseline, as discussed above.

62.      I use my apportionment calculator to estimate 2020 apportionment using Dr. Fraga’s
         2020 Baseline population estimates. I replicate Dr. Fraga’s results with the exception
         of Florida, to which Professor Fraga apportions 28 seats and I apportion 29 seats.
         Since the total number of seats generated by my calculator is 435 and the total
         generated by his formula is 434, there appears to be an error in Dr. Fraga’s calculator
         or table.70

                  2.        Dr. Fraga’s estimates of the change in apportionment of
                            congressional seats are likely overstated

63.      As described above, the apportionment calculation is based on the relative size of
         state populations. Therefore, states that are more likely to experience undercounts



                                                  .
70Two of the other scenarios reported in Table 4 of the Fraga Report (Scenario A and Scenario D) also result
in a total of 434 not 435 apportioned seats, confirming that there appears to be an error in his calculations.

                                                      22
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 27 of 53



            (and/or larger undercounts) if a citizenship question is reinstated, are more likely to
            experience a negative change in apportionment.

64.         Dr. Fraga’s changes in apportionment due to a citizenship question are likely to be
            overstated because his estimates of the impact of a citizenship question on 2020
            Census counts are overstated. States that are impacted by the reinstatement of a
            citizenship question will experience a reduction in their calculated priority values in
            the apportionment formula. These states are more likely to have an overstated
            impact on their congressional apportionment.

65.         For example, in Scenarios A and B, Dr. Fraga finds that the reinstatement of a
            citizenship question would have a disproportionate effect on the enumeration of
            California’s population.71 In Scenario B, after approximating the estimated effect of
            NRFU counts from Dr. Barreto’s survey, the population undercount due to a
            citizenship question is -8.48 percent. This undercount results in a three-seat loss in
            California relative to the 53 congressional seat allocation, which assumes projected
            2020 Census counts without reinstatement of a citizenship question (an estimate
            based on historical census counts).72 If undercounts are fully mitigated, these losses
            will not be observed.

                     3.       In the Historical NRFU-Rate Scenario there are no changes to
                              congressional seat apportionment

66.         I project population undercounts under the Historical NRFU-Rate Scenario. I
            report in Table 2, below, 2020 baseline population projections and Historical NRFU-
            Rate Scenario population projections by state. For the state of California, this
            implies that, before imputation, the population not counted is equal to 0.024 percent
            of the baseline projection.

67.         Table 3 reports projected population and congressional seat apportionment by state
            for the 2020 baseline and the Historical NRFU-Rate Scenario. Under the Historical



71   Fraga Report, p. 22.
72   Fraga Report, pp. 22 and 23.

                                                   23
      Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 28 of 53



        NRFU-Rate Scenario, there are no changes in congressional seat apportionment due
        to the inclusion of a citizenship question for any state, including California.

        B.      Impact Evaluation on the Distribution of Federal Domestic Assistance

68.     Dr. Reamer purports to quantify the impact of the reinstatement of a citizenship
        question in the 2020 Census on the distribution of federal domestic assistance. The
        formulas for the three programs Dr. Reamer evaluates depend on population data.
        The impact evaluation Dr. Reamer conducts depends on comparing assistance
        distribution based on projected 2020 population counts and state-level undercount
        estimates from Dr. Fraga’s Scenarios C and D, which purportedly result from the
        reinstatement of a citizenship question. Dr. Reamer’s reliance on overstated
        estimates of undercounts attributable to reinstatement of a citizenship question
        results in overstated impact evaluations.

69.     To illustrate how Dr. Fraga’s underestimation of NRFU success contributes to Dr.
        Reamer’s predictions, I replicate the methodology of Dr. Reamer’s analysis but
        assume the levels of undercounts in the Historical NRFU-Rate Scenario.

70.     Tables 4, 5 and 6 report fiscal-year 2016 changes in grant amounts in Dr. Reamer’s
        analysis and in the Historical NRFU-Rate Scenario due to the estimated Census
        undercount by state for Title I LEA Grants, WIC Supplemental Food Grants, and
        Social Services Block Grants. In the Historical NRFU-Rate Scenario, following the
        reinstatement of a citizenship question in the 2020 Census and without accounting
        for imputation, the state of California is expected to lose 0.01 percent of the funds it
        would be expected to receive without the citizenship question.




                                               24
Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 29 of 53
Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 30 of 53



                                                   Table 2
                                    Historical NRFU - Rate 2020 Projections
                                     Baseline                             Historical NRFU - Rate Scenario
State                              Population                     Population                     Undercount (%)
Alabama                             4,909,797                       4,909,629                         -0.003%
Alaska                               742,898                         742,858                          -0.005%
Arizona                             7,302,219                       7,301,223                         -0.014%
Arkansas                            3,041,609                       3,041,449                         -0.005%
California                          40,393,990                     40,384,382                         -0.024%
Colorado                            5,793,650                       5,793,076                         -0.010%
Connecticut                         3,582,310                       3,581,942                         -0.010%
Delaware                             984,226                         984,150                          -0.008%
Florida                             21,668,695                     21,665,660                         -0.014%
Georgia                             10,696,376                     10,695,392                         -0.009%
Hawaii                              1,434,604                       1,434,394                         -0.015%
Idaho                               1,817,286                       1,817,173                         -0.006%
Illinois                            12,710,600                     12,709,130                         -0.012%
Indiana                             6,735,594                       6,735,256                         -0.005%
Iowa                                3,182,422                       3,182,268                         -0.005%
Kansas                              2,932,387                       2,932,172                         -0.007%
Kentucky                            4,491,934                       4,491,795                         -0.003%
Louisiana                           4,722,625                       4,722,463                         -0.003%
Maine                               1,331,859                       1,331,823                         -0.003%
Maryland                            6,136,606                       6,135,883                         -0.012%
Massachusetts                       6,973,938                       6,973,132                         -0.012%
Michigan                            10,041,036                     10,040,528                         -0.005%
Minnesota                           5,672,759                       5,672,407                         -0.006%
Mississippi                         2,981,765                       2,981,707                         -0.002%
Missouri                            6,153,347                       6,153,134                         -0.003%
Montana                             1,067,836                       1,067,815                         -0.002%
Nebraska                            1,951,944                       1,951,799                         -0.007%
Nevada                              3,158,362                       3,157,776                         -0.019%
New Hampshire                       1,358,014                       1,357,960                         -0.004%
New Jersey                          9,073,181                       9,071,745                         -0.016%
New Mexico                          2,093,728                       2,093,522                         -0.010%
New York                            19,917,386                     19,914,095                         -0.017%
North Carolina                      10,515,309                     10,514,530                         -0.007%
North Dakota                         783,517                         783,494                          -0.003%
Ohio                                11,756,941                     11,756,582                         -0.003%
Oklahoma                            4,000,423                       4,000,180                         -0.006%
Oregon                              4,310,660                       4,310,260                         -0.009%
Pennsylvania                        12,804,528                     12,803,910                         -0.005%
Rhode Island                        1,064,874                       1,064,759                         -0.011%
South Carolina                      5,201,635                       5,201,402                         -0.004%
South Dakota                         889,060                         889,026                          -0.004%
Tennessee                           6,826,163                       6,825,834                         -0.005%
Texas                               29,403,076                     29,397,798                         -0.018%
Utah                                3,211,388                       3,211,109                         -0.009%
Vermont                              621,076                         621,061                          -0.002%
Virginia                            8,629,657                       8,628,858                         -0.009%
Washington                          7,617,840                       7,616,927                         -0.012%
West Virginia                       1,781,002                       1,780,977                         -0.001%
Wisconsin                           5,837,508                       5,837,238                         -0.005%
Wyoming                              598,982                         598,963                          -0.003%
Sources: REAMER_000051_Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx; NRFU Success Rate.docx

Notes: Non-citizen population calculated from Fraga 2020 Baseline Population and Scenario C (“Response Population”) as follows:




Undercount percentages before imputation.




                                                             26
Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 31 of 53



                                                 Table 3
                                Historical NRFU - Rate 2020 Apportionment
                                                Baseline                               Historical NRFU - Rate Scenario
State                            Population              Apportionment            Population              Apportionment
Alabama                           4,909,797                      6                 4,909,629                        6
Alaska                             742,898                       1                  742,858                         1
Arizona                           7,302,219                     10                 7,301,223                       10
Arkansas                          3,041,609                      4                 3,041,449                        4
California                        40,393,990                    53                 40,384,382                      53
Colorado                          5,793,650                      8                 5,793,076                        8
Connecticut                       3,582,310                      5                 3,581,942                        5
Delaware                           984,226                       1                  984,150                         1
Florida                           21,668,695                    29                 21,665,660                      29
Georgia                           10,696,376                    14                 10,695,392                      14
Hawaii                            1,434,604                      2                 1,434,394                        2
Idaho                             1,817,286                      2                 1,817,173                        2
Illinois                          12,710,600                    17                 12,709,130                      17
Indiana                           6,735,594                      9                 6,735,256                        9
Iowa                              3,182,422                      4                 3,182,268                        4
Kansas                            2,932,387                      4                 2,932,172                        4
Kentucky                          4,491,934                      6                 4,491,795                        6
Louisiana                         4,722,625                      6                 4,722,463                        6
Maine                             1,331,859                      2                 1,331,823                        2
Maryland                          6,136,606                      8                 6,135,883                        8
Massachusetts                     6,973,938                      9                 6,973,132                        9
Michigan                          10,041,036                    13                 10,040,528                      13
Minnesota                         5,672,759                      7                 5,672,407                        7
Mississippi                       2,981,765                      4                 2,981,707                        4
Missouri                          6,153,347                      8                 6,153,134                        8
Montana                           1,067,836                      1                 1,067,815                        1
Nebraska                          1,951,944                      3                 1,951,799                        3
Nevada                            3,158,362                      4                 3,157,776                        4
New Hampshire                     1,358,014                      2                 1,357,960                        2
New Jersey                        9,073,181                     12                 9,071,745                       12
New Mexico                        2,093,728                      3                 2,093,522                        3
New York                          19,917,386                    26                 19,914,095                      26
North Carolina                    10,515,309                    14                 10,514,530                      14
North Dakota                       783,517                       1                  783,494                         1
Ohio                              11,756,941                    15                 11,756,582                      15
Oklahoma                          4,000,423                      5                 4,000,180                        5
Oregon                            4,310,660                      6                 4,310,260                        6
Pennsylvania                      12,804,528                    17                 12,803,910                      17
Rhode Island                      1,064,874                      1                 1,064,759                        1
South Carolina                    5,201,635                      7                 5,201,402                        7
South Dakota                       889,060                       1                  889,026                         1
Tennessee                         6,826,163                      9                 6,825,834                        9
Texas                             29,403,076                    39                 29,397,798                      39
Utah                              3,211,388                      4                 3,211,109                        4
Vermont                            621,076                       1                  621,061                         1
Virginia                          8,629,657                     11                 8,628,858                       11
Washington                        7,617,840                     10                 7,616,927                       10
West Virginia                     1,781,002                      2                 1,780,977                        2
Wisconsin                         5,837,508                      8                 5,837,238                        8
Wyoming                            598,982                       1                  598,963                         1
Total                            330,908,620                   435                330,870,646                     435
Sources: REAMER_000051_Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx; Fraga Report Table 4 and p.21
         NRFU Success Rate.docx
         https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_Overseas_Count_Operation_Assessment.pdf
         https://www.census.gov/data/tables/2010/dec/2010-apportionment-data.html
         https://www.census.gov/topics/public-sector/congressional-apportionment/about/computing.html




                                                         27
    Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 32 of 53




                                    Table 4
                Change in Allocation of Title I LEA Grants due to
                Census Undercount, by State, FY2016 -- Ranked
                                                 Dr. Reamer's  Historical NRFU -
                                Dr. Reamer's      Scenario D     Rate Scenario
                                 Scenario C   (5.8% undercount (5.8% undercount
                             (5.8% undercount   non-citizens +   non-citizens +
State                           non-citizens)  86.63% NRFU)     98.58% NRFU)
California                       -$15,278,566     -$2,028,420      -$215,226
California Grant Loss             -0.87%               -0.12%              -0.01%
Texas                              -$6,281,372         -$833,930          -$88,484
New York                           -$4,081,573         -$541,880          -$57,496
Florida                            -$1,437,825         -$190,889          -$20,254
New Jersey                         -$1,058,374         -$140,512          -$14,909
Nevada                              -$601,183           -$79,815           -$8,469
Arizona                             -$530,756           -$70,464           -$7,477
Hawaii                              -$110,966           -$14,732           -$1,563
Washington                           -$87,233           -$11,581           -$1,229
Maryland                             -$41,825            -$5,553            -$589
Illinois                             -$36,997            -$4,912            -$521
Massachusetts                        -$13,244            -$1,758            -$187
Sources: 1. REAMER_000051_Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx
         2. NRFU Success Rate.docx
         3. REAMER_000049_Title I 09-17-18.xlsx
         4. https://www.census.gov/data/datasets/2014/demo/saipe/2014-state-and-county.html




                                               28
   Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 33 of 53




                                       Table 5
             Change in Fair Allocation of WIC Supplemental Food Grants
               due to Census Undercount, by State, FY2016 -- Ranked
                                                  Dr. Reamer's           Historical NRFU -
                                 Dr. Reamer's      Scenario D              Rate Scenario
                                  Scenario C   (5.8% undercount          (5.8% undercount
                              (5.8% undercount   non-citizens +            non-citizens +
State                            non-citizens)  86.63% NRFU)              98.58% NRFU)
California                        -$6,411,831       -$850,759                 -$90,263
California Grant Loss               -0.81%               -0.11%                -0.01%
Texas                              -$1,348,106             -$178,875           -$18,978
New York                           -$1,035,875             -$137,446           -$14,583
Florida                             -$295,665               -$39,231            -$4,162
New Jersey                          -$266,955               -$35,421            -$3,758
Nevada                              -$150,348               -$19,949            -$2,117
Arizona                              -$90,639               -$12,027            -$1,276
Hawaii                               -$32,187                -$4,271             -$453
Sources: 1. REAMER_000051_Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx
        2. NRFU Success Rate.docx
        3. REAMER_000050_WIC 09-17-18.xlsx
        4. https://fns-prod.azureedge.net/sites/default/files/wic/2013%20StateLevel-Estimates-
        of-Infants-and-Pre-School-Age-Children-at-or%20....pdf




                                              29
  Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 34 of 53



                                    Table 6
              Change in Allocation of Social Services Block Grants
             due to Census Undercount, by State, FY2016 -- Ranked
                                                Dr. Reamer's  Historical NRFU -
                               Dr. Reamer's      Scenario D     Rate Scenario
                                Scenario C   (5.8% undercount (5.8% undercount
                            (5.8% undercount   non-citizens +   non-citizens +
State                          non-citizens)  86.63% NRFU)     98.58% NRFU)
California                      -$1,683,013       -$223,450        -$23,709
California Grant Loss            -0.88%             -0.12%              -0.01%
Texas                              -$623,855          -$82,828       -$8,789
New York                           -$351,201          -$46,628       -$4,948
Florida                            -$182,317          -$24,206       -$2,568
New Jersey                         -$137,277          -$18,226       -$1,934
Nevada                              -$71,482           -$9,491       -$1,007
Arizona                             -$52,963           -$7,032        -$746
Hawaii                              -$15,904           -$2,112        -$224
Washington                          -$14,209           -$1,887        -$200
Maryland                             -$7,285            -$967         -$103
Illinois                             -$6,266            -$832          -$88
Massachusetts                        -$3,351            -$445          -$47
Sources: 1. REAMER_000051_Fraga_NonResponseScenarios 9-17-18 Reamer analysis.xlsx
         2. NRFU Success Rate.docx
         3. REAMER_000053_Social Service Block Grants 09-17-18.xlsx




                                          30
Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 35 of 53




                         Exhibit 1


                Curriculum Vitae of
              Stuart D. Gurrea, Ph.D.
  Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 36 of 53




                      CURRICULUM VITÆ

                         Stuart D. Gurrea

Office Address Economists Incorporated
               101 Mission Street, Suite 1000
               San Francisco, CA 94105
               (415) 975-3225
               gurrea.s@ei.com

    Education Ph.D., Economics, Northwestern University, July 2001
              Dissertation: The Economics of International Airline Code Sharing

                M.A., Economics, Northwestern University, June 1996

                B.A., Economics, University of Seville, Spain, June 1994


  Fellowships, Fall 2000: Transportation Center Dissertation Fellowship,
  Honors, and Northwestern University
       Awards
               1995 – 1997: Northwestern University Graduate Fellowship

     Fields of Industrial Organization, Applied Econometrics and Finance
Concentration

  Professional 2001 – present: Vice President, Economists Incorporated, San
   Experience Francisco, CA

                1997 – 2000: Research Assistant, Department of Economics and
                Kellogg Graduate School of Business, Northwestern University,
                Evanston, IL

                1999: Global Markets Research Analyst, Zacks Investment
                Research, Inc., Chicago, IL

                1997: Teaching Assistant, Department of Economics, Northwestern
                University, Evanston, IL

                1994 – 1995: Economic Analyst,
                Official Chamber of Commerce, Seville, Spain
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 37 of 53



        Publications “Has Collusion Hindered Financial Market Reform?” (with
                     Jonathan A. Neuberger), The Exchange, Insurance and Financial
                     Services Committee, American Bar Association, Section of
                     Antitrust Law, Spring 2018

                      “Financial Markets Reform and Alleged Dealer-Bank Collusion,”
                      Economists Ink (with Jonathan A. Neuberger), Winter 2018

                      “Chapter 8: Overcharges,” (with Henry McFarland, Kelsey
                      Shannon and Clarissa Yeap) in Proving Antitrust Damages,
                      American Bar Association, Section of Antitrust Law, 3d ed., 2017

                      “Goldman Sachs Settles Allegations of Derivatives Benchmark
                      Rate Manipulation,” Economists Ink (with Jonathan Neuberger),
                      Spring 2017

                      “Different Competitive Effects in Financial Rate-Setting Cases,”
                      Economists Ink (with Jonathan Neuberger), Summer 2016

                      “Perspectives On Four Years Of The CFPB’s Consumer Complaints
                      Database,” (with Jonathan A. Neuberger), The Exchange,
                      Insurance and Financial Services Committee, American Bar
                      Association, Section of Antitrust Law, Spring 2016

                      “Foreign Exchange Manipulation and Economic Harm,”
                      Economists Ink (with Jonathan Neuberger), Summer 2015

                      “Foreign Exchange Manipulation and Economic Harm,” (with
                      Jonathan A. Neuberger), The Exchange, Insurance and Financial
                      Services Committee, American Bar Association, Section of
                      Antitrust Law, Spring 2015

                      “Rate Manipulation and Antitrust Liability,” Economists Ink (with
                      Jonathan Neuberger), Summer 2014

                      “Economic Harm and LIBOR Manipulation,” The Exchange, Section
                      of Antitrust Law, Insurance and Financial Services Committee,
                      The American Bar Association (with Jonathan Neuberger), Spring
                      2013

                      “The (Mis)Use of Screens in Economic Analysis,” Economists Ink
                      (with Jonathan Neuberger), Spring 2012




Curriculum Vitæ
Stuart Gurrea
pg. 2
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 38 of 53



        Publications Market Power Handbook: Competition Law & Economic
        (Continued) Foundations (2d ed.) American Bar Association, Section of
                     Antitrust Law, (contributor), March 2012

                      “Economic Harm and the LIBOR Scandal,” Economists Ink (with
                      Jonathan Neuberger), Winter 2012

                      “The Economics of Google’s Acquisition of ITA Software,” Icarus,
                      The Newsletter of the Communications & Digital Technology
                      Industries Committee (with Gloria Hurdle), ABA Section of
                      Antitrust Law, Spring 2011

                      “Remedies in Google’s Acquisition of ITA Software,” Economists Ink
                      (with Gloria Hurdle), Spring 2011

                      “Sensitivity Analysis in Economic Modeling,” Economists Ink (with
                      Jonathan A. Neuberger), Winter 2010

                      “The Two Faces of Credit Default Swaps: Risk Management Versus
                      Speculation,” Economists Ink (with Jonathan A.
                      Neuberger), Summer 2010

                      “The Determinants of Broadband Adoption: The Chinese and
                      Indian Experience,” Icarus, The Newsletter of the Communications
                      & Digital Technology Industries Committee, ABA Section of
                      Antitrust Law, Fall 2009

                      “Comparing China's New Antimonopoly Law and India's Amended
                      Competition Act,” Economists Ink (with Su Sun), Spring 2009

                      “China’s New Antimonopoly Law and India’s Amended Competition
                      Act: How New Antitrust Regimes in These Important Emerging
                      Markets May Impact High Tech Companies,” Icarus, The Computer
                      & Internet Committee Newsletter (with Su Sun), ABA Section of
                      Antitrust Law, November 2008

                      “Price Squeezes – Are They Detrimental to Consumer Welfare?”
                      Communications Industry Committee Newsletter, American Bar
                      Association, Section of Antitrust Law, Fall 2008

                      “Imperfect Information, Entry, and the Merger Guidelines,”(with
                      Barry C. Harris and Allison M. Ivory) in Issues in Competition Law
                      and Policy, Volume 2, pp. 1589-1611, American Bar Association,
                      Section of Antitrust Law, 2008

Curriculum Vitæ
Stuart Gurrea
pg. 3
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 39 of 53



        Publications “Imperfect Information, Entry and The Merger Guidelines,”
        (Continued) Economists Ink (with Barry C. Harris and Allison M. Ivory),
                     Summer 2006

                       “International Airline Code Sharing and Entry,” in Darin Lee, ed.,
                       Advances in Airline Economics, Chapter 5, Vol. 1, Elsevier, 2006

                       “The Antitrust Economics of Intellectual Property,” (with Phil B.
                       Nelson and Robert D. Stoner), in Antitrust and Intellectual
                       Property: A Guide for Practitioners, American Bar Association,
                       Section of Antitrust Law, 2006

                       “Using Simulation And Econometric Models to Estimate The
                       Effects of a Trade Restraint,” Economists Ink (with Henry B.
                       McFarland and Robert D. Stoner), Spring 2005

                       “The Economic Effects of the Filed Rate Doctrine on Wholesale
                       Electricity Markets,” The Energy Antitrust News, (with Manny A.
                       Macatangay), Spring 2005

                       “EU Guidelines on Competition and Technology Transfer
                       Agreements,” Economists Ink, Spring 2004

                       “Economic Analysis and Sampling of Populations,” Economists Ink,
                       Winter 2004

                       “Event Study Methodology in Securities Litigation,” Economists
                       Ink, Winter 2004

                       “Coordinated Interaction and Clayton §7 Enforcement,” George
                       Mason Law Review, Volume 12, number 1, pp. 89-118, Fall 2003,
                       (with Bruce M. Owen)

                       “Coordinated Effects and Merger Policy Enforcement,” Economists
                       Ink, (with Bruce M. Owen), Fall 2003

                       The Economics of Innovation: A Survey, American Bar Association,
                       Section of Antitrust Law, (contributor), July 2002

                       “The Intersection of Antitrust and Intellectual Property Law,”
                       Economists Ink (with Tessie Su), Spring/Summer 2001

                       “Measuring the Competitive Effects of International Airline Code
                       Sharing,” Economists Ink, Fall 2001

Curriculum Vitæ
Stuart Gurrea
pg. 4
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 40 of 53



Presentations        “Financial Derivatives,” presented at The U.S. Department of
                     Justice, Washington D.C., October 11, 2017

                     “Financial Innovation, Banking and The Subprime Financial
                     Crisis,” presented at The U.S. Department of Justice, Washington
                     D.C., May 13 and 14, 2010

                     “Strategic Departure-time Differentiation And Low Cost Carrier
                     Competition,” presented at the panel on airline economics, Annual
                     Meeting of The Southern Economic Association, Charleston, SC,
                     November 18, 2006

                     Discussant of “An Empirical Investigation into The Causes of
                     Flight Delays” by Nicolas Rupp, and chaired panel on airline
                     economics at The Annual Meeting of The Southern Economic
                     Association, Charleston, SC, November 18, 2006

                     “Economic Tools in Antitrust Analysis. The Use of Econometric
                     Tools in Antitrust,” presented at the Second Coloquio Foro
                     Competencia, October 21, 2005, Buenos Aires, Argentina

                     “Low Cost Carrier Competition And Flight Departure-Time
                     Differentiation,” presented at the Third Conference of the Japan
                     Economic Policy Association, Meiji University, Tokyo, Japan,
                     November 13, 2004

                     “Airline Code Sharing and Entry Deterrence.” Paper delivered at
                     the 7th Conference of Industrial Organization, Universitat Pompeu
                     Fabra, Barcelona, September 2001

                     “Cooperation Among Competitors: Evidence from Airline
                     Alliances.” Paper delivered at Northwestern University’s
                     Transportation Center, Fall 2000


   Expert Witness William A. Leonard, Jr. Chapter 7 Trustee for the Estate of Paul
   Deposition and Anthony Morabito v. Paul Anthony Morabito et al. – For Plaintiff,
  Trial Testimony conducted valuation review and offered valuation opinion of
                  spectrum-related lines of business. Filed expert report, United
                  States Bankruptcy Court, District of Nevada, October
                  2016. Testified at Deposition, May 2017




Curriculum Vitæ
Stuart Gurrea
pg. 5
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 41 of 53



   Expert Witness      Fridman v. Wells Fargo Bank, N.A. – For defendant, analysis of
   Deposition and      economic damages related to dispute over mortgage payments and
  Trial Testimony      mortgage records. Testified at deposition and trial, Superior Court
      (continued)      of the State of California, County of Los Angeles, Central District,
                       April 2015 and July 2015

          Selected Loreley Financing (Jersey) NO. 28, Limited vs. Merrill Lynch, Pierce, Fenner
        Consulting & Smith Incorporated et al. – For Plaintiff, analysis of causation and damages
           Matters in relation to alleged misrepresentations and omissions in the marketing and
                   sale of notes of a collateralized debt obligation

                       Loreley Financing (Jersey) NO. 3, Limited et al. vs. Wells Fargo Securities,
                       LLC, et al. – For Plaintiff, analysis of causation and damages in relation to
                       alleged misrepresentations and omissions in the marketing and sale of notes
                       of collateralized debt obligations

                       BNSF Railway Company and Norfolk Southern Railway Company
                       vs. First Energy Generation LLC – For Defendant, valuation of
                       liquidated damages claim related to dispute over rail
                       transportation agreement

                       Wye Oak Technology Inc. v. The Republic of Iraq, et al. – For
                       Plaintiff, estimation of damages related to breach of contract,
                       including estimation of expected future profits under the contract

                       Gloria J. Jackson et al. v. The United States of America – For
                       Defendants, economic analysis of the determination of the
                       appropriate prejudgment interest rate in class action lawsuit
                       related to alleged takings of residential property

                       For U.S. Department of Justice and FDIC – Economic analysis of
                       trading behavior in spot and options foreign exchange markets in
                       relation to criminal investigation of front running allegations
                       against investment bank

                       FirstEnergy Generation, LLC v. BNSF Railway Company and CSX
                       Transportation, Inc. – For Plaintiff, determination of appropriate
                       discount rate to bring to the present a stream of future liquidated
                       damages payments

                       For Intuit/QuickBooks – analysis of financial disclosures and
                       determination of the consistency of certain financial calculations
                       with The Truth in Lending Act as implemented by the Board of
                       Governors of the Federal Reserve System’s Regulation Z


Curriculum Vitæ
Stuart Gurrea
pg. 6
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 42 of 53



           Selected   For U.S. Department of Justice and U.S. Customs and Border
         Consulting   Protection – Construction of database and estimation of value of
            Matters   vehicles imported to the U.S. by foreign car manufacturer in
        (continued)   relation to violations of customs regulations and the Clean Air Act

                      Federal Deposit Insurance Corporation v. PricewaterhouseCoopers
                      LLP and Crowe Horwath LLP – For plaintiff, quantification of
                      economic harm in banking fraud case resulting from alleged failure
                      to detect fraud

                      China Development Industrial Bank v. Morgan Stanley & Co. et al.
                      – For plaintiff, economic analysis of mortgage securitization,
                      structured finance, and conflicts of interest in relation to the
                      marketing and sale of a mortgage-backed collateralized debt
                      obligation and alleged misrepresentations

                      Navajo Health Foundation – Sage Memorial Hospital, Inc. v. Silvia
                      Mathews Burwell, et. al. – For defendant, The United States of
                      America, analysis of damages claims related to alleged breach of
                      contract related to the provision of hospital services in Navajo
                      hospital

                      Always at Market, Inc. v. United States – For defendant, conducted
                      analysis of plaintiff’s econometric model of new registrations on on-
                      line auction site and responded to damages claims based on this
                      model

                      Entergy Nuclear Vermont Yankee, LLC, v. The United States of
                      America – For defendant, economic assessment of the development
                      of a market and subsequent trading of allocation rights for pickup
                      of spent nuclear fuel

                      Southern California Edison Company v. The United States of
                      America – For defendant, economic assessment of the development
                      of a market and subsequent trading of allocation rights for pickup
                      of spent nuclear fuel

                      Gilberte Jill Kelley, and Scott Kelley, M.D. v. The Federal Bureau of
                      Investigation et al. – For defendant, economic analysis of lost
                      earnings claim related to alleged violation of the Privacy Act and
                      the General Petreaus scandal




Curriculum Vitæ
Stuart Gurrea
pg. 7
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 43 of 53



           Selected   The West Virginia Investment Management Board and The West
         Consulting   Virginia Consolidated Public Retirement Board v. The Variable
            Matters   Annuity Life Insurance Company – For defendant, analysis of
        (continued)   alleged damages to retirement fund resulting from receiving
                      fragmented distribution of investment funds rather than lump
                      sum payment

                      LaDon Powell and Margeret Dennis vs. Ocwen Loan Servicing – For
                      defendant, economic analysis of late payment fees in response to
                      breach of contract claims related to reinstatement agreement. Filed
                      expert report, United States District Court for the District of
                      Wyoming, May 2015

                      In re Goldman Sachs Group, Inc. Securities Litigation – For
                      plaintiff class, economic analysis of mortgage securitization,
                      structured finance, and conflicts of interest in relation to the
                      creation of four mortgage-backed collateralized debt obligations

                      Clear-View Technologies v. John H. Rasnick et al. – For plaintiff,
                      estimated damages related to interference in funding of startup
                      business. Computation required conducting business valuation

                      Matthew Burnett et al. v. Robert Bosch LLC, USA – For defendant,
                      conducted statistical analysis to assess impact on sparkplug prices
                      of alleged false marketing practices to evaluate the economic basis
                      for class certification

                      Valuation of Mitchell Woods Pharmaceuticals LLC – Conducted
                      economic valuation of early stage pharmaceutical company
                      developing drug to combat various types of cancer

                      Starr International Company Inc. v. The United States of America
                      – For defendants, economic analysis of the determination of the
                      appropriate prejudgment interest rate in class action lawsuit
                      related to alleged takings of AIG stock during the 2008-2009
                      financial crisis

                      For Millicom International Services, LLC. – Co-authored the study
                      “Assessing the Competitiveness of the Mobile Telephone Industry
                      in Paraguay”

                      Scott J. Bloch v. U.S. Office of Personnel Management – For
                      defendants, economic assessment of lost income and lost reputation
                      monetary claims

Curriculum Vitæ
Stuart Gurrea
pg. 8
        Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 44 of 53



           Selected   Weili Dai, Sehat Sutardja, and Sutardja Family Partners v.
         Consulting   Goldman Sachs & Co., Bradley Defoor, and Graham Brandt – For
            Matters   claimants in FINRA arbitration, quantification of economic
        (continued)   damages related to margin calls in the midst of the 2007-2008
                      financial crisis

                      The Economic Impact of the SEC’s Proposed Rule on Required Pay
                      Ratio Disclosure – For the Center On Executive Compensation,
                      study of the economic effects of mandatory compensation
                      disclosures pursuant to the Dodd-Frank Wall Street Reform and
                      Consumer Protection Act

                      In re Text Messaging Antitrust Litigation – For plaintiffs, economic
                      analysis of liability and damages related to alleged collusion among
                      wireless SMS text messaging service providers in the U.S.

                      Rothschild Capital Partners, LP, et. al., v. Gorfine, Schiller &
                      Gardyn, P.A., et. al. – For defendants, economic analysis of
                      damages claim related to lost business opportunities

                      Meda AB v. 3M Company, 3M Innovative Properties Company, and
                      Riker Laboratories, Inc. – For plaintiffs, quantification of damages
                      associated with the withholding of material information during the
                      purchase of 3M’s European pharmaceutical business

                      Securities and Exchange Commission v. Brian H. Stoker – For
                      plaintiff, analysis of adverse selection in creation of a synthetic
                      collateralized debt obligation squared

                      Entergy Gulf States, Inc. and Entergy Louisiana, LLC v. The
                      United States of America – For defendant, economic analysis of
                      plaintiffs claim for interest on damages

                      Portland General Electric Company et al. v. The United States of
                      America – For defendant, economic assessment of the development
                      of a market and subsequent trading of allocation rights for pickup
                      of spent nuclear fuel

                      Sacramento Municipal Utility District. v. The United States of
                      America – For defendant, economic assessment of the development
                      of a market and subsequent trading of allocation rights for pickup
                      of spent nuclear fuel




Curriculum Vitæ
Stuart Gurrea
pg. 9
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 45 of 53



            Selected Kenneth D. Klaas et al., v. Vestin Mortgage Inc., et al. – For
          Consulting defendants, economic analysis of contract damages claims in hard
             Matters money lending industry
         (continued)
                     Entergy Corporation and Affiliated Subsidiary Companies vs.
                     Commission of Internal Revenue – For defendants, analysis of
                     plaintiffs’ evaluation of decommissioning funds transferred as part
                     of the nuclear plant acquisition

                       Novartis Pharmaceuticals Corporation v. Mylan Pharmaceuticals
                       Inc. and Mylan Inc. – For defendants, evaluation of competitive
                       effects of foreclosure of generic fluvastatin drug

                       Tyr Sport, Inc. v. Warnaco Swimwear, Inc. United States
                       Swimming, Inc. et al. – Analysis on behalf of defendants in
                       response to antitrust liability claims

                       In re Korean Airlines Co., Ltd. Antitrust Litigation – For plaintiffs,
                       economic analysis of alleged agreement between Korean Air Lines
                       Co., Ltd. and Asiana Airlines, Inc. to raise prices and the effects of
                       that agreement on purchasers of airline services in class action suit

                       Kansas Gas And Electric v. The United States of America – For
                       defendant, economic assessment of the development of a market
                       and subsequent trading of allocation rights for pick-up of spent
                       nuclear fuel

                       Burlington Northern Santa Fe Railway – Study estimating the cost
                       of capital

                       Pacific Gas And Electric Company v. The United States of America
                       – For defendant, economic assessment of the development of a
                       market and subsequent trading of allocation rights for pick-up of
                       spent nuclear fuel in remanded case

                       Yankee Atomic, Connecticut Yankee Atomic Power Company,
                       Maine Yankee Atomic Power Company v. United States – For
                       defendant, economic assessment of the development of a market
                       and subsequent trading of allocation rights for pick-up of spent
                       nuclear fuel in remanded case

                       United States of America v. Ralph Cioffi and Matthew Tannin –
                       Economic analysis of hedge fund operations



Curriculum Vitæ
Stuart Gurrea
pg. 10
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 46 of 53



            Selected Charles Felton et al., v. Vestin Realty Mortgage II, et al. – For
          Consulting defendants, economic analysis of contract damages claims in
             Matters hard money lending industry
         (continued)
                     National Fire Insurance Co. of Pittsburgh, PA vs. Puget Plastics
                     Corporation et al. – Economic analysis of lost profits and
                     diminution in business value

                       Consolidated Edison Company of New York And Entergy
                       Nuclear Generation Company v. The United States of America –
                       For defendant, economic analysis of alleged diminution in
                       proceeds from sale of nuclear assets because of partial breach of
                       contract

                       Arizona Public Service Company v. The United States of
                       America – For defendant, analysis of damages in connection
                       with partial breach of the contract for disposal of spent nuclear
                       fuel between plaintiff and the Department of Energy (“DOE”)

                       Deutscher Tennis Bund, et al., v. ATP Tour Inc. – Analysis of
                       antitrust liability on behalf of ATP in response to claims of
                       monopolization

                       Southern California Company v. The United States of America –
                       For defendant, analysis of damages in connection with partial
                       breach of the contract for disposal of spent nuclear fuel between
                       plaintiff and the Department of Energy (“DOE”)

                       Dominion Resources, Inc. v. The United States of America – For
                       defendant, analysis of damages in connection with partial
                       breach of the contract for disposal of spent nuclear fuel between
                       plaintiff and the Department of Energy (“DOE”)

                       MGP Ingredients, Inc. v. Mars, Inc. and S&M NuTec, LLC –
                       Analysis of damages for defendant in patent infringement and
                       misappropriation of trade secrets suit in the pet food industry

                       Dairyland Power Cooperative v. The United States of America –
                       Economic assessment of the development of a market and
                       subsequent trading of allocation rights for pick-up of spent nuclear
                       fuel




Curriculum Vitæ
Stuart Gurrea
pg. 11
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 47 of 53



            Selected   Boston Edison Company And Entergy Nuclear Generation Company
          Consulting   v. The United States of America – For defendant, economic analysis
             Matters   of alleged diminution in proceeds from sale of nuclear assets
         (continued)   because of partial breach of contract

                       Clinton Reilly v. Medianews Group et al. – Analysis of the effects of
                       the acquisition of several newspapers in the San Francisco Bay
                       Area in response to antitrust suit

                       Republica Oriental del Uruguay v. Chemical Overseas Holdings,
                       Inc. et al. – For plaintiff, calculation of economic injury in the midst
                       of the Argentine financial crisis in fraud suit

                       Pacific Gas And Electric Company v. The United States of America
                       – Economic assessment of the development of a market and
                       subsequent trading of allocation rights for pick-up of spent nuclear
                       fuel

                       Northern States Power Company v. The United States of America –
                       For defendant, analysis of damages in connection with partial
                       breach of the contract for disposal of spent nuclear fuel between
                       plaintiff and the Department of Energy (“DOE”)

                       Hawaii Renewable Portfolio Standards – For The Public Utilities
                       Commission of the state of Hawaii, optimal policy design to
                       implement renewable portfolio standards

                       An Economic Analysis of the Competitive Effects of the SBC/AT&T
                       and Verizon/MCI Mergers on the Internet Backbone Market – Paper
                       submitted before the Infocomm Development Authority of
                       Singapore (IDA) and to the U.S. Federal Communications
                       Commission

                       British Telecommunications Analysis – Analysis of competitive
                       effects in the market for special local access, provision of enterprise
                       telecommunications services and Internet backbone following the
                       proposed mergers between SBC and AT&T, and Verizon and MCI

                       Southern Nuclear Operating Company v. The United States of
                       America – For defendant, analysis of damages in connection with
                       partial breach of the contract for disposal of spent nuclear fuel
                       between plaintiff and the Department of Energy




Curriculum Vitæ
Stuart Gurrea
pg. 12
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 48 of 53



            Selected   DRAMS – On behalf of Respondent Hynix Semiconductors, paper
          Consulting   submitted before the Japanese Ministry of Finance and Ministry of
             Matters   Economy, Technology and Industry in response to econometric
         (continued)   analysis evaluating the price effects of alleged subsidies in the
                       market for DRAMs

                       Video Rental Industry Competition Analysis – Statistical analysis
                       for delineating relevant markets and estimating unilateral effects
                       in relation to the acquisition of Hollywood Entertainment. Analysis
                       in the context of Hart-Scott-Rodino review by the Department of
                       Justice

                       Dr. Steven Nadler v. Aspen Valley Hospital, Inc. et al. – For
                       defendant, analysis of monopolization and exclusionary conduct
                       allegations in emergency professional orthopedic services

                       Martin Leach v. Ford Motor Company – For defendant, economic
                       analysis of the reasonableness of a non-compete clause and event
                       study analysis to evaluate the impact of direct competition from
                       former executives

                       Advertising Effectiveness – Statistical analysis of survey data to
                       determine effectiveness of alternative advertising campaigns in
                       influencing teenager’s attitudes, beliefs and intentions toward
                       smoking and tobacco

                       Canadian Lumber International Trade Study – Study of the effect
                       of the U.S.-Canada Softwood Lumber Agreement (“SLA”), a tariff-
                       rate quota, on the volume and price of Canadian lumber imports.
                       Presented before the U.S. International Trade Commission

                       Westways World Travel, et al. v. AMR Corp. – For defendant,
                       economic analysis of damages claims in class action suit related to
                       American Airlines’ ticketing

                       Consumer Product Merger – Demand estimation using scanner
                       sales data for delineating relevant markets and estimating
                       unilateral effects of the merger

                       Barron Aircraft, L.L.C. v. Dassault Falcon Jet Corp. – For plaintiff,
                       design, implementation and statistical analysis of survey of
                       business-jet aircraft professionals




Curriculum Vitæ
Stuart Gurrea
pg. 13
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 49 of 53



            Selected Tobacco Merger – Demand estimation using scanner sales data for
          Consulting delineating relevant markets and estimating unilateral effects of
             Matters the merger
         (continued)
                     EchoStar Satellite L.L.C. vs. Viacom Inc., et al. – For defendants,
                     economic analysis of EchoStar’s allegation that Viacom illegally
                     tied the sale of some of its cable programs to its CBS broadcast
                     retransmission rights

                       Federal Communications Commission Inquiries into Broadcast
                       Television – Econometric analyses regarding media ownership rules
                       prepared on behalf of Fox, NBC, and Viacom/CBS for FCC filings

                       Daisy L. Holoman et al. v. Pfizer Inc. and Warner Lambert
                       Corporation – For defendants, quantification of damages in class
                       action suit related to a diabetes prescription medication

                       Indiana Michigan Power Company v. The United States of America
                       – For defendant, analysis of damages in connection with partial
                       breach of the contract for disposal of spent nuclear fuel between
                       plaintiff and the Department of Energy

                       Diane L. Walter-Brock v. Ford Motor Company et al. – For
                       defendants, analysis of the economics of punitive damages in a
                       product liability suit

                       Julia Tennin and Patricia Alexander v. Ford Motor Company – For
                       defendants, analysis of the economics of punitive damages in a
                       product liability suit

                       For defendant (an internet service provider marketing cell phone
                       service) analyzed plaintiff’s damages claims for compensation in a
                       cell phone service false advertising class action suit

                       R. Straman Co. and Newport Convertible Engineering, Inc. v.
                       Volkswagen of America, et al. – For defendants, analysis concerning
                       antitrust liability and antitrust injury in monopolization claim

                       Bureau of Public Enterprises, Federal Republic of Nigeria – Report
                       and recommendations for competition policy and anti-trust reform
                       in Nigeria




Curriculum Vitæ
Stuart Gurrea
pg. 14
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 50 of 53



            Selected Newhall Land and Farming Co. v. Kerr McGee Operating
          Consulting Corporation, et al. – For defendant, analysis concerning the
             Matters economics of punitive damages
         (continued)
                     Thayer/Patricof Education Funding L.L.C. v. Fred Pryor et al. –
                     For Plaintiff, analysis of damages related to an acquisition in an
                     accounting fraud suit

                       Marzia Spielholz, et al. v. Los Angeles Telephone Company, et al. –
                       For defendant, analyzed plaintiff’s damages claims for
                       compensation in a cell phone service false advertising class action
                       suit

                       Cardiac Institute General Partnership v. Banner Health System et
                       al. – Competition analysis for defendant in monopolization claim

                       Braintree Laboratories, Inc. v. Schwarz Pharma, Inc. – For
                       defendant (and counter-claim plaintiff), demand estimation for
                       delineation of relevant antitrust product market and analysis of
                       market power in pharmaceuticals patent infringement and
                       monopolization suit

                       William H. McKee and Paul R. Estrada v. Heller, Ehrman, White
                       & McAuliffe et al. – For defendants, business valuation of
                       Monsterbook.com in a negligent misrepresentation and fraud suit

                       Exxon Chemical Plant Fire – For defendant, analysis concerning
                       the economics of punitive damages

                       Karlsson et al. v. Ford Motor Company et al. – Analysis for
                       defendants of liability in a product liability suit and the economics
                       of punitive damages

                       Michael Meitus, et al. v. Dain Rauscher Wessels, Dain Rauscher
                       Corporation and Dain Rauscher Inc. – Competitive analysis of the
                       brokerage industry and valuation of acquired investment bank

                       American Institute of CPAs – Study of the provision of non-audit
                       services by auditors evaluating efficiency effects and impact on
                       audit quality

                       Competition for Video Programming – Analysis of the effects of
                       exclusive distribution contracts and the FCC’s restrictions affecting
                       cable operators

Curriculum Vitæ
Stuart Gurrea
pg. 15
         Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 51 of 53




            Selected New Skies Satellites Position Paper – Analysis of the adverse
          Consulting competitive impact of Export-Import Bank financing of iPSTAR
             Matters satellite on the Asian satellite services market
         (continued)
                     ID Security Systems Canada v. Checkpoint Systems, Inc. – Analysis
                     for defendant of restraint of trade and tying claims in security tag
                     systems

         Professional American Economic Association
            Societies
                      American Finance Association

                       American Bar Association, Antitrust Section




Curriculum Vitæ
Stuart Gurrea
pg. 16
                  Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 52 of 53

                                                           Exhibit 2
                                  Documents and Data Relied Upon and Considered

Depositions, Exhibits, and Other Testimony

 Defendants’ Rule 26(A)(2)(C) Expert Disclosure of John M. Abowd, State of New York, et al., v. United States
 Department of Commerce, et al., No. 18-cv-2921, September 21, 2018.

 Rule 26(A)(2)(B) Expert Report and Declaration of Andrew Reamer, PhD, Case No. 3:18-cv-01865 and 5:18-cv-
 02279 (NDCA), September 18, 2018 and workpapers.

 Rule 26(A)(2)(B) Expert Report and Declaration of Bernard L. Fraga, PhD, Case No. 3:18-cv-01865, September
 19, 2018.

 Rule 26(A)(2)(B) Expert Report and Declaration of Matthew Barreto, PhD, September 7, 2018 and workpapers.

 Rule 26(A)(2)(B) Expert Report and Declaration of Andrew Reamer, PhD, Civil Action No. 1:18-cv-2921 and
 1:18-cv-05025 (SDNY), September 7, 2018.

 Rule 26(A)(2)(B) Expert Report and Declaration of Christopher Warshaw, PhD, Civil Action No. 1:18-cv-2921
 and 1:18-cv-05025 (SDNY), September 7, 2018.

 Expert Report Errata of Andrew Reamer, PhD, Civil Action No. 1:18-cv-2921 (SDNY), September 18, 2018.


Articles, Books, and Other Sources

 Memorandum from John Abowd and David Brown, September 28, 2018 (“NRFU Success Rate.docx”).

 “2020 Census Detailed Operation Plan for: 18. Nonresponse Followup Operation (NRFU),” United States Census Bureau,
 April 18, 2018.

 “Understanding the Quality of Alternative Citizenship Data Sources for the 2020 Census,” J. David Brown, et al., CES 18-
 38, August 2018.

 “Outline of Principles of Impact Evaluation,” OECD, http://www.oecd.org/dac/evaluation/dcdndep/37671602.pdf.

 “Reference Manual on Scientific Evidence,” Federal Judicial Center and National Research Council, Third Edition.

 City of San Jose and Black Alliance for Just Immigration v. Wilbur L. Ross, et al., 5:18-cv-2279, Complaint, April 17, 2018.

 New York Immigration Coalition, et al., v. United States Department of Commerce, et al., Complaint, June 6, 2018.

 State of California, et al., v. Wilbur L. Ross, Jr., et al., Case No. 3:18-cv-01865, First Amended Complaint, May 4, 2018.

 Robyn Kravitz, et al., v. United States Department of Commerce, et al., Case No. 18-cv-010421, First Amended Complaint,
 May 3, 2018.

 State of New York, et al., v. United States Department of Commerce, et al., Case No. 1:18-cv-2921 (JMF), Second Amended
 Complaint, July 25, 2018.


                                                    Economists Incorporated
                                                         Page 1 of 2
                  Case 3:18-cv-01865-RS Document 89-2 Filed 11/02/18 Page 53 of 53

LA UNIÓN DEL PUEBLO ENTERO, et al., v. Wilbur L. Ross, et al., Case No. 8:18-cv-01570-GJH, First Amended
Complaint, July 8, 2018.
https://fns-prod.azureedge.net/sites/default/files/wic/2013%20State-Level-Estimates-of-Infants-and-Pre-School-Age-
Children-at-or%20....pdf.

https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_Overseas_Count_Operation_Assessment.pdf.

https://www.census.gov/2010census/news/pdf/apport2010_table1.pdf.

https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_Overseas_Count_Operation_Assessment.pdf.

https://www.census.gov/data/datasets/2014/demo/saipe/2014-state-and-county.html.

https://www.census.gov/data/tables/1990/dec/1990-apportionment-data.html.

https://www.census.gov/data/tables/2000/dec/2000-apportionment-data.html.

https://www.census.gov/data/tables/2010/dec/2010-apportionment-data.html.

https://www.census.gov/dmd/www/techdoc1.html.

https://www.census.gov/population/apportionment/about/computing.html.

https://www.census.gov/population/apportionment/files/00pvalues.txt.

https://www.census.gov/population/apportionment/files/90pvalues.txt.

https://www.census.gov/topics/public-sector/congressional-apportionment/about.html.

https://www.census.gov/topics/public-sector/congressional-apportionment/about/computing.html.

Reamer analysis -- FMAP and state share.xlsx.

Reamer Census-guided funding in rural America draft 08-30-18.docx.

Social Service Block Grants 09-05-18.xlsx.

state_scenario_02.xlsx.

Title I 09-06-18.xlsx.

U.S. Census Bureau, https://census.gov/programs-surveys/decennial-census/2020-census/planning-management/memo-
series/2020-memo-2018_10.html.

Undercount Scenarios Final Reamer analysis.xlsx.

Undercount Scenarios Final Warshaw.xlsx.

WIC 09-06-18.xlsx.

CHIP.xlsx.


                                                   Economists Incorporated
                                                        Page 2 of 2
          Case 3:18-cv-01865-RS Document 89-3 Filed 11/02/18 Page 1 of 2



     JOSEPH H. HUNT
1    Assistant Attorney General
2    BRETT A. SHUMATE
     Deputy Assistant Attorney General
3    JOHN R. GRIFFITHS
     Director
4    CARLOTTA P. WELLS
     Assistant Director
5    KATE BAILEY
     STEPHEN EHRLICH
6
     CAROL FEDERIGHI
7    Trial Attorneys
     United States Department of Justice
8    Civil Division, Federal Programs Branch
     P.O. Box 883
9    Washington, DC 20044
     Tel.: (202) 514-9239
10   Email: kate.bailey@usdoj.gov
11
     Attorneys for Defendants
12

13

14                               UNITED STATES DISTRICT COURT

15            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
16
                                                       Civil Action No. 3:18-cv-01865-RS
17    STATE OF CALIFORNIA, et al.,
                                                       [PROPOSED] ORDER GRANTING
18
             Plaintiffs,                               DEFENDANTS’   MOTION  FOR
19                                                     SUMMARY JUDGMENT
             v.
20
      WILBUR L. ROSS, JR. in his official capacity
21    as Secretary of Commerce, et al.,
22           Defendants.
23

24

25

26

27

28
                                California v. Ross, No. 3:18-cv-1865-RS
                                               Proposed Order
          Case 3:18-cv-01865-RS Document 89-3 Filed 11/02/18 Page 2 of 2




1                                        [PROPOSED] ORDER

2           Defendants have moved for summary judgment on all claims asserted in Plaintiffs’ complaint

3    pursuant to Federal Rule of Civil Procedure 56.

4           Upon consideration of Defendants’ motion, the pleadings and papers on file, and the oral

5    argument of counsel, and good cause appearing:

6           IT IS HEREBY ORDERED THAT Defendants’ motion for summary judgment is

7    GRANTED and summary judgment is entered for Defendants on all claims asserted in Plaintiffs’

8    complaint.

9

10   IT IS SO ORDERED.

11   Dated: _____________                                _____________________
                                                         HON. RICHARD SEEBORG
12                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 California v. Ross, No. 3:18-cv-1865-RS
                                             Proposed Order
